


Exhibit 10.1

                                          
                                          
                                                                              

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

among

CH ENERGY GROUP, INC.

 

and

 

CENTRAL HUDSON ENTERPRISES CORPORATION,

as Borrowers

THE LENDING INSTITUTIONS NAMED THEREIN,

as Lenders

KEYBANK NATIONAL ASSOCIATION,

as the Swing Line Lender, a Letter of Credit Issuer,

Book Manager, Lead Arranger

and Administrative Agent

 

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

 

BANK OF AMERICA, N.A.,

as Co-Documentation Agent

and

 

HSBC BANK USA,

as Co-Documentation Agent

 

________________________

 

dated as of

February 21, 2008

 

________________________

 

$150,000,000 Revolving Facility

$15,000,000 Swing Line Facility

                                          
                                                                              



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I.

DEFINITIONS AND TERMS

1

 

Section 1.1.

Certain Defined Terms

2

 

Section 1.2.

Computation of Time Periods

19

 

Section 1.3.

Accounting Terms

19

 

Section 1.4.

Terms Generally

19

ARTICLE II.

AMOUNT AND TERMS OF LOANS

19

 

Section 2.1.

Commitments for Loans

19

 

Section 2.2.

Borrowing, Continuation or Conversion of Loans

21

 

Section 2.3.

Disbursement of Funds.

22

 

Section 2.4.

Evidence of Obligations

23

 

Section 2.5.

Interest

24

 

Section 2.6.

Increased Costs; Illegality

26

 

Section 2.7.

Breakage Compensation

27

 

Section 2.8.

Change of Lending Office; Replacement of Lenders

28

 

Section 2.9.

Refunding of, or Participation in, Swing Line Loans

29

 

Section 2.10.

Joint and Several Liability of the Borrowers

30

 

Section 2.11.

Contribution Among Borrowers

30

ARTICLE III.

LETTERS OF CREDIT

31

 

Section 3.1.

Letters of Credit

31

 

Section 3.2.

Letter of Credit Requests: Notices of Issuance

32

 

Section 3.3.

Agreement to Repay Letter of Credit Drawings

32

 

Section 3.4.

Letter of Credit Participations

33

 

Section 3.5.

Increased Costs

35

 

Section 3.6.

Guaranty of Letter of Credit Obligations of Other Letter of Credit Obligors

35

ARTICLE IV.

FEES; COMMITMENTS

37

 

Section 4.1.

Fees

37

 

Section 4.2.

Voluntary Termination/Reduction of Commitments

38

 

Section 4.3.

Termination of Commitments

39

ARTICLE V.

PAYMENTS

39

 

Section 5.1.

Repayment of Loans

39

 

Section 5.2.

Voluntary Prepayments

39

 

Section 5.3.

Mandatory Payments and Prepayments

40

 

Section 5.4.

Method and Place of Payment

41

 



 

--------------------------------------------------------------------------------

 

 

Section 5.5.

Net Payments.

41

ARTICLE VI.

CONDITIONS PRECEDENT

43

 

Section 6.1.

Conditions Precedent at Closing Date

43

 

Section 6.2.

Conditions Precedent to All Credit Events

45

ARTICLE VII.

REPRESENTATIONS AND WARRANTIES

45

 

Section 7.1.

Corporate Status

45

 

Section 7.2.

Corporate Power and Authority

46

 

Section 7.3.

No Violation

46

 

Section 7.4.

Governmental Approvals

46

 

Section 7.5.

Litigation

46

 

Section 7.6.

Use of Proceeds; Margin Regulations

46

 

Section 7.7.

Financial Statements

47

 

Section 7.8.

Solvency

47

 

Section 7.9.

No Material Adverse Change

47

 

Section 7.10.

Tax Returns and Payments

48

 

Section 7.11.

Title to Properties

48

 

Section 7.12.

Lawful Operations

48

 

Section 7.13.

Environmental Matters

48

 

Section 7.14.

Compliance with ERISA

49

 

Section 7.15.

Intellectual Property

49

 

Section 7.16.

Investment Company Act; Federal Power Act

49

 

Section 7.17.

Insurance

49

 

Section 7.18.

True and Complete Disclosure

49

ARTICLE VIII.

AFFIRMATIVE COVENANTS

50

 

Section 8.1.

Reporting Requirements

50

 

Section 8.2.

Books, Records and Inspections

52

 

Section 8.3.

Insurance

52

 

Section 8.4.

Payment of Taxes and Claims

52

 

Section 8.5.

Preservation of Existence, etc

52

 

Section 8.6.

Good Repair

53

 

Section 8.7.

Compliance with Statutes, Regulations, Orders, Restrictions

53

 

Section 8.8.

Fiscal Years, Fiscal Quarters

53

 

Section 8.9.

Senior Debt

53

ARTICLE IX.

NEGATIVE COVENANTS

53

 

Section 9.1.

Changes in Business

53

 



 

--------------------------------------------------------------------------------

 

 

Section 9.2.

Merger, Consolidation, Acquisitions, Asset Sales

53

 

Section 9.3.

Liens

54

 

Section 9.4.

Investments

55

 

Section 9.5.

Consolidated Total Debt/Consolidated Total Capitalization Ratio

55

 

Section 9.6.

Transactions with Affiliates

55

 

Section 9.7.

Plan Terminations, Minimum Funding

55

 

Section 9.8.

Material Agreements

56

 

Section 9.9.

Utility Dividends

56

ARTICLE X.

EVENTS OF DEFAULT

56

 

Section 10.1.

Events of Default

56

 

Section 10.2.

Acceleration; Remedies

58

 

Section 10.3.

Application of Liquidation Proceeds

59

ARTICLE XI.

THE ADMINISTRATIVE AGENT

59

 

Section 11.1.

Appointment

59

 

Section 11.2.

Delegation of Duties

60

 

Section 11.3.

Exculpatory Provisions

60

 

Section 11.4.

Reliance by Administrative Agent

60

 

Section 11.5.

Notice of Default

61

 

Section 11.6.

Non-Reliance

61

 

Section 11.7.

Indemnification

61

 

Section 11.8.

The Administrative Agent in Individual Capacity

62

 

Section 11.9.

Successor Administrative Agent

62

 

Section 11.10.

Other Agents

62

ARTICLE XII.

MISCELLANEOUS

62

 

Section 12.1.

Payment of Expenses

63

 

Section 12.2.

Right of Setoff

64

 

Section 12.3.

Notices

64

 

Section 12.4.

Benefit of Agreement

65

 

Section 12.5.

No Waiver; Remedies Cumulative

68

 

Section 12.6.

Payments Pro Rata; Sharing of Setoffs

68

 

Section 12.7.

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

69

 

Section 12.8.

Counterparts

70

 

Section 12.9.

Integration

70

 

Section 12.10.

Headings Descriptive

70

 

Section 12.11.

Amendment or Waiver

70

 



 

--------------------------------------------------------------------------------

 

 

Section 12.12.

Survival of Indemnities

71

 

Section 12.13.

Domicile of Loans

71

 

Section 12.14.

Confidentiality

71

 

Section 12.15.

Lender Register

72

 

Section 12.16.

Limitations on Liability of the Letter of Credit Issuers

72

 

Section 12.17.

General Limitation of Liability

73

 

Section 12.18.

No Duty

73

 

Section 12.19.

Lenders and Agent Not Fiduciary to Borrowers

73

 

Section 12.20.

Survival of Representations and Warranties

73

 

Section 12.21.

Severability

74

 

Section 12.22.

Independence of Covenants

74

 

Section 12.23.

Interest Rate Limitation

74

 

Section 12.24.

Amendment Effective

74

 

 

Annex I

-

Lenders, Commitments and Notice Addresses

 

Schedule 7.1

-

Subsidiaries

Schedule 9.3

-

Permitted Liens

Schedule 9.6

-

Transactions with Affiliates

 

Exhibit A-1

-

Revolving Note

Exhibit A-2

-

Swing Line Note

Exhibit B-1

-

Notice of Borrowing, Continuation or Conversion

Exhibit B-2

-

Letter of Credit Request

Exhibit C

-

Compliance Certificate

Exhibit D

-

Closing Certificate

Exhibit E

-

Assignment Agreement

 

 



 

 

--------------------------------------------------------------------------------

 

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 21, 2008, is
entered into by and among the following:

(i)       CH ENERGY GROUP, INC., a New York corporation (herein, together with
its successors and assigns, the “Parent”);

(ii)       CENTRAL HUDSON ENTERPRISES CORPORATION, a New York corporation
(herein, together with its successors and assigns, “Central”, and together with
the Parent, collectively, the “Borrowers” and, individually, “Borrower”);

(iii)      the Lenders, defined below, from time to time party hereto;

(iv)      JPMORGAN CHASE BANK, N.A. a New York banking corporation, as
Syndication Agent;

(v)       BANK OF AMERICA, N.A., a national banking association, as
Co-Documentation Agent;

(vi)      HSBC BANK USA, a national banking association, as Co-Documentation
Agent; and

(vii)     KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
Swing Line Lender, defined below, the Administrative Agent, defined below, a
Letter of Credit Issuer, defined below, Book Manager and Lead Arranger.

RECITALS:

A.        The Borrowers and certain lenders (the “Original Lenders”) are parties
to the Credit Agreement, dated as of November 21, 2003 (as amended, the
“Original Credit Agreement”).

B.        The Borrowers have requested that the Original Credit Agreement be
amended and restated.

C.        Central is a Wholly-Owned Subsidiary (defined below) of the Parent and
is engaged in businesses related to those of the Parent and each other
Subsidiary (defined below) of the Parent, and each of the Borrowers will derive
direct or indirect economic benefits from the amendment and restatement of the
Original Credit Agreement.

D.        Subject to and upon the terms and conditions set forth herein, the
Administrative Agent and the Lenders are willing to amend and restate the
Original Credit Agreement.

AGREEMENT:

 

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

ARTICLE I.

 

DEFINITIONS AND TERMS

 



 

--------------------------------------------------------------------------------

 

Section 1.1.       Certain Defined Terms. As used herein, the following terms
shall have the meanings herein specified unless the context otherwise requires.

“Acquisition” means any acquisition (a) on a going concern basis (whether by
purchase, lease or otherwise) of assets constituting a business or a division or
line of business of a Person that is not a Subsidiary of any Borrower, and (b)
of a majority of the outstanding equity or other similar interests in any such
Person (whether by merger, stock purchase or otherwise).

“Adjusted Eurodollar Rate” means, with respect to each Interest Period for a
Eurodollar Loan, (a) the rate per annum appearing on the applicable electronic
page of Reuters or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided by such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market), at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period, divided (and
rounded to the nearest one one hundredth of 1%) by (b) a percentage equal to
100% minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that if the rate referred to in clause (a) above is not
available at any such time for any reason, then the rate referred to in clause
(a) shall instead be the average (rounded to the nearest one one hundredth of
1%) of the rates at which Dollar deposits of $5,000,000 are offered to the
Reference Banks in the London interbank market at approximately 11:00 a.m.
(London time), two Business Days prior to the commencement of such Interest
Period, for contracts that would be entered into at the commencement of such
Interest Period.

“Administrative Agent” means KeyBank in its capacity as administrative agent for
the Lenders, together with any successor to the Administrative Agent appointed
pursuant to Section 11.9.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (a) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (b) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, (i) a director, officer or employee of a Person shall not, solely
by reason of such status, be considered an Affiliate of such Person; and
(ii) neither the Administrative Agent nor any Lender shall in any event be
considered an Affiliate of the Parent or any other Credit Party or any of their
respective Subsidiaries.

“Agent Fee Letter” means the letter, dated as of December 19, 2007, between the
Administrative Agent and the Parent, as the same may from time to time be
amended, restated, supplemented or otherwise modified.

“Agreement” means this Amended and Restated Credit Agreement, as the same may
from time to time be further amended, restated, supplemented or otherwise
modified.

“Allocable Amount” means, as of any date of determination, for any Borrower, the
maximum amount of liability that could be asserted against such Borrower under
this Agreement with respect to the

 

 

2

 

--------------------------------------------------------------------------------

 

applicable Borrower Payment without (a) rendering such Borrower “insolvent”
within the meaning of Section 101(31) of the Bankruptcy Code or Section 2 of
either the Uniform Fraudulent Transfer Act (as in effect in any applicable
State, the “UFTA”) or the Uniform Fraudulent Conveyance Act (as in effect in any
applicable State, the “UFCA”), (ii) leaving such Borrower with unreasonably
small capital, within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA or Section 5 of the UFCA, or (iii) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA or Section 6 of the UFCA.

“Applicable Commitment Fee Rate” means, on any date of determination, a rate
that is determined based upon the Parent S&P Rating or the Parent Moody’s
Rating, as follows:

Parent S&P Rating

Parent Moody’s Rating

Applicable Commitment Fee Rate

A+ or higher

A1 or higher

5.00 basis points

A

A2

6.00 basis points

A-

A3

7.00 basis points

BBB+

Baa1

9.00 basis points

BBB

Baa2

10.00 basis points

BBB- or lower

Baa3 or lower

15.00 basis points

 

If there is a difference of one rating level between the Parent S&P Rating and
the Parent Moody’s Rating, the Applicable Commitment Fee Rate shall be
determined based on the higher rating. If there is a difference of two or more
rating levels between the Parent S&P Rating and the Parent Moody’s Rating, the
Applicable Commitment Fee Rateshall be determined based on the intermediate
rating levels at the midpoint between such Parent S&P Rating and such Parent
Moody’s Rating (or, if there is no midpoint, the higher intermediate level). If
there is no Parent S&P Rating, then the Applicable Commitment Fee Rate shall be
determined based on the Parent Moody’s Rating, or if there is no Parent Moody’s
Rating, then the Applicable Commitment Fee Rate shall be determined based on the
Parent S&P Rating. If (i) there is no Parent S&P Rating and no Parent Moody’s
Rating or (ii) an Event of Default has occurred and is continuing, the
Applicable Commitment Fee Rateshall be the highest rate per annum indicated
therefor in the above table. The Parent S&P Rating and the Parent Moody’s Rating
in effect on any date for purposes of determining the Applicable Commitment Fee
Rate shall be that Parent S&P Rating and Parent Moody’s Rating in effect at the
close of business on such date. Each change in the Applicable Commitment Fee
Rate resulting from a publicly announced change in the Parent S&P Rating and/or
the Parent Moody’s Rating shall be effective during the period commencing on the
date of the public announcement thereof and ending on the date immediately
preceding the effective date of the next change.

“Applicable Lending Office” means, with respect to each Lender, the office or
offices designated by such Lender to the Administrative Agent as such Lender’s
lending office or offices for purposes of this Agreement.

“Applicable Margin” means, on any date of determination, a rate that is
determined, based upon the Parent S&P Rating or the Parent Moody’s Rating, as
follows:

 

 

3

 

--------------------------------------------------------------------------------

 

 

Level

Parent S&P Rating

Parent Moody’s Rating

Applicable Margin for Eurodollar Loans

1

A+ or higher

A1 or higher

20.0 basis points

2

A

A2

25.00 basis points

3

A-

A3

30.00 basis points

4

BBB+

Baa1

35.00 basis points

5

BBB

Baa2

45.00 basis points

6

BBB- or lower

Baa3 or lower

60.00 basis points

 

If there is a difference of one rating level between the Parent S&P Rating and
the Parent Moody’s Rating, the Applicable Margin shall be determined based on
the higher rating. If there is a difference of two or more rating levels between
the Parent S&P Rating and the Parent Moody’s Rating, the Applicable Margin shall
be determined based on the intermediate rating levels at the midpoint between
such Parent S&P Rating and such Parent Moody’s Rating (or, if there is no
midpoint, the higher intermediate level). If there is no Parent S&P Rating, then
the Applicable Margin shall be determined based on the Parent Moody’s Rating, or
if there is no Parent Moody’s Rating, then the Applicable Margin shall be
determined based on the Parent S&P Rating. If (i) there is no Parent S&P Rating
and no Parent Moody’s Rating or (ii) an Event of Default has occurred and is
continuing, the Applicable Marginshall be the highest rate per annum indicated
therefor in the above table. The Parent S&P Rating and the Parent Moody’s Rating
in effect on any date for purposes of determining the Applicable Margin shall be
that Parent S&P Rating and Parent Moody’s Rating in effect at the close of
business on such date. Each change in the Applicable Margin resulting from a
publicly announced change in the Parent S&P Rating and/or the Parent Moody’s
Rating shall be effective during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next change.

“Approved Fund” means a fund that is administered or managed by a Lender or an
Affiliate of a Lender.

“Asset Sale” means the sale, transfer or other disposition (including by means
of Sale and Lease-Back Transactions, and by means of mergers, consolidations,
and liquidations of a corporation, partnership or limited liability company of
the interests therein of the Parent or any of its Subsidiaries) by the Parent or
any of its Subsidiaries to any Person of any of their respective assets,
provided that the term Asset Sale specifically excludes any sales, transfers or
other dispositions of inventory, or obsolete or excess furniture, fixtures,
equipment or other property, real or personal, tangible or intangible, in each
case in the ordinary course of business.

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit E.

“Augmenting Lender” has the meaning provided in Section 2.1(b)(i).

“Authorized Officer” means any of the following officers of any Borrower:  the
Chief Executive Officer, the Chief Financial Officer, the President or the
Treasurer, and for purposes other than the

 

 

4

 

--------------------------------------------------------------------------------

 

delivery of the Compliance Certificate, such other Person as is authorized in
writing to act on behalf of such Borrower and is acceptable to the
Administrative Agent and for whom the Administrative Agent has received an
incumbency certificate.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the greater of (a) the rate of interest established by KeyBank in
Cleveland, Ohio, from time to time, as its prime rate, whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; and (b) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus 1/2 of 1% per annum.

“Base Rate Loan” means each Loan bearing interest at a rate based upon the Base
Rate.

“Borrower” has the meaning provided in the first paragraph of this Agreement.

“Borrower Payment” has the meaning provided in Section 2.11.

“Borrowing” means (i) the incurrence of Revolving Loans consisting of one Type
of Loan, by the Borrowers from all of the Lenders on a pro rata basis on a given
date (or resulting from Conversions or Continuations on a given date), having in
the case of Eurodollar Loans the same Interest Period, or (ii) the incurrence of
a Swing Line Loan.

“Business Day” means, (a) for all purposes other than as covered by clause (b)
below, any day that is not a Saturday, Sunday or day on which commercial banks
in the city in which the Payment Office is located are authorized or required by
law or other governmental actions to close and (b) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by such Person, as lessee, that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capitalized Lease Obligations” means all obligations under Capital Leases of
the Parent or any of its Subsidiaries in each case taken at the amount thereof
accounted for as liabilities and identified as “capital lease obligations” (or
any similar words) on a consolidated balance sheet of the Parent and its
Subsidiaries prepared in accordance with GAAP.

“Cash Equivalents” means any of the following:

(a)        securities issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;

(b)       Dollar denominated time deposits, certificates of deposit and bankers’
acceptances of (i) any Lender or (ii) any bank whose short-term commercial paper
rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at
least P-1 or the equivalent

 

 

5

 

--------------------------------------------------------------------------------

 

thereof (any such bank, an “Approved Bank”), in each case with maturities of not
more than 180 days from the date of acquisition;

(c)        commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short- term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 270 days after the date of acquisition;

(d)       fully collateralized repurchase agreements entered into with any
Lender or Approved Bank having a term of not more than 30 days and covering
securities described in clause (a) above;

(e)        investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (a) through
(d) above;

(f)        investments in money market funds access to which is provided as part
of “sweep” accounts maintained with a Lender or an Approved Bank;

(g)       asset-backed securities issued by an issuer, or guaranteed by a
guarantor, with a rating of AA or the equivalent thereof by S&P or Moody’s;

(h)       auction rate or variable rate auction preferred stock issued by an
issuer with a long-term unsecured debt rating of at least A3 or the equivalent
from S&P or Moody’s, as the case may be;

(i)        medium term notes or other debt securities issued by any industrial
or financial issuer with a long-term unsecured debt rating of at least A3 or the
equivalent thereof from S&P or A- or the equivalent thereof from Moody’s;

(j)        securities issued by, or directly and fully guaranteed by, any
foreign government with a rating of at least A2 or the equivalent thereof from
S&P or A- or the equivalent thereof from Moody’s or by the World Bank’

(k)       tax exempt variable rate demand notes issued by an issuer, or
guaranteed by a guarantor, with a rating of at least Aa3 or the equivalent
thereof from S&P or AA- or the equivalent thereof from Moody’s;

(l)        tax and revenue anticipation notes, tax exempt bonds with maturities
of 13 months or less or tax exempt auction-based variable rate notes, in each
case, with a rating of at least A3 or the equivalent thereof from S&P or A-1 or
the equivalent thereof from Moody’s;

(m)       investments in industrial development revenue bonds that (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank; and

(n)       investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (g).

 

 

6

 

--------------------------------------------------------------------------------

 

“Central” has the meaning provided in the first paragraph of this Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Change of Control” means any of the following:

(a)        during any 12-month period (or, if less, during the period beginning
on the Closing Date and ending on the date of determination), individuals who at
the beginning of such period constituted the Parent’s Board of Directors
(together with any new directors whose election by the Parent’s Board of
Directors or whose nomination for election by the Borrower’s shareholders was
approved by a vote of a majority of the directors who either were directors at
the beginning of such period or whose election or nomination was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Parent;

(b)       any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the 1934 Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the 1934 Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 20% or more of the equity
securities of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

(c)        the Parent ceases to own, directly or indirectly, 100% of the
outstanding stock of Central and/or the Utility.

“Closing Date” means the date on which the conditions specified in Section 6.1
are satisfied.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

“Commitment” means, with respect to each Lender, its Revolving Commitment, if
any, or its Swing Line Commitment, if any, or any or all of such Commitments of
a Lender, as applicable.

“Commitment Fees” has the meaning provided in Section 4.1(a).

“Compliance Certificate” means a certificate, substantially in the form of the
attached Exhibit C.

“Consolidated Net Worth” means, at any time, all amounts that, in conformity
with GAAP, would be included under the caption “total stockholders’ equity” (or
any like caption) on a consolidated balance sheet of the Parent as of such date,
provided that in no event shall Consolidated Net Worth include any amounts in
respect of Redeemable Stock.

“Consolidated Tangible Assets” means at any time the consolidated total assets
of the Parent and its Subsidiaries calculated on a consolidated basis as of such
time, but excluding therefrom goodwill, patents, patent applications, permits,
trademarks, trade names, copyrights, licenses, franchises, experimental expense,
organizational expense, unamortized debt discount and expense, the excess of
cost

 

 

7

 

--------------------------------------------------------------------------------

 

of shares acquired over book value of related assets and such other assets that
are properly classified as “intangible assets” in accordance with GAAP.

“Consolidated Total Capitalization” means the sum of Consolidated Total Debt and
Consolidated Net Worth.

“Consolidated Total Debt” means the sum (without duplication) of all
Indebtedness of the Parent and of each of its Subsidiaries, all as determined on
a consolidated basis.

“Continue”, “Continuation” and “Continued” each refers to a continuation of
Eurodollar Loans for an additional Interest Period as provided in Section 2.2.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type, pursuant to Section 2.2.

“Credit Documents” means this Agreement, the Notes, if any, the Agent Fee Letter
and any Letter of Credit Document.

“Credit Event” means any Borrowing, Conversion, Continuation or the issuance of
any Letter of Credit or amendment to any Letter of Credit Document that
increases the Stated Amount of any Letter of Credit, or renews or extends the
expiry date of any Letter of Credit.

“Credit Party” means any of each Borrower and any other Subsidiary or affiliate
of any Borrower that is or hereafter becomes a party to any Credit Document.

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

“Dollars” and the sign “$” each means lawful money of the United States.

“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender), (b) an
Affiliate of a Lender (other than a Defaulting Lender), (c) an Approved Fund,
and (d) any other Person (other than a natural person) approved by (i) the
Administrative Agent, (ii) each Letter of Credit Issuer, and (iii) unless an
Event of Default has occurred and is continuing, the Borrowers (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrowers or any of the Affiliates or Subsidiaries of any of the Borrowers.

“Energy-Related Business” means any business engaged in or directly related to:
(a) the production, sale, brokerage, management, transportation, delivery or
other provision of energy products, including but not limited to, electricity,
natural gas, oil, coal, propane and renewable energy producing materials,
(b) the provision of energy conservation services, including, but not limited
to, energy audits, installation of energy conservation devices, energy efficient
equipment and related systems, (c) the provision of services and equipment in
connection with the procurement of such energy products or conservation of
energy, (d) engineering, consulting, construction, operational or maintenance
services in connection with such energy products, the conservation of energy or
with equipment utilizing such energy products or (e) the manufacturing of
equipment used in connection with energy production or conservation.

 

 

8

 

--------------------------------------------------------------------------------

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law, including,
without limitation, (a) any and all claims by governmental or regulatory
authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from the storage,
treatment or Release (as defined in CERCLA) of any Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment.

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or administrative interpretation thereof, including, without
limitation, any judicial or administrative order, consent, decree or judgment
issued to or rendered against the Parent or any of its Subsidiaries relating to
the environment, employee health and safety or Hazardous Materials, including,
without limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 U.S.C. § 11001 et seq., the Hazardous Material Transportation
Act, 49 U.S.C. § 5101 et seq. and the Occupational Safety and Health Act, 29
U.S.C. § 651 et seq. (to the extent it regulates occupational exposure to
Hazardous Materials); and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA) that
together with the Parent or a Subsidiary of the Parent would be deemed to be a
“single employer” (a) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or (b) as a result of the Parent or a Subsidiary of the Parent being or
having been a general partner of such Person.

“Eurodollar Loans” means each Loan bearing interest at a rate based on the
Adjusted Eurodollar Rate.

“Event of Default” has the meaning provided in Section 10.1.

“Exemption Certificate” has the meaning provided in Section 5.5(b)(ii).

“Facility” means the Revolving Facility, the Swing Line Facility, or both of
them, as applicable.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fees” means all amounts payable pursuant to, or referred to in, Section 4.1,
together with any other fees payable pursuant to this Agreement or any other
Credit Document.

 

 

9

 

--------------------------------------------------------------------------------

 

“Financial Projections” has the meaning provided in Section 7.7(b).

“FPA” means the Federal Power Act, as amended, and all rules and regulations
promulgated thereunder.

“Fronting Fee” has the meaning provided in Section 4.1(c).

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (a) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary Indebtedness or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary Indebtedness of the ability of the primary obligor
to make payment of such primary Indebtedness, or (d) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the term Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Hazardous Materials” means (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“restricted hazardous materials”, “extremely hazardous wastes”, “restrictive
hazardous wastes”, “toxic substances”, “toxic pollutants”, “contaminants” or
“pollutants”, or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

“Increasing Lender” has the meaning provided in Section 2.1(b)(i).

“Indebtedness” means, with respect to any Person, all of the following (without
duplication):

 

(a)

all indebtedness of such Person for borrowed money;

(b)        all bonds, notes, debentures and similar debt securities of such
Person;

(c)        the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;

 

 

10

 

--------------------------------------------------------------------------------

 

(d)       the face amount of all letters of credit issued for the account of
such Person and, without duplication, all drafts drawn thereunder;

(e)        all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances;

(f)        all Indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such Indebtedness has been
assumed;

(g)        all Capitalized Lease Obligations of such Person;

(h)       the present value, determined on the basis of the implicit interest
rate, of all basic rental obligations under all Synthetic Leases of such Person;

(i)        all obligations of such Person to pay a specified purchase price for
goods or services whether or not delivered or accepted, i.e ., take-or-pay and
similar obligations;

(j)        all net obligations of such Person under Swap Agreements;

(k)       the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts;

(l)        the stated value, or liquidation value if higher, of all Redeemable
Stock of such Person; and

(m)        all Guaranty Obligations of such Person;

provided, however, that (i) neither trade payables nor other similar accrued
expenses, in each case arising in the ordinary course of business, nor
obligations in respect of insurance policies or performance or surety bonds that
themselves are not guarantees of Indebtedness (nor drafts, acceptances or
similar instruments evidencing the same nor obligations in respect of letters of
credit supporting the payment of the same), shall constitute Indebtedness; and
(ii) the Indebtedness of any Person shall in any event include (without
duplication) the Indebtedness of any other entity (including any general
partnership in which such Person is a general partner) to the extent such Person
is liable thereon as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon.

“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three or six months as selected by a Borrower, provided that (a) the
initial Interest Period for any Borrowing of Eurodollar Loans shall commence on
the date of such Borrowing (the date of a Borrowing resulting from a Conversion
or Continuation shall be the date of such Conversion or Continuation) and each
Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires; (b) if any
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period, such Interest
Period shall end on the last Business Day of such calendar month; (c) if any
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day, provided that
if any Interest Period would otherwise expire on a day that is not a Business
Day but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day; (d)
no Interest Period for any Eurodollar

 

 

11

 

--------------------------------------------------------------------------------

 

Loan may be selected that would end after the Maturity Date; and (e) if, upon
the expiration of any Interest Period, the Borrowers have failed to (or may not)
elect a new Interest Period to be applicable to the respective Borrowing of
Eurodollar Loans as provided above, the Borrowers shall be deemed to have
elected to Convert such Borrowing to a Base Rate Loan effective as of the
expiration date of such current Interest Period.

“Investment” means (a) any direct or indirect purchase or other acquisition by
the Parent or any of its Subsidiaries of any of the capital stock or other
equity interest of any other Person, including any partnership or joint venture
interest in such Person; (b) any loan or advance to, guarantee or assumption of
debt or purchase or other acquisition of any other debt of, any Person by the
Parent or any of its Subsidiaries; or (c) any purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit or all or a substantial part of the business of, such
Person.

“KeyBank” means KeyBank National Association, a national banking association,
together with its successors and assigns.

“Leaseholds” means, with respect to any Person, all the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.

“Lenders” means the Persons listed on Annex I and any other Person that becomes
a party hereto pursuant to an Assignment Agreement, other than any such Person
that ceases to be a party hereto pursuant to an Assignment Agreement and any
Augmenting Lender. Unless the context otherwise requires, the term “Lenders”
includes the Swing Line Lender.

“Lender Default” means (a) the refusal (which has not been retracted) of a
Lender in violation of the requirements of this Agreement to make available its
portion of any incurrence of Loans or (b) a Lender having notified the
Administrative Agent and/or the Borrowers that it does not intend to comply with
the obligations under Section 2.1, in the case of either (a) or (b) as a result
of the appointment of a receiver or conservator with respect to such Lender at
the direction or request of any regulatory agency or authority.

“Lender Register” has the meaning provided in Section 12.15.

“Letter of Credit” has the meaning provided in Section 3.1(a).

“Letter of Credit Commitment Amount” means $75,000,000.

“Letter of Credit Documents” has the meaning specified in Section 3.2(a).

“Letter of Credit Fee” has the meaning provided in Section 4.1(b).

“Letter of Credit Issuer” means (i) KeyBank or any of its Affiliates, or (ii) if
KeyBank is unable or unwilling to issue any given Letter of Credit, such other
Lender that is requested, and agrees, to so act by the Borrower, and is approved
by the Administrative Agent, which approval shall not be unreasonably withheld
or delayed.

“Letter of Credit Obligor” has the meaning provided in Section 3.1(a).

 

 

12

 

--------------------------------------------------------------------------------

 

“Letter of Credit Outstandings” means, at any time, the sum, without
duplication, of (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of all Unpaid Drawings.

“Letter of Credit Request” has the meaning provided in Section 3.2(a).

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).

“Loan” has the meaning provided in Section 2.1.

“Margin Stock” has the meaning provided in Regulation U.

“Material Adverse Effect” means any or all of the following: (a) a material
adverse effect on the business, operations, property, assets, liabilities,
financial or other condition, or prospects of the Parent and/or any of its
Subsidiaries, the Parent and its Subsidiaries, taken as a whole, or when used
with reference to any other Person, such Person and its Subsidiaries, taken as a
whole, as the case may be; (b) a material adverse effect on the ability of any
Borrower or any other Credit Party to perform its obligations under the Credit
Documents to which it is a party; (c) a material adverse effect on the ability
of the Parent and its Subsidiaries, taken as a whole, to pay their liabilities
and obligations as they mature or become due; or (d) a material adverse effect
on the validity, effectiveness or enforceability, as against any Credit Party,
of any of the Credit Documents to which it is a party.

“Maturity Date” means February 21, 2013, or such earlier date on which the Total
Commitment is terminated as provided herein.

“Minimum Borrowing Amount” means (a) for Base Rate Loans, $1,000,000, with
minimum increments thereafter of $500,000, (b) for Eurodollar Loans, $4,000,000,
with minimum increments thereafter of $500,000, and (c) for Swing Line Loans,
$500,000, with minimum increments thereafter of $100,000.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Moody’s Rating” means, with respect to any Person, the rating accorded to such
Person’s senior unsecured long-term debt by Moody’s.

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA to which the Borrowers or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
three plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, to which the Borrowers or any ERISA Affiliate, and one or
more employers other than the Parent or any of its Subsidiaries or an ERISA
Affiliate, is making or accruing an obligation to make contributions or, if any
such plan has been terminated, to which the Borrowers or an ERISA Affiliate made
or accrued an obligation to make contributions during any of the five plan years
preceding the date of termination of such plan.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Non-Consenting Lender” has the meaning provided in Section 2.8(b).

 

 

13

 

--------------------------------------------------------------------------------

 

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Note” means a Revolving Note or a Swing Line Note, as applicable.

“Notice of Borrowing, Continuation or Conversion” has the meaning provided in
Section 2.2(b).

“Notice of Swing Line Refunding” has the meaning provided in Section 2.9(a).

“Notice Office” means the office of the Administrative Agent at 127 Public
Square, Cleveland, Ohio 44114, Attention: Yvette Dyson-Owens (facsimile: (216)
689-5962), or such other office of the Administrative Agent, as the
Administrative Agent may designate in writing to the Borrowers from time to
time.

“Obligations” means all amounts, direct or indirect, contingent or absolute, of
every type or description, and at any time existing, owing by any Borrower or
any other Credit Party to the Administrative Agent, any Lender or any Letter of
Credit Issuer pursuant to the terms of this Agreement or any other Credit
Document (including, but not limited to, interest and fees that accrue after the
commencement by or against any Credit Party of any insolvency proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding and any and all indemnification obligations hereunder).

“Operating Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of such
Person.

“Original Credit Agreement” has the meaning provided in the recitals of this
Agreement.

“Parent” has the meaning provided in the first paragraph of this Agreement.

“Parent Moody’s Rating” means, on any date of determination, the Moody’s Rating
of Parent or, if the Moody’s Rating of Parent is not available on such date,
then the Parent Moody’s Rating shall be deemed to be the Moody’s Rating that is
one level below the Moody’s Rating of the Utility on such date.

“Parent S&P Rating” means, on any date of determination, the S&P Rating of
Parent or, if the S&P Rating of Parent is not available on such date, then the
Parent S&P Rating shall be deemed to be the S&P Rating that is one level below
the S&P Rating of the Utility on such date.

“Participant” has the meaning provided in Section 3.4(a).

“Payment Office” means the office of the Administrative Agent at 127 Public
Square, Cleveland, Ohio 44114, Attention: Yvette Dyson-Owens (facsimile: (216)
689-5962), or such other office of the Administrative Agent, as the
Administrative Agent may designate in writing to the Borrowers from time to
time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” means and includes any Acquisition as to which all of
the following conditions are satisfied: (a) such Acquisition (i) involves a line
or lines of an Energy-Related Business, and (ii) involves a Person or a line or
lines of business that is or are located and operated in North America; (b) no
Default or Event of Default shall exist prior to or immediately after giving
effect to such

 

 

14

 

--------------------------------------------------------------------------------

 

Acquisition; (c) such Acquisition is not being consummated on a hostile basis
and has been approved by the Board of Directors of the target Person and no
material challenge to such Acquisition shall be pending or threatened by any
shareholder or director of the seller or Person to be acquired, and (d) as of
the date of the consummation of such Acquisition, all material approvals
required in connection therewith shall have been obtained.

“Permitted Liens” means Liens permitted by Section 9.3.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other entity or any government
or political subdivision or any agency, department or instrumentality thereof.

“Plan” means any multiemployer or single-employer plan as defined in Section
4001 of ERISA, that is maintained or contributed to by (or to which there is an
obligation to contribute by) the Parent or a Subsidiary of the Parent or an
ERISA Affiliate, and each such plan for the five year period immediately
following the latest date on which the Parent, or a Subsidiary of the Parent or
an ERISA Affiliate maintained, contributed to or had an obligation to contribute
to such plan.

“Prohibited Transaction” means a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.

“Purchase Date” has the meaning provided in Section 2.9(b).

“Quoted Rate” has the meaning provided in Section 2.2(e).

“RCRA” means the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.

“Redeemable Stock” means, with respect to any Person, any capital stock or
similar equity interests of such Person that (a) is by its terms subject to
mandatory redemption, in whole or in part, pursuant to a sinking fund, scheduled
redemption or similar provisions, at any time prior to the latest Maturity Date;
or (b) otherwise is required to be repurchased or retired on a scheduled date or
dates, upon the occurrence of any event or circumstance, at the option of the
holder or holders thereof, or otherwise, at any time prior to the latest
Maturity Date under this Agreement, other than any such repurchase or retirement
occasioned by a “change of control” or similar event.

“Reference Banks” means (a) KeyBank and (b) any other Lender or Lenders selected
as a Reference Bank by the Administrative Agent.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Affiliate.

 

 

15

 

--------------------------------------------------------------------------------

 

“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsections .22, .23, .25, .27,
.28, .29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.

“Required Lenders” means Non-Defaulting Lenders whose outstanding Loans and
Unutilized Commitments constitute at least 51% of the sum of the total
outstanding Loans and Unutilized Commitments of Non-Defaulting Lenders.

“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Loan, by the Borrowers from all of the Lenders having Commitments in
respect thereof on a pro rata basis on a given date (or resulting from
Conversions or Continuations on a given date), having in the case of Eurodollar
Loans the same Interest Period.

“Revolving Commitment” means, with respect to each Lender, the amount, if any,
set forth opposite such Lender’s name on Annex I as its “Revolving Commitment”
as the same may be reduced from time to time pursuant to Section 4.2, 4.3 and/or
10.2, increased pursuant to Section 2.1(b), and/or adjusted from time to time as
a result of assignments to or from such Lender pursuant to Section 12.4.

“Revolving Facility” means the credit facility evidenced by the Total Revolving
Commitment.

“Revolving Facility Percentage” means, at any time for any Lender with a
Revolving Commitment, the percentage obtained by dividing such Lender’s
Revolving Commitment by the Total Revolving Commitment, provided, that if the
Total Revolving Commitment has been terminated, the Revolving Facility
Percentage for each Lender shall be determined by dividing such Lender’s
Revolving Commitment immediately prior to such termination by the Total
Revolving Commitment immediately prior to such termination.

“Revolving Loan” has the meaning provided in Section 2.1(a).

“Revolving Note” has the meaning provided in Section 2.4(d)(i).

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

“S&P Rating” means, with respect to any Person, the rating accorded to such
Person’s senior unsecured long-term debt by S&P.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Parent or any Subsidiary of the Parent of any
property (except for temporary leases for a term, including any renewal thereof,
of not more than one year and except for leases between the Parent and a
Subsidiary or between Subsidiaries), which property has been or is to be sold or
transferred by the Parent or such Subsidiary to such Person.

“SEC” means the United States Securities and Exchange Commission.

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

 

 

16

 

--------------------------------------------------------------------------------

 

“Settlement Agreement” means the amended and restated settlement agreement dated
January 2, 1998 among the Staff of the New York Public Service Commission, the
Utility and others, as adopted by the New York Public Service Commission in
Opinion No. 98-14, issued and effective June 30, 1998.

“Standard Permitted Liens” means the following:

(a)        Liens for taxes, assessments or governmental charges not yet
delinquent or Liens for taxes, assessments or governmental charges being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established;

(b)       Liens in respect of property or assets imposed by law that were
incurred in the ordinary course of business, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ Liens and other similar Liens arising in the
ordinary course of business, that do not in the aggregate materially detract
from the value of such property or assets or materially impair the use thereof
in the operation of the business of the Parent or any of its Subsidiaries and do
not secure any Indebtedness;

(d)       Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default under Section 10.1(g);

(e)        Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security; and
mechanic’s Liens, carrier’s Liens, and other Liens to secure the performance of
tenders, statutory obligations, contract bids, government contracts, performance
and return-of-money bonds and other similar obligations, incurred in the
ordinary course of business (exclusive of obligations in respect of the payment
for borrowed money), whether pursuant to statutory requirements, common law or
consensual arrangements;

(f)        Leases or subleases granted in the ordinary course of business to
others not interfering in any material respect with the business of the Parent
or any of its Subsidiaries and any interest or title of a lessor under any lease
not in violation of this Agreement;

(g)       easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other Persons, and obligations
contained in similar instruments, in each case that do not involve, and are not
likely to involve at any future time, either individually or in the aggregate,
(i) a substantial and prolonged interruption or disruption of the business
activities of the Parent and its Subsidiaries considered as an entirety, or (ii)
a Material Adverse Effect;

(h)       Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) permitted under this
Agreement, provided that such Liens are only in respect of the property subject
to, and secure only, the respective lease (and any other lease with the same or
an affiliated lessor); and

(i)        rights of consignors of goods, whether or not perfected by the filing
of a financing statement under the UCC.

“Stated Amount” of each Letter of Credit means the maximum amount available to
be drawn thereunder (regardless of whether any conditions or other requirements
for drawing could then be met).

 

 

17

 

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person, (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether at the time stock of any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries and (b) any partnership, limited liability company,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries, has more than a 50% equity interest at the time
or in which the Parent, one or more other Subsidiaries of the Parent, or the
Parent and one or more Subsidiaries of the Parent, directly or indirectly, has
the power to direct the policies, management and affairs thereof. Unless
otherwise expressly provided, all references herein to “Subsidiary” shall mean a
Subsidiary of the Parent.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), irrespective of whether any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, that are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swing Line Commitment” means $15,000,000, as the same may be reduced from time
to time in accordance with the terms of this Agreement.

“Swing Line Facility” means the credit facility evidenced by the Swing Line
Commitment.

“Swing Line Lender” means KeyBank, together with its successors and assigns.

“Swing Line Loan” has the meaning provided in Section 2.1(c).

“Swing Line Note” has the meaning provided in Section 2.4(d)(ii).

“Swing Line Participation Amount” has the meaning provided in Section 2.9(b).

“Synthetic Lease” means any lease (a) that is accounted for by the lessee as an
Operating Lease, and (b) under which the lessee is intended to be the “owner” of
the leased property for Federal income tax purposes.

“Taxes” has the meaning provided in Section 5.5.

“Total Commitment” means the Total Revolving Commitment and the Swing Line
Commitment.

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders.

“Type” means any type of Loan determined with respect to the interest option
applicable thereto, i.e., a Base Rate Loan or Eurodollar Loan.

 

 

18

 

--------------------------------------------------------------------------------

 

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.

“Unfunded Current Liability” means, with respect to any Plan, the amount, if
any, by which the actuarial present value of the accumulated plan benefits under
the Plan as of the close of its most recent plan year exceeds the fair market
value of the assets allocable thereto, each determined in accordance with
Statement of Financial Accounting Standards No. 87, based upon the actuarial
assumptions used by the Plan’s actuary in the most recent annual valuation of
the Plan.

“United States” and “U.S .” each means United States of America.

“Unpaid Drawing” has the meaning provided in Section 3.3(a).

“Unutilized Commitment” means, at any time, with respect to any Lender, the
excess of (a) such Lender’s Revolving Commitment at such time over (b) the sum
of (i) the aggregate principal amount of outstanding Loans made by such Lender
plus (ii) such Lender’s Revolving Facility Percentage of Letter of Credit
Outstandings at such time.

“Unutilized Revolving Commitment” means, at any time, with respect to any
Lender, the excess of (a) such Lender’s Revolving Commitment at such time over
(b) the sum of (i) the principal amount of outstanding Revolving Loans made by
such Lender plus (ii) such Lender’s Revolving Facility Percentage of Letter of
Credit Outstandings at such time.

“Unutilized Total Commitment” means, at any time, the excess of (a) the Total
Revolving Commitment at such time over (b) the sum of (i) the aggregate
principal amount of all outstanding Loans plus (ii) the aggregate of Letter of
Credit Outstandings at such time.

“Unutilized Total Revolving Commitment” means, at any time, the excess of (a)
the Total Revolving Commitment at such time over (b) the sum of (i) the
aggregate principal amount of all outstanding Revolving Loans plus (ii) the
aggregate amount of Letter of Credit Outstandings at such time.

“Utility” means Central Hudson Gas & Electric Corporation, a New York
corporation, together with its successors and assigns.

“Wholly-Owned Subsidiary” means each Subsidiary of the Parent at least 95% of
whose capital stock, equity interests and partnership interests, other than
director’s qualifying shares or similar interests, are owned directly or
indirectly by the Parent.

Section 1.2.       Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding,” and the word “through” means “through and including.”

Section 1.3.       Accounting Terms. Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time.

Section 1.4.       Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be

 

 

19

 

--------------------------------------------------------------------------------

 

construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Annexes, Schedules and Exhibits shall be construed to refer to
Sections of, and Annexes, Schedules and Exhibits to, this Agreement, and (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all Real Property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing.

ARTICLE II.

 

AMOUNT AND TERMS OF LOANS

 

Section 2.1.

Commitments for Loans.

Subject to and upon the terms and conditions herein set forth, each Lender
severally agrees to make a loan or loans (each a “Loan” and, collectively, the
“Loans”) to the Borrowers, which Loans shall be drawn, to the extent such Lender
has a commitment under a Facility for the Borrowers, under the applicable
Facility, as set forth below:

(a)         Revolving Facility.Loans under the Revolving Facility (each a
“Revolving Loan” and, collectively, the “Revolving Loans”): (i) may be incurred
by any Borrower at any time and from time to time on and after the Closing Date
and prior to the Maturity Date; (ii) except as otherwise provided, may, at the
option of any Borrower, be incurred and maintained as, or Converted into,
Revolving Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in Dollars, provided that all Revolving Loans made as part of the
same Revolving Borrowing shall, unless otherwise specifically provided herein,
consist of Revolving Loans of the same Type; (iii) may be repaid or prepaid and
reborrowed in accordance with the provisions hereof; (iv) may only be made if
after giving effect thereto the aggregate principal amount of outstanding Loans
and Letter of Credit Outstandings does not exceed the Total Revolving
Commitment; and (v) shall not be made if, after giving effect to any such Loan,
the sum of (i) the principal amount of Revolving Loans made by such Lender and
outstanding at such time, and (ii) such Lender’s share of the Letter of Credit
Outstandings at such time exceeds such Lender’s Revolving Commitment at such
time. In addition, no Revolving Loans shall be incurred at any time if after
giving effect thereto the Borrowers would be required to prepay Revolving Loans
or cash collateralize Letter of Credit in accordance with Section 5.3(a).

 

(b)

Increase in Commitments.  

(i)        Twice per calendar year the Borrowers may, by written notice to the
Administrative Agent, request that the Total Revolving Commitment be increased
by an amount not to exceed $25,000,000 in the aggregate for all such increases
from the Closing Date until the Maturity Date, provided that no Default or Event
of Default has occurred and is continuing at the time of such request and on the
date of any such increase. The Administrative Agent shall deliver a copy of such
request to each Lender. The Borrowers shall set forth in such request the amount
of the requested increase in the Total Revolving Commitment (which shall be in
minimum increments of $10,000,000 and a minimum amount of $10,000,000) and the
date on which such increase is requested to become effective (which shall be not
less than 10 Business Days nor more

 

 

20

 

--------------------------------------------------------------------------------

 

than 60 days after the date of such notice and that, in any event, must be at
least 360 days prior to the Maturity Date), and shall offer each Lender the
opportunity to increase its Revolving Commitment by its Revolving Facility
Percentage of the proposed increased amount. Each Lender shall, by notice to the
Borrowers and the Administrative Agent given not more than 10 days after the
date of the Administrative Agent’s notice, either agree to increase its
Revolving Commitment by all or a portion of the offered amount (each such Lender
so agreeing being an “Increasing Lender”) or decline to increase its Revolving
Commitment (and any such Lender that does not deliver such a notice within such
period of 10 days shall be deemed to have declined to increase its Revolving
Commitment and each Lender so declining or being deemed to have declined being a
“Non-Increasing Lender”). If, on the 10th day after the Administrative Agent
shall have delivered notice as set forth above, the Increasing Lenders shall
have agreed pursuant to the preceding sentence to increase their Revolving
Commitments by an aggregate amount less than the increase in the Total Revolving
Commitment requested by the Borrowers, the Borrowers may arrange for one or more
banks or other entities that are Eligible Assignees (each such Person so
agreeing being an “Augmenting Lender”), and the Borrowers and each Augmenting
Lender shall execute all such documentation as the Administrative Agent shall
reasonably specify to evidence its Revolving Commitment and/or its status as a
Lender with a Revolving Commitment hereunder. Any increase in the Total
Revolving Commitment may be made in an amount that is less than the increase
requested by the Borrowers if the Borrowers are unable to arrange for, or choose
not to arrange for, Augmenting Lenders.

(ii)       Each of the parties hereto agrees that the Administrative Agent may
take any and all actions as may be reasonably necessary to ensure that after
giving effect to any increase in the Total Revolving Commitment pursuant to this
Section 2.1(b), the outstanding Revolving Loans (if any) are held by the Lenders
with Revolving Commitments in accordance with their new Revolving Facility
Percentages. This may be accomplished at the discretion of the Administrative
Agent:  (w) by requiring the outstanding Loans to be prepaid with the proceeds
of new Borrowings; (x) by causing the Non-Increasing Lenders to assign portions
of their outstanding Loans to Increasing Lenders and Augmenting Lenders; (y) by
permitting the Borrowings outstanding at the time of any increase in the Total
Revolving Commitment pursuant to this Section 2.1(b) to remain outstanding until
the last days of the respective Interest Periods therefor, even though the
Lenders would hold such Borrowings other than in accordance with their new
Revolving Facility Percentages; or (z) by any combination of the foregoing.  Any
prepayment or assignment described in this paragraph (ii) shall be subject to
Section 2.7 hereof but otherwise without premium or penalty.

(c)         Swing Line Facility. Loans to the Borrowers under the Swing Line
Facility (each a “Swing Line Loan” and, collectively, the “Swing Line Loans”)
(i) may be made at any time and from time to time on and after the Closing Date
and prior to the Maturity Date; (ii) shall be made only in Dollars; (iii) shall
have a maturity of 14 days or less as selected by the Borrowers; (iv) may be
repaid or prepaid and reborrowed in accordance with the provisions hereof;
(v) may only be made if after giving effect thereto the aggregate principal
amount of outstanding (A) Loans and Letters of Credit Outstandings do not exceed
the Total Revolving Commitment and (B) Swing Line Loans does not exceed the
Swing Line Commitment; (vi) shall not exceed at any time outstanding the Swing
Line Commitment; and (vii) shall not be made if the proceeds thereof would be
used to repay, in whole or in part, any outstanding Swing Line Loan. In
addition, no Swing Line Loans shall be incurred at any time if after giving
effect thereto the Borrowers would be required to prepay Loans or cash
collateralize Letters of Credit in accordance with Section 5.3.

 

Section 2.2.

Borrowing, Continuation or Conversion of Loans.

 

 

21

 

--------------------------------------------------------------------------------

 

(a)         Borrowings, Continuations and Conversions. Each Borrower may, in
accordance with the provisions set forth in this Section and subject to the
other terms and conditions of this Agreement, (i) request Borrowings, (ii)
Convert all or a portion of the outstanding principal amount of Loans of one
Type into a Borrowing or Borrowings of another Type of Loans that can be made
pursuant to the Facility and (iii) Continue a Borrowing of Eurodollar Loans at
the end of the applicable Interest Period as a new Borrowing of Eurodollar Loans
with a new Interest Period, provided that (A) any Conversion of Eurodollar Loans
into Base Rate Loans shall be made on, and only on, the last day of an Interest
Period for such Eurodollar Loans, (B) Base Rate Loans may only be Converted into
Eurodollar Loans if no Default under Section 10.1(a) or Event of Default is in
existence on the date of the Conversion unless the Required Lenders otherwise
agree, and (C) Base Rate Loans may not be Converted into Eurodollar Loans during
any period when such Conversion is not permitted under Section 2.6.

(b)        Notice of Borrowings, Continuation and Conversion. Each Borrowing,
Continuation or Conversion of a Loan shall be made upon notice in the form
provided for below, which notice shall be provided by any Borrower to the
Administrative Agent at the Notice Office not later than (i) in the case of each
Borrowing or Continuation of or Conversion into a Eurodollar Loan, 12:00 noon
(local time at its Notice Office) at least three Business Days’ prior to the
date of such Borrowing, Continuation or Conversion, (ii) in the case of each
Borrowing of or Conversion to a Base Rate Loan, 12:00 noon (local time at its
Notice Office) on the proposed date of such Borrowing or Conversion and (iii) in
the case of any Borrowing under the Swing Line Facility, prior to 11:00 A.M.
(local time at its Notice Office) on the proposed date thereof (which shall be
within such period as the Administrative Agent shall have specified for such
Quoted Rate) written or telephonic notice thereof (in the case of telephonic
notice, promptly confirmed in writing if so requested by the Administrative
Agent). Each such request shall be made by an Authorized Officer delivering
written notice of such request substantially in the form of Exhibit B hereto
(each such notice, a “Notice of Borrowing, Continuation or Conversion”) or by
telephone (to be confirmed immediately in writing by delivery of an Authorized
Officer of a Notice of Borrowing, Continuation or Conversion), and in any event
each such request shall be irrevocable and shall specify (A) the aggregate
principal amount of the Loans to be made (which shall be in the Minimum
Borrowing Amount) pursuant to such Borrowing or, if applicable, the Borrowings
to be Continued or Converted, (B) the date of the Borrowing, Continuation or
Conversion (which shall be a Business Day), (C) whether the Borrowing will
consist of Base Rate Loans, Eurodollar Loans or Swing Line Loans or, in the case
of a Continuation or Conversion, the Loans to be Continued or Converted, (D) if
the Borrowing consists of Swing Line Loans, the maturity date thereof (which
shall not be more than 14 days), and (E) if applicable, the initial Interest
Period thereto or, in the case of a Continuation, the new Interest Period. If
the Borrowers fail to specify in a Notice of Borrowing, Continuation or
Conversion the maturity date of any Swing Line Loans, such maturity date shall
be deemed to be 14 days. Without in any way limiting the obligation of the
Borrowers to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
any Borrower entitled to give telephonic notices under this Agreement on behalf
of the Borrowers. In each such case, the Administrative Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.

(c)         Minimum Borrowing Amount. The aggregate principal amount of each
Borrowing by the Borrowers shall not be less than the Minimum Borrowing Amount.
No partial Conversion of a Borrowing of Eurodollar Loans shall reduce the
outstanding principal amount of the Eurodollar Loans made pursuant to such
Borrowing to less than the Minimum Borrowing Amount applicable thereto.

(d)        Maximum Borrowings. More than one Borrowing may be incurred by the
Borrowers on any day, provided that (i) if there are two or more Borrowings on a
single day by the Borrowers that

 

 

22

 

--------------------------------------------------------------------------------

 

consist of Eurodollar Loans, each such Borrowing shall have a different initial
Interest Period, and (ii) at no time shall there be more than 10 Borrowings of
Eurodollar Loans outstanding hereunder.

(e)         Procedure for Obtaining Quoted Rate for Swing Line Loans. Whenever
any Borrower proposes to submit a Notice of Borrowing, Continuation or
Conversion with respect to Swing Line Loans, it will prior to or concurrently
with submitting such Notice of Borrowing, Continuation or Conversion notify the
Swing Line Lender of its intention and request the Swing Line Lender to quote a
fixed or floating interest rate (the “Quoted Rate”) to be applicable thereto
prior to the proposed maturity thereof, and the Swing Line Lender shall quote
such interest rate to the Borrowers as the Quoted Rate applicable to such
proposed Swing Line Loan if made on or before such specified date for a maturity
as so proposed by any of the Borrowers. The Swing Line Lender contemplates that
any Quoted Rate will be a rate of interest that reflects a margin corresponding
to (or greater than) the sum of (x) the Applicable Eurodollar Margin in effect
at the time of quotation of any Quoted Rate, plus (y) the Applicable Commitment
Fee Rate at such time, over the then prevailing Federal Funds Effective Rate,
commercial paper, call money, overnight repurchase or other commonly quoted
interest rate, in each case as selected by the Swing Line Lender.

(f)         Notice to Lenders. The Administrative Agent shall promptly give each
Lender written notice (or telephonic notice promptly confirmed in writing) of
(i) each proposed Borrowing, (ii) such Lender’s proportionate share thereof and
(iii) the other matters covered by the Notice of Borrowing, Continuation or
Conversion relating thereto.

 

 

Section 2.3.

Disbursement of Funds.

(a)         Loans to be Made Pro Rata. The obligation of each Lender to make
Loans hereunder and the Commitment of each Lender are several and not joint
obligations. All Borrowings (other than Borrowings under the Swing Line
Facility) shall be made by the Lenders pro rata on the basis of their respective
Commitments. Subject to Section 2.9, it is understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to
fulfill its Commitment.

(b)        Funding of Loans. No later than 2:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, Continuation or
Conversion, each Lender will make available its pro rata share, if any, of each
Borrowing requested to be made on such date in the manner provided below. All
amounts shall be made available to the Administrative Agent in Dollars and
immediately available funds at the Payment Office and the Administrative Agent
promptly will make available to the Borrowers by depositing to their account at
the Payment Office the aggregate of the amounts so made available in the type of
funds received.

(c)         Advance Funding. Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrowers a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made available same to the
Borrowers, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrowers, and the

 

 

23

 

--------------------------------------------------------------------------------

 

Borrowers shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent shall also be entitled to recover from such
Lender or the Borrowers, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrowers to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (x) if paid by such Lender, the overnight Federal Funds Effective
Rate or (y) if paid by the Borrowers, the then applicable rate of interest,
calculated in accordance with Section 2.5, for the respective Loans (but without
any requirement to pay any amounts in respect thereof pursuant to Section 2.7).

(d)        Rights Not Prejudiced. Nothing herein and no subsequent termination
of the Commitments pursuant to Section 4.2 or 4.3 shall be deemed to relieve any
Lender from its obligation to fulfill its commitments hereunder and in existence
from time to time or to prejudice any rights that the Borrowers may have against
any Lender as a result of any default by such Lender hereunder.

 

Section 2.4.

Evidence of Obligations.

(a)         Loan Accounts of Lenders. The Obligations of the Borrowers owing to
each Lender shall be evidenced by, and each Lender shall maintain in accordance
with its usual practice, an account or accounts established by such Lender,
which account or accounts shall include the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b)        Loan Accounts of Administrative Agent. The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof, the particular Facility under which such Loan was
made, and the Interest Period (or, in the case of a Swing Line Loan, the
maturity date) and applicable interest rate if such Loan is a Eurodollar Loan or
Swing Line Loan, (ii) the amount of any principal due and payable or to become
due and payable from the Borrowers to each Lender hereunder, and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(c)         Effect of Loan Accounts. The entries made in the accounts maintained
pursuant to Section 2.4(a) and (b) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error (other than manifest error) therein shall not in any manner affect the
obligation of the Borrowers to repay or prepay the Loans or any other amounts in
accordance with the terms of this Agreement.

(d)        Notes Generally. Upon request of any Lender, the Borrowers’
obligation to pay the principal of, and interest on, the Loans made to it by
each Lender shall be evidenced (i) if a Revolving Loan, by a promissory note of
the Borrowers substantially in the form of Exhibit A-1 with blanks appropriately
completed in conformity herewith (each a “Revolving Note” and, collectively, the
“Revolving Notes”), and (ii) if a Swing Line Loan, by a promissory note of the
Borrowers substantially in the form of Exhibit A-2 with blanks appropriately
completed in conformity herewith (each a “Swing Line Note” and, collectively,
the “Swing Line Notes”), provided that the decision of any Lender not to request
a Note shall in no way detract from the Borrowers’ obligation to repay the Loans
and other amounts owing by the Borrowers to such Lender.

(e)         Revolving Notes. Any Revolving Note issued by the Borrowers to a
Lender with a Revolving Commitment shall: (i) be executed by the Borrowers; (ii)
be payable to the order of such Lender and be dated on or prior to the Closing
Date; (iii) be payable in the principal amount of Revolving Loans evidenced
thereby; (iv) mature on the Maturity Date; (v) bear interest as provided in
Section 2.5 in respect of the Base Rate Loans or Eurodollar Loans, as the case
may be, evidenced thereby; (vi) be

 

 

24

 

--------------------------------------------------------------------------------

 

subject to mandatory prepayment as provided in Section 5.3; and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

(f)         Swing Line Notes. The Swing Line Note issued by the Borrowers to the
Swing Line Lender shall: (i) be executed by the Borrowers; (ii) be payable to
the order of such Lender and be dated on or prior to the date the first Loan
evidenced thereby is made; (iii) be in a stated principal amount equal to the
Swing Line Commitment and be payable in the principal amount of Swing Line Loans
evidenced thereby; (iv) mature as to any Swing Line Loan evidenced thereby on
the maturity date, not later than the 14th day following the date such Swing
Line Loan was made, specified in the applicable Notice of Borrowing,
Continuation or Conversion; (v) bear interest as provided in Section 2.5;
(vi) be subject to mandatory prepayment as provided in Section 5.3; and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

 

Section 2.5.

Interest.

(a)         Interest on Base Rate Loans. During such periods as a Loan is a Base
Rate Loan, the outstanding principal amount of such Loan shall bear interest at
a fluctuating rate per annum that shall at all times be equal to the Base Rate
in effect from time to time.

(b)        Interest on Eurodollar Loans. During such periods as a Loan is a
Eurodollar Loan, the outstanding principal amount of such Loan shall bear
interest at a rate per annum that shall at all times during an Interest Period
therefor be the relevant Adjusted Eurodollar Rate for such Eurodollar Loan for
such Interest Period plus the Applicable Margin in effect from time to time for
such Loan.

(c)         Interest on Swing Line Loans. The unpaid principal amount of each
Swing Line Loan shall bear interest from the date of the Borrowing thereof until
maturity (whether by acceleration or otherwise) at a rate per annum that shall
be equal to the Quoted Rate applicable thereto.

(d)        Default Interest. Notwithstanding the above provisions, if a Default
under Section 10.1(a) or Event of Default is in existence, upon written notice
by the Administrative Agent (which notice the Administrative Agent shall give at
the direction of the Required Lenders), all outstanding amounts of principal
and, to the extent permitted by law, all overdue interest, in respect of each
Loan shall bear interest, payable on demand, at a rate per annum equal to 2% per
annum above the interest rate that is or would be applicable from time to time
pursuant to Section 2.5(a). If any amount (other than the principal of and
interest on the Loans) payable by the Borrowers under the Credit Documents is
not paid when due, upon written notice by the Administrative Agent (which notice
the Administrative Agent shall give at the direction of the Required Lenders),
such amount shall bear interest, payable on demand, at a rate per annum equal to
2% per annum above the interest rate that is or would be applicable from time to
time pursuant to Section 2.5(a).

(e)         Accrual and Payment of Interest. Interest shall accrue from and
including the date of any Borrowing to but excluding the date of any prepayment
or repayment thereof and shall be payable:

(i)        in respect of each Base Rate Loan, monthly in arrears on the last
Business Day of each calendar month,

(ii)       in respect of each Eurodollar Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on the dates that are successively three months after the
commencement of such Interest Period,

 

 

25

 

--------------------------------------------------------------------------------

 

(iii)      on any repayment, prepayment or Conversion (on the amount repaid,
prepaid or Converted), at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand, and

(iv)      in the case of any Swing Line Loan, on the maturity date applicable
thereto.

(f)         Computations of Interest. All computations of interest on Eurodollar
Loans and Swing Line Loans and other amounts (other than Base Rate Loans)
hereunder shall be made on the actual number of days elapsed over a year of 360
days, and all computations of interest on Base Rate Loans hereunder shall be
made on the actual number of days elapsed over a year of 365 or 366 days, as
applicable.

(g)        Information as to Interest Rates. The Administrative Agent upon
determining the interest rate for any Borrowing or any change in interest rate
applicable to any Borrowing as a result of a change in the Applicable Margin, a
change in the Base Rate, the implementation of the default rate or otherwise,
shall promptly notify the Borrowers and the Lenders thereof, provided that
(i) any such change shall be immediately effective as and when such change
occurs without regard to when the Administrative Agent provides any such notice,
and (ii) the failure of the Administrative Agent to give any such notice shall
in no way detract from or affect the obligation of the Borrowers to pay interest
at the changed rate. If the Administrative Agent is unable to determine the
Adjusted Eurodollar Rate for any Borrowing of Eurodollar Loans based on the
quotation service referred to in clause (i) of the definition of the term
Adjusted Eurodollar Rate, it will promptly so notify the Reference Banks and
each Reference Bank will furnish the Administrative Agent timely information for
the purpose of determining the Adjusted Eurodollar Rate for such Borrowing. If
any one or more of the Reference Banks shall not timely furnish such
information, the Administrative Agent shall determine the Adjusted Eurodollar
Rate for such Borrowing on the basis of timely information furnished by the
remaining Reference Banks.

 

 

Section 2.6.

Increased Costs; Illegality.

(a)        If (x) in the case of clause (i) below, the Administrative Agent or
(y) in the case of clauses (ii) and (iii) below, any Lender, shall have
determined on a reasonable basis (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto):

(i)        on any date for determining the Adjusted Eurodollar Rate for any
Interest Period that, by reason of any changes arising after the Closing Date
affecting the London interbank market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Adjusted Eurodollar Rate; or

(ii)       at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder in an amount that
such Lender deems material with respect to any Eurodollar Loans (other than any
increased cost or reduction in the amount received or receivable resulting from
the imposition of or a change in the rate of taxes or similar charges) because
of (x) any change since the Closing Date in any applicable law, governmental
rule, regulation, guideline, order or request (whether or not having the force
of law), or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, guideline, order
or request (such as, for example, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves includable in the
Adjusted Eurodollar Rate pursuant to the definition thereof) and/or (y) other
circumstances adversely affecting the London interbank market or the position of
such Lender in such market; or

 

 

26

 

--------------------------------------------------------------------------------

 

(iii)      at any time, that the making or continuance of any Eurodollar Loan
has become unlawful by compliance by such Lender in good faith with any change
since the Closing Date in any law, governmental rule, regulation, guideline or
order, or the interpretation or application thereof, or would conflict with any
thereof not having the force of law but with which such Lender customarily
complies or has become impracticable as a result of a contingency occurring
after the Closing Date that materially adversely affects the London interbank
market;

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (x) on or promptly following such date or time
and (y) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Borrowers and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrowers and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing, Continuation or Conversion
given by any Borrower with respect to Eurodollar Loans that have not yet been
incurred, Converted or Continued shall be deemed rescinded by the Borrowers or,
in the case of a Notice of Borrowing, Continuation or Conversion, shall, at the
option of the Borrowers, be deemed converted into a Notice of Borrowing,
Continuation or Conversion for Base Rate Loans to be made on the date of
Borrowing contained in such Notice of Borrowing, Continuation or Conversion, (y)
in the case of clause (ii) above, the Borrowers shall pay to such Lender, upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender shall determine) as shall be required to compensate such Lender, for such
increased costs or reductions in amounts receivable hereunder (a written notice
as to the additional amounts owed to such Lender, showing the basis for the
calculation thereof, which basis must be reasonable, submitted to the Borrowers
by such Lender shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrowers shall take one of the actions specified in Section 2.6(b) as promptly
as possible and, in any event, within the time period required by law.

(b)       At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.6(a)(ii) or (iii), the Borrowers may (and in the case of
a Eurodollar Loan affected pursuant to Section 2.6(a)(iii) the Borrowers shall)
either (i) if the affected Eurodollar Loan is then being made pursuant to a
Borrowing, by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrowers were notified
by a Lender pursuant to Section 2.6(a)(ii) or (iii), cancel such Borrowing,
convert the related Notice of Borrowing, Continuation or Conversion into one
requesting a Borrowing of Base Rate Loans or require the affected Lender to make
its requested Loan as a Base Rate Loan, or (ii) if the affected Eurodollar Loan
is then outstanding, upon at least one Business Day’s notice to the
Administrative Agent, require the affected Lender to Convert each such
Eurodollar Loan into a Base Rate Loan, provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated the same
pursuant to this Section 2.6(b).

(c)        If any Lender shall have determined that after the Closing Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
by law with the interpretation or administration thereof, or compliance by such
Lender or its parent corporation with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, in each case made subsequent to the Closing Date,
has or would have the effect of reducing by an amount reasonably deemed by such
Lender to be material the rate of return on such Lender’s or its parent
corporation’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent
corporation could have achieved but for such adoption, effectiveness, change or

 

 

27

 

--------------------------------------------------------------------------------

 

compliance (taking into consideration such Lender’s or its parent corporation’s
policies with respect to capital adequacy), then from time to time, within 15
days after demand by such Lender (with a copy to the Administrative Agent), the
Borrowers shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent corporation for such reduction. Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.6(c), will give prompt written notice thereof
to the Borrowers, which notice shall set forth, in reasonable detail, the basis
of the calculation of such additional amounts, which basis must be reasonable,
although the failure to give any such notice shall not release or diminish any
of the Borrowers’ obligations to pay additional amounts pursuant to this
Section 2.6(c) upon the subsequent receipt of such notice.

(d)       Notwithstanding anything in this Agreement to the contrary, no Lender
shall be entitled to compensation or payment or reimbursement of other amounts
under Section 2.6, 3.5 or 5.4 for any amounts incurred or accruing more than 270
days prior to the giving of notice to the Borrowers of additional costs or other
amounts of the nature described in such Sections.

Section 2.7.       Breakage Compensation. The Borrowers shall compensate each
applicable Lender, upon its written request (which request shall set forth the
detailed basis for requesting and the method of calculating such compensation),
for all reasonable losses, costs, expenses and liabilities (including, without
limitation, any loss, cost, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Loans or Swing Line Loans) that such Lender may sustain:
(i) if for any reason (other than a default by such Lender or the Administrative
Agent) a (A) Borrowing of Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing, Conversion or Continuation (whether or not
withdrawn by the Borrowers or deemed withdrawn pursuant to Section 2.6(a)) or
(B) Borrowing of Swing Line Loans does not occur on a date specified therefor in
a Notice of Borrowing, Continuation or Conversion; (ii) if any repayment,
prepayment, Conversion or Continuation of any of its Eurodollar Loans occurs on
a date that is not the last day of an Interest Period applicable thereto;
(iii) if any repayment or prepayment of any of its Swing Line Loans occurs on a
date that is not the maturity date thereof; (iv) if any prepayment of any of its
Eurodollar Loans or Swing Line Loans, as the case may be, is not made on any
date specified in a notice of prepayment given by the Borrowers; (v) as a result
of an assignment by a Lender of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto pursuant to a request by the Borrowers
pursuant to Section 2.8(b); or (vi) as a consequence of (x) any other default by
the Borrowers to repay or prepay its Eurodollar Loans when required by the terms
of this Agreement or (y) an election made pursuant to Section 2.6(b). In the
case of any Eurodollar Loan, such loss, cost, expense or liability to any Lender
shall be deemed to include (without duplication) an amount determined by such
Lender to be the excess, if any, of (1) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
interest rate that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to effect a Borrowing, Conversion or
Continuation, for the period that would have been the Interest Period for such
Loan), over (2) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrowers and shall
be conclusive absent manifest error. The Borrowers shall pay such Lender the
amount shown as due on any such request within 10 days after receipt thereof.

 

 

Section 2.8.

Change of Lending Office; Replacement of Lenders.

(a)        Each Lender agrees that, upon the occurrence of any event giving rise
to the operation of Section 2.6(a)(ii) or (iii), 2.6(c) or 4.5 with respect to
such Lender, it will, if requested by the Borrowers,

 

 

28

 

--------------------------------------------------------------------------------

 

use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another Applicable Lending Office for any Loans or Commitment
affected by such event, provided that such designation is made on such terms
that such Lender and its Applicable Lending Office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section.

(b)       If (i) any Lender requests any compensation, reimbursement or other
payment under Section 2.6(a)(ii) or (iii) or 2.6(c) with respect to such Lender,
(ii) the Borrowers are required to pay any additional amount to any Lender or
Governmental Authority pursuant to Section 5.5, (iii) any Lender is a Defaulting
Lender, or (iv) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any provisions hereof as
contemplated by Section 12.11, the consent of the Required Lenders shall have
been obtained but the consent of a Lender whose consent is required shall not
have been obtained (each a “Non-Consenting Lender”), then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 12.4(c)), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations; provided that (A) the Borrowers shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts,
including any breakage compensation under Section 2.7 and any amounts accrued
and owing to such Lender under Section 2.6(a)(ii) or (iii), 2.6(c) or 5.4),
(C) in the case of any such assignment resulting from a claim for compensation,
reimbursement or other payments required to be made under Section 2.6(a)(ii) or
(iii) or 2.6(c) with respect to such Lender, or resulting from any required
payments to any Lender or Governmental Authority pursuant to Section 5.5, such
assignment will result in a reduction in such compensation, reimbursement or
payments, and (D) in the case of an assignment from a Non-Consenting Lender to
an Eligible Assignee, such Eligible Assignee shall consent at the time of such
assignment to each matter in respect of which such Non-Consenting Lender did not
consent. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

(c)        Nothing in this Section 2.8 shall affect or postpone any of the
obligations of the Borrowers or the right of any Lender provided in Section 2.6
or 5.4.

 

 

Section 2.9.

Refunding of, or Participation in, Swing Line Loans.

(a)        If any Event of Default exists, the Swing Line Lender may, in its
sole and absolute discretion, direct that the Swing Line Loans owing to it be
refunded by delivering a notice to such effect to the Administrative Agent,
specifying the aggregate principal amount thereof (a “Notice of Swing Line
Refunding”). Promptly upon receipt of a Notice of Swing Line Refunding, the
Administrative Agent shall give notice of the contents thereof to the Lenders
with Revolving Commitments and, unless an Event of Default specified in Section
10.1(h) in respect of any Borrower has occurred, the Borrowers. Each such Notice
of Swing Line Refunding shall be deemed to constitute delivery by the Borrowers
of a Notice of Borrowing, Continuation or Conversion requesting Revolving Loans
consisting of Base Rate Loans in the amount of the Swing Line Loans to which it
relates. Each Lender with a Revolving Commitment (including the Swing Line
Lender) hereby unconditionally agrees (notwithstanding that any of the
conditions specified in Section 6.2 or elsewhere in this Agreement shall not
have been satisfied, but subject to the provisions of paragraph (b) below) to
make a Revolving Loan to the Borrowers in an amount equal to such Lender’s
Revolving Facility Percentage of the aggregate amount of the Swing Line

 

 

29

 

--------------------------------------------------------------------------------

 

Loans to which such Notice of Swing Line Refunding relates. Each such Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent in immediately available funds at the Payment Office not later than 2:00
P.M. (local time at the Payment Office), if such notice is received by such
Lender prior to 11:00 A.M. (local time at its Applicable Lending Office), or not
later than 2:00 P.M. (local time at the Payment Office) on the next Business
Day, if such notice is received by such Lender after such time. The proceeds of
such Revolving Loans shall be made immediately available to the Swing Line
Lender and applied by it to repay the principal amount of the Swing Line Loans
to which such Notice of Swing Line Refunding related.  The Borrowers irrevocably
and unconditionally agree that, notwithstanding anything to the contrary
contained in this Agreement, Revolving Loans made as herein provided in response
to a Notice of Swing Line Refunding shall constitute Revolving Loans hereunder
consisting of Base Rate Loans.

(b)       If prior to the time a Revolving Loan would otherwise have been made
as provided above as a consequence of a Notice of Swing Line Refunding, any of
the events specified in Section 10.1(h) shall have occurred in respect of any
Borrower or one or more of the Lenders with Revolving Commitments shall
determine that it is legally prohibited from making a Revolving Loan under such
circumstances, each Lender (other than the Swing Line Lender), or each Lender
(other than such Swing Line Lender) so prohibited, as the case may be, shall, on
the date such Revolving Loan would have been made by it (the “Purchase Date”),
purchase an undivided participating interest in the outstanding Swing Line Loans
to which such Notice of Swing Line Refunding related, in an amount (the “Swing
Line Participation Amount”) equal to such Lender’s Revolving Facility Percentage
of such Swing Line Loans. On the Purchase Date, each such Lender or each such
Lender so prohibited, as the case may be, shall pay to the Swing Line Lender, in
immediately available funds, such Lender’s Swing Line Participation Amount, and
promptly upon receipt thereof the Swing Line Lender shall, if requested by such
other Lender, deliver to such Lender a participation certificate, dated the date
of the Swing Line Lender’s receipt of the funds from, and evidencing such
Lender’s participating interest in such Swing Line Loans and its Swing Line
Participation Amount in respect thereof. If any amount required to be paid by a
Lender to the Swing Line Lender pursuant to the above provisions in respect of
any Swing Line Participation Amount is not paid on the date such payment is due,
such Lender shall pay to the Swing Line Lender on demand interest on the amount
not so paid at the overnight Federal Funds Effective Rate from the due date
until such amount is paid in full.

(c)        Whenever, at any time after the Swing Line Lender has received from
any other Lender such Lender’s Swing Line Participation Amount, the Swing Line
Lender receives any payment from or on behalf of the Borrowers on account of the
related Swing Line Loans, the Swing Line Lender will promptly distribute to such
Lender its Revolving Facility Percentage of such payment on account of its Swing
Line Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded); provided, however, that if such payment
received by the Swing Line Lender is required to be returned, such Lender will
return to the Swing Line Lender any portion thereof previously distributed to it
by the Swing Line Lender.

(d)       Each Lender’s obligation to make Revolving Loans and/or to purchase
participations in connection with a Notice of Swing Line Refunding shall be
subject to the conditions that (i) such Lender shall have received a Notice of
Swing Line Refunding complying with the provisions hereof and (ii) at the time
the Swing Line Loans that are the subject of such Notice of Swing Line Refunding
were made, the Swing Line Lender making the same had no actual written notice
from another Lender that an Event of Default had occurred and was continuing),
but otherwise shall be absolute and unconditional, shall be solely for the
benefit of the Swing Line Lender that gives such Notice of Swing Line Refunding,
and shall not be affected by any circumstance, including, without limitation,
(A) any set-off, counterclaim, recoupment, defense or other right that such
Lender may have against any other Lender, any Credit Party,

 

 

30

 

--------------------------------------------------------------------------------

 

or any other Person, or any Credit Party may have against any Lender or other
Person, as the case may be, for any reason whatsoever; (B) the occurrence or
continuance of a Default or Event of Default; (C) any event or circumstance
involving a Material Adverse Effect upon the Borrowers; (D) any breach of any
Credit Document by any party thereto; or (E) any other circumstance, happening
or event, whether or not similar to any of the foregoing.

Section 2.10.     Joint and Several Liability of the Borrowers. Each request by
any of the Borrowers for a Borrowing, Continuation or Conversion of any Loan
shall be deemed to be a joint and several request by all of the Borrowers. Each
Borrower hereby authorizes any other Borrower to request a Borrowing,
Continuation or Conversion of a Loan hereunder and agrees that it is receiving
or will receive a direct pecuniary benefit therefor. Each Borrower acknowledges
and agrees that the Lenders are entering into this Agreement at the request of
each Borrower and with the understanding that each Borrower is and shall remain
fully liable, jointly and severally, for payment in full of all of the
Obligations.

 

Section 2.11.

Contribution Among Borrowers.

(a)        To the extent that a Borrower shall make a payment (each a “Borrower
Payment”) of all or any portion of the Obligations, then such Borrower shall be
entitled to contribution and indemnification from, and be reimbursed by, the
other Borrower in an amount equal to a fraction of such Borrower Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of both Borrowers.

(b)       This Section 2.11 is intended only to define the relative rights of
the Borrowers, and nothing set forth in this Section 2.11 is intended to or
shall impair the obligations of the Borrowers, jointly and severally, to pay any
amounts, as and when the same shall become due and payable in accordance with
the terms of this Agreement and the other Credit Documents.

(c)        The Borrowers acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets in favor of each Borrower to
which such contribution and indemnification is owing.

(d)       Any right of contribution of any of the Borrowers shall be subject and
subordinate to the prior indefeasible payment in full of the Obligations.

ARTICLE III.

 

LETTERS OF CREDIT

 

 

Section 3.1.

Letters of Credit.

(a)        Subject to and upon the terms and conditions herein set forth, any
Borrower may request a Letter of Credit Issuer at any time and from time to time
on or after the Closing Date and prior to the date that is 60 Business Days
prior to the Maturity Date to issue, for the account of such Borrower or any
other Credit Party, a “Letter of Credit Obligor”), and subject to and upon the
terms and conditions herein set forth, such Letter of Credit Issuer agrees to
issue from time to time, irrevocable standby letters of credit denominated and
payable in Dollars in such form as may be approved by such Letter of Credit
Issuer and the Administrative Agent (each such letter of credit (a “Letter of
Credit” and collectively, the “Letters of Credit”).

 

 

31

 

--------------------------------------------------------------------------------

 

(b)       Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued, and the Stated Amount of any outstanding Letter of Credit shall not be
increased, if after giving effect thereto the Letter of Credit Outstandings
would exceed either (x) the Letter of Credit Commitment Amount (y) when added to
the aggregate principal amount of all Loans then outstanding, an amount equal to
the Total Commitment at such time; (ii) no individual Letter of Credit shall be
issued that has an initial Stated Amount less than $100,000 unless such lesser
Stated Amount is acceptable to the Letter of Credit Issuer; and (iii) each
Letter of Credit shall have an expiry date (including any renewal periods)
occurring not later than the earlier of (A) one year from the date of issuance
thereof (unless the requesting Borrower and the Letter of Credit Issuer
otherwise agree), and (B) 30 Business Days prior to the Maturity Date, in each
case on terms acceptable to the Administrative Agent and the relevant Letter of
Credit Issuer. In addition, no Letter of Credit shall be issued or increased in
amount if after giving effect thereto the Borrowers would be required to prepay
Loans in accordance with Section 3.2(b).

(c)        Notwithstanding the foregoing, in the event a Lender Default exists,
no Letter of Credit Issuer shall be required to issue any Letter of Credit
unless either (i) such Letter of Credit Issuer has entered into arrangements
satisfactory to it and the requesting Borrower to eliminate such Letter of
Credit Issuer’s risk with respect to the participation in Letters of Credit of
the Defaulting Lender or Lenders, including by cash collateralizing such
Defaulting Lender’s or Lenders’ Revolving Facility Percentage of the Letter of
Credit Outstandings; or (ii) the issuance of such Letter of Credit, taking into
account the potential failure of the Defaulting Lender or Lenders to risk
participate therein, will not cause the Letter of Credit Issuer to incur
aggregate credit exposure hereunder with respect to Loans and Letter of Credit
Outstandings in excess of its Commitment, and the Borrowers have undertaken, for
the benefit of such Letter of Credit Issuer, pursuant to an instrument
satisfactory in form and substance to such Letter of Credit Issuer, not to
thereafter incur Loans or Letter of Credit Outstandings hereunder that would
cause the Letter of Credit Issuer to incur aggregate credit exposure hereunder
with respect to Loans and Letter of Credit Outstandings in excess of its
Commitment.

(d)       Unless otherwise agreed to by a Letter of Credit Issuer and the
requesting Borrower, the rules of the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance) shall apply
to each Letter of Credit issued hereunder.

 

 

Section 3.2.

Letter of Credit Requests:Notices of Issuance.

(a)        Whenever a Borrower desires that a Letter of Credit be issued, such
Borrower shall give the Administrative Agent and the Letter of Credit Issuer
written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) which, if in
the form of written notice shall be substantially in the form of Exhibit B-2, or
transmit by electronic communication (if arrangements for doing so have been
approved by the Letter of Credit Issuer), prior to 12:00 noon (local time at the
Notice Office) at least three Business Days (or such shorter period as may be
acceptable to the relevant Letter of Credit Issuer) prior to the proposed date
of issuance (which shall be a Business Day) (each a “Letter of Credit Request”),
which Letter of Credit Request shall include such supporting documents that such
Letter of Credit Issuer customarily requires in connection therewith. Any such
documents executed in connection with the issuance of a Letter of Credit,
including the Letter of Credit itself, are herein referred to as “Letter of
Credit Documents.” In the event of any inconsistency between any of the terms or
provisions of any Letter of Credit Document and the terms and provisions of this
Agreement respecting Letters of Credit, the terms and provisions of this
Agreement shall control. The Administrative Agent shall promptly notify each
Lender of each Letter of Credit Request.

(b)       Each Letter of Credit Issuer shall, on the date of each issuance of a
Letter of Credit by it, give the Administrative Agent, each applicable Lender
and the Borrowers written notice of the issuance

 

 

32

 

--------------------------------------------------------------------------------

 

of such Letter of Credit, accompanied by a copy to the Administrative Agent of
the Letter of Credit or Letters of Credit issued by it. Each Letter of Credit
Issuer shall provide to the Administrative Agent a quarterly (or monthly if
requested by any applicable Lender) summary describing each Letter of Credit
issued by such Letter of Credit Issuer and then outstanding and an
identification for the relevant period of the daily aggregate Letter of Credit
Outstandings represented by Letters of Credit issued by such Letter of Credit
Issuer.

 

 

Section 3.3.

Agreement to Repay Letter of Credit Drawings.

(a)        The Borrowers hereby agree to reimburse (or cause any Letter of
Credit Obligor for whose account a Letter of Credit was issued to reimburse)
each Letter of Credit Issuer, by making payment directly to such Letter of
Credit Issuer in immediately available funds at the payment office of such
Letter of Credit Issuer, for any payment or disbursement made by such Letter of
Credit Issuer under any Letter of Credit (each such amount so paid or disbursed
until reimbursed, an “Unpaid Drawing”) immediately after, and in any event on
the date on which, such Letter of Credit Issuer notifies the Borrowers (or any
such other Letter of Credit Obligor for whose account such Letter of Credit was
issued) of such payment or disbursement (which notice to the Borrowers (or such
other Letter of Credit Obligor) shall be delivered reasonably promptly after any
such payment or disbursement), such payment to be made in Dollars, with interest
on the amount so paid or disbursed by such Letter of Credit Issuer, to the
extent not reimbursed prior to 1:00 P.M. (local time at the payment office of
the Letter of Credit Issuer) on the date of such payment or disbursement, from
and including the date paid or disbursed to but not including the date such
Letter of Credit Issuer is reimbursed therefor at a rate per annum that shall be
the rate then applicable to Loans that are Base Rate Loans (plus an additional
2% per annum if not reimbursed on the date of such payment or disbursement), any
such interest also to be payable on demand. If by 11:00 A.M. on the Business Day
immediately following notice to it of its obligation to make reimbursement in
respect of an Unpaid Drawing, the Borrowers have not made such reimbursement out
of its available cash on hand or a contemporaneous Borrowing hereunder, (x) the
Borrowers will be deemed to have given a Notice of Borrowing for Base Rate Loans
in an aggregate principal amount sufficient to reimburse such Unpaid Drawing
(and the Administrative Agent shall promptly give notice to the Lenders of such
deemed Notice of Borrowing), (y) the Lenders shall, unless they are legally
prohibited from doing so, make the Loans contemplated by such deemed Notice of
Borrowing (which Loans shall be considered made under Section 2.1 hereof), and
(z) the proceeds of such Base Rate Loans shall be disbursed directly to the
applicable Letter of Credit Issuer to the extent necessary to effect such
reimbursement, with any excess proceeds to be made available to the Borrowers in
accordance with the applicable provisions of this Agreement.

(b)       The Borrowers’ obligation under this Section 3.3 to reimburse, or
cause another Letter of Credit Obligor to reimburse, each Letter of Credit
Issuer with respect to Unpaid Drawings (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the
Borrowers or any other Letter of Credit Obligor may have or have had against
such Letter of Credit Issuer, the Administrative Agent, any other Letter of
Credit Issuer or any Lender, including, without limitation, any defense based
upon the failure of any drawing under a Letter of Credit to conform to the terms
of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that the
Borrowers shall not be obligated to reimburse, or cause another Letter of Credit
Obligor to reimburse, a Letter of Credit Issuer for any wrongful payment made by
such Letter of Credit Issuer under a Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Letter of Credit Issuer.

 

 

Section 3.4.

Letter of Credit Participations.

 

 

33

 

--------------------------------------------------------------------------------

 

(a)        Immediately upon the issuance by a Letter of Credit Issuer of any
Letter of Credit, such Letter of Credit Issuer shall be deemed to have sold and
transferred to each Lender, and each such Lender (each a “Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Revolving Facility Percentage, in
such Letter of Credit, each substitute letter of credit, each drawing made
thereunder, the obligations of the Borrowers under this Agreement with respect
thereto (although Letter of Credit Fees shall be payable directly to the
Administrative Agent for the account of the Lenders as provided in Section
4.1(b) and the Participants shall have no right to receive any portion of any
fees of the nature contemplated by Section 4.1(c)), the obligations of any
Letter of Credit Obligor under any Letter of Credit Documents pertaining
thereto, and any security for, or guaranty pertaining to, any of the foregoing.
Upon any change in the Commitments of the Lenders pursuant to Section 12.4(c),
it is hereby agreed that, with respect to all outstanding Letters of Credit and
Unpaid Drawings, there shall be an automatic adjustment to the participations
pursuant to this Section 3.4 to reflect the new Revolving Facility Percentages
of the assigning and assignee Lender.

(b)       In determining whether to pay under any Letter of Credit, a Letter of
Credit Issuer shall not have any obligation relative to the Participants other
than to determine that any documents required to be delivered under such Letter
of Credit have been delivered and that they appear to comply on their face with
the requirements of such Letter of Credit. Any action taken or omitted to be
taken by a Letter of Credit Issuer under or in connection with any Letter of
Credit if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for such Letter of Credit Issuer any resulting
liability.

(c)        In the event that a Letter of Credit Issuer makes any payment under
any Letter of Credit and the Borrowers shall not have reimbursed (or caused any
applicable Letter of Credit Obligor to reimburse) such amount in full to such
Letter of Credit Issuer pursuant to Section 3.3(a), such Letter of Credit Issuer
shall promptly notify the Administrative Agent, and the Administrative Agent
shall promptly notify each Participant of such failure, and each Participant
shall promptly and unconditionally pay to the Administrative Agent for the
account of such Letter of Credit Issuer, the amount of such Participant’s
Revolving Facility Percentage of such payment in Dollars and in same day funds;
provided, however, that no Participant shall be obligated to pay to the
Administrative Agent its Revolving Facility Percentage of such unreimbursed
amount for any wrongful payment made by such Letter of Credit Issuer under a
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such Letter of Credit Issuer. If
the Administrative Agent so notifies any Participant required to fund a payment
under a Letter of Credit prior to 11:00 A.M. (local time at its Notice Office)
on any Business Day, such Participant shall make available to the Administrative
Agent for the account of the relevant Letter of Credit Issuer such Participant’s
Revolving Facility Percentage of the amount of such payment on such Business Day
in same day funds. If and to the extent such Participant shall not have so made
its Revolving Facility Percentage of the amount of such payment available to the
Administrative Agent for the account of the relevant Letter of Credit Issuer,
such Participant agrees to pay to the Administrative Agent for the account of
such Letter of Credit Issuer, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such Letter of Credit Issuer at
the Federal Funds Effective Rate. The failure of any Participant to make
available to the Administrative Agent for the account of the relevant Letter of
Credit Issuer its Revolving Facility Percentage of any payment under any Letter
of Credit shall not relieve any other Participant of its obligation hereunder to
make available to the Administrative Agent for the account of such Letter of
Credit Issuer its Revolving Facility Percentage of any payment under any Letter
of Credit on the date required, as specified above, but no Participant shall be
responsible for the failure of any other Participant to make available to the
Administrative Agent for the account of such Letter of Credit Issuer such other
Participant’s Revolving Facility Percentage of any such payment.

 

 

34

 

--------------------------------------------------------------------------------

 

(d)       Whenever a Letter of Credit Issuer receives a payment of a
reimbursement obligation as to which the Administrative Agent has received for
the account of such Letter of Credit Issuer any payments from the Participants
pursuant to Section 3.4(c) above, such Letter of Credit Issuer shall pay to the
Administrative Agent and the Administrative Agent shall promptly pay to each
Participant that has paid its Revolving Facility Percentage thereof, in Dollars
and in same day funds, an amount equal to such Participant’s Revolving Facility
Percentage of the principal amount thereof and interest thereon accruing after
the purchase of the respective participations, as and to the extent so received.

(e)        The obligations of the Participants to make payments to the
Administrative Agent for the account of each Letter of Credit Issuer with
respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:

(i)        any lack of validity or enforceability of this Agreement or any of
the other Credit Documents;

(ii)       the existence of any claim, set-off defense or other right that the
Borrowers (or any other Letter of Credit Obligor) may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any person for whom any such transferee may be acting), the Administrative
Agent, any Letter of Credit Issuer, any Lender, or other person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrowers (or any other Letter of Credit Obligor) and
the beneficiary named in any such Letter of Credit), other than any claim that
the Borrowers (or any other Letter of Credit Obligor that is the account party
with respect to a Letter of Credit) may have against any applicable Letter of
Credit Issuer for gross negligence or willful misconduct of such Letter of
Credit Issuer in making payment under any applicable Letter of Credit;

(iii)      any draft, certificate or other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(iv)      the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents: or

 

(v)

the occurrence of any Default or Event of Default.

(f)        To the extent the Letter of Credit Issuer is not reimbursed by the
Borrowers, the Participants will reimburse the Letter of Credit Issuer, in
proportion to their respective Revolving Facility Percentages, for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by the Letter of
Credit Issuer in performing its respective duties in any way related to or
arising out of its issuance of Letters of Credit, provided that no Participants
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, costs, expenses or disbursements
resulting from the Letter of Credit Issuer’s acts or omissions constituting
gross negligence or willful misconduct.

Section 3.5.       Increased Costs. If after the Closing Date, the adoption of
any applicable law, rule or regulation, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or

 

 

35

 

--------------------------------------------------------------------------------

 

administration thereof, or compliance by any Letter of Credit Issuer or any
Lender with any request or directive (whether or not having the force of law) by
any such authority, central bank or comparable agency (in each case made
subsequent to the Closing Date) shall either (i) impose, modify or make
applicable any reserve, deposit, capital adequacy or similar requirement against
Letters of Credit issued by such Letter of Credit Issuer or such Lender’s
participation therein, or (ii) shall impose on such Letter of Credit Issuer or
any Lender any other conditions affecting this Agreement, any Letter of Credit
or such Lender’s participation therein; and the result of any of the foregoing
is to increase the cost to such Letter of Credit Issuer or such Lender of
issuing, maintaining or participating in any Letter of Credit, or to reduce the
amount of any sum received or receivable by such Letter of Credit Issuer or such
Lender hereunder (other than any increased cost or reduction in the amount
received or receivable resulting from the imposition of or a change in the rate
of taxes or similar charges), then, upon demand to the Borrowers by such Letter
of Credit Issuer or such Lender (a copy of which notice shall be sent by such
Letter of Credit Issuer or such Lender to the Administrative Agent), the
Borrowers shall pay to such Letter of Credit Issuer or such Lender such
additional amount or amounts as will compensate any such Letter of Credit Issuer
or such Lender for such increased cost or reduction. A certificate submitted to
the Borrowers by any Letter of Credit Issuer or any Lender, as the case may be
(a copy of which certificate shall be sent by such Letter of Credit Issuer or
such Lender to the Administrative Agent), setting forth, in reasonable detail,
the basis for the determination of such additional amount or amounts necessary
to compensate any Letter of Credit Issuer or such Lender as aforesaid shall be
conclusive and binding on the Borrowers absent manifest error, although the
failure to deliver any such certificate shall not release or diminish any of the
Borrowers’ obligations to pay additional amounts pursuant to this Section 3.5.
Reference is hereby made to the provisions of Section 2.6(d) for certain
limitations upon the rights of a Letter of Credit Issuer or Lender under this
Section.

 

 

Section 3.6.

Guaranty of Letter of Credit Obligations of Other Letter of Credit Obligors.

(a)        The Borrowers hereby unconditionally guarantee for the benefit of the
Administrative Agent, each Letter of Credit Issuer and the Lenders, the full and
punctual payment of the Obligations of each other Letter of Credit Obligor under
each Letter of Credit Document to which such other Letter of Credit Obligor is
now or hereafter becomes a party. Upon failure by any such other Letter of
Credit Obligor to pay punctually any such amount, the Borrowers shall forthwith
on demand by the Administrative Agent pay the amount not so paid at the place
and in the currency and otherwise in the manner specified in this Agreement or
any applicable Letter of Credit Document.

(b)       As a separate, additional and continuing obligation, the Borrowers
unconditionally and irrevocably undertake and agree, for the benefit of the
Administrative Agent and the Lenders, that, should any amounts not be
recoverable from the Borrowers under Section 3.6(a) for any reason whatsoever
(including, without limitation, by reason of any provision of any Credit
Document or any other agreement or instrument executed in connection therewith
being or becoming void, unenforceable, or otherwise invalid under any applicable
law) then, notwithstanding any notice or knowledge thereof by any Lender, the
Administrative Agent, any of their respective Affiliates, or any other person,
at any time, the Borrowers as the sole, original and independent obligors, upon
demand by the Administrative Agent, will make payment to the Administrative
Agent, for the account of the Lenders and the Administrative Agent, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Credit Documents.

(c)        The obligations of the Borrowers under this Section shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by the
occurrence, one or more times, of any of the following:

 

 

36

 

--------------------------------------------------------------------------------

 

(i)        any extension, renewal, settlement, compromise, waiver or release in
respect to any obligation of any other Letter of Credit Obligor under any Letter
of Credit Document, by operation of law or otherwise;

(ii)       any modification or amendment of or supplement to this Agreement, any
Note or any other Credit Document;

(iii)      any release, non-perfection or invalidity of any direct or indirect
security for any obligation of the Borrowers under this Agreement, any Note or
any other Credit Document or of any other Letter of Credit Obligor under any
Letter of Credit Document;

(iv)      any change in the existence, structure or ownership of any other
Letter of Credit Obligor or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any other Letter of Credit Obligor or its assets or
any resulting release or discharge of any obligation of any other Letter of
Credit Obligor contained in any Letter of Credit Document;

(v)       the existence of any claim, set-off or other rights that the Borrowers
may have at any time against any other Letter of Credit Obligor, the
Administrative Agent, any Letter of Credit Issuer any Lender or any other
person, whether in connection herewith or any unrelated transactions;

(vi)      any invalidity or unenforceability relating to or against any other
Letter of Credit Obligor for any reason of any Letter of Credit Document, or any
provision of applicable law or regulation purporting to prohibit the payment by
any other Letter of Credit Obligor of any Obligations in respect of any Letter
of Credit; or

(vii)     any other act or omission to act or delay of any kind by any other
Letter of Credit Obligor, the Administrative Agent, any Lender or any other
person or any other circumstance whatsoever that might, but for the provisions
of this Section, constitute a legal or equitable discharge of the Borrowers’
obligations under this Section.

(d)       The Borrowers’ obligations under this Section shall remain in full
force and effect until the Commitments shall have terminated and all of the
Obligations shall have been paid in full. If at any time any payment of any of
the Obligations of any other Letter of Credit Obligor in respect of any Letter
of Credit Documents is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of such other Letter of Credit
Obligor, the Borrowers’ obligations under this Section with respect to such
payment shall be reinstated at such time as though such payment had been due but
not made at such time.

(e)        The Borrowers irrevocably waive acceptance hereof, presentment,
demand, protest and any notice not provided for herein, as well as any
requirement that at any time any action be taken by any person against any other
Letter of Credit Obligor or any other person, or against any collateral or
guaranty of any other person.

(f)        Until the indefeasible payment in full of all of the Obligations and
the termination of the Commitments of the Lenders hereunder, the Borrowers shall
have no rights, by operation of law or otherwise, upon making any payment under
this Section to be subrogated to the rights of the payee against any other
Letter of Credit Obligor with respect to such payment or otherwise to be
reimbursed, indemnified or exonerated by any other Letter of Credit Obligor in
respect thereof.

 

 

37

 

--------------------------------------------------------------------------------

 

(g)       In the event that acceleration of the time for payment of any amount
payable by any other Letter of Credit Obligor under any Letter of Credit
Document is stayed upon insolvency, bankruptcy or reorganization of such other
Letter of Credit Obligor, all such amounts otherwise subject to acceleration
under the terms of any applicable Letter of Credit Document shall nonetheless be
payable by the Borrowers under this Section forthwith on demand by the
Administrative Agent.

ARTICLE IV.

 

FEES; COMMITMENTS

 

 

Section 4.1.

Fees.

(a)         Commitment Fees.  The Borrowers agree to pay to the Administrative
Agent commitment fees (“Commitment Fees”) for the account of each Non-Defaulting
Lender that has a Revolving Commitment for the period from the Closing Date to
the Maturity Date, computed for each day at a rate per annum equal to the
Applicable Commitment Fee Rate in effect for such day on the amount of such
Non-Defaulting Lender’s Unutilized Revolving Commitment for such day. Commitment
Fees shall be due and payable in arrears on the last Business Day of each
December, March, June and September and on the Maturity Date.

(b)        Letter of Credit Fees. The Borrowers agree to pay to the
Administrative Agent, for the account of each Non-Defaulting Lender, pro rata on
the basis of its Revolving Facility Percentage, a fee in respect of each Letter
of Credit (the “Letter of Credit Fee”), payable on the date of issuance (or on
the date of any increase in the amount, or renewal or extension of the expiry
date thereof), computed at a rate per annum equal to the Applicable Margin then
in effect for Eurodollar Loans, on the Stated Amount thereof for the period from
the date of issuance (or increase, renewal or extension) to the expiration date
thereof (including any extensions of such expiration date that may be made at
the election of the account party or beneficiary). The Borrowers also agree to
pay additional Letter of Credit Fees, on demand, at the rate of 2% per annum, on
the Stated Amount of each Letter of Credit, for any period when a Default under
Section 10.1(a) or Event of Default has occurred and is continuing. Accrued
Letter of Credit Fees shall be due and payable in arrears on the last Business
Day of each March, June, September and December and on the Maturity Date.

(c)         Fronting Fees. The Borrowers agree to pay directly to each Letter of
Credit Issuer, for its own account, a fee in respect of each Letter of Credit
issued by it (a “Fronting Fee”), payable on the date of issuance (or any
increase in the amount, or renewal or extension) thereof, in the amount set
forth in the Agent Fee Letter. Accrued Fronting Fees shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December and on the Maturity Date.

(d)        Additional Charges of Letter of Credit Issuer. The Borrowers agree to
pay directly to each Letter of Credit Issuer upon each issuance of, drawing
under, or amendment, extension, renewal or transfer of, a Letter of Credit
issued by it such amount as shall at the time of such issuance, drawing,
amendment, extension, renewal or transfer be the administrative or processing
charge that such Letter of Credit Issuer is customarily charging for issuances
of, drawings under or amendments, extensions, renewals or transfers of, letters
of credit issued by it.

(e)         Other Fees. The Borrowers shall pay to the Administrative Agent, on
the Closing Date and thereafter, for its or their own account and/or for
distribution to the Lenders, such fees as heretofore agreed by the Borrowers and
the Administrative Agent or the Lenders as set forth in the Agent Fee Letter, or
any other similar agreement or as otherwise agreed by the Borrowers.

 

 

38

 

--------------------------------------------------------------------------------

 

(f)         Computations of Fees. All computations of Commitment Fees, Letter of
Credit Fees and other Fees hereunder shall be made on the actual number of days
elapsed over a year of 360 days.

Section 4.2.       Voluntary Termination/Reduction of Commitments. Upon at least
three Business Days’ prior irrevocable written notice (or telephonic notice
confirmed in writing) to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
the Borrowers shall have the right to:

(a)        terminate in whole the Total Commitment, provided that (i) all
outstanding Loans are contemporaneously prepaid in accordance with Section 5.2,
and (ii) either (A) no Letters of Credit remain outstanding, or (B) the
Borrowers shall contemporaneously either (x) cause all outstanding Letters of
Credit to be surrendered for cancellation (any such Letters of Credit to be
replaced by letters of credit issued by other financial institutions acceptable
to each Letter of Credit Issuer and the Required Lenders), or (y) the Borrowers
shall pay to the Administrative Agent an amount in cash and/or Cash Equivalents
equal to 100% of the Letter of Credit Outstandings, and the Administrative Agent
shall hold such payment as security for the reimbursement obligations of the
Borrowers hereunder in respect of Letters of Credit pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agent, each Letter of Credit Issuer and the
Borrowers (which shall permit certain investments in Cash Equivalents
satisfactory to the Administrative Agent, each Letter of Credit Issuer and the
Borrowers until the proceeds are applied to the secured obligations); or;

(b)       partially and permanently reduce the Unutilized Total Revolving
Commitment and/or the Swing Line Commitment, provided that (i) any such
reduction shall apply to proportionately and permanently reduce the Commitment
of each of the Lenders; (ii) any partial reduction of the Unutilized Total
Revolving Commitment pursuant to this Section 4.2(b) shall be in the amount of
at least $1,000,000 (or, if greater, in integral multiples of $500,000 in excess
thereof); and (iii) any partial reduction of the Swing Line Commitment pursuant
to this Section 4.2(b) shall be in the amount of at least $1,000,000 (or, if
greater, in integral multiples of $500,000 in excess thereof).

Section 4.3.       Termination of Commitments. The Total Commitment (and the
Revolving Commitment of each Lender) shall terminate on the Maturity Date.

ARTICLE V.

 

PAYMENTS

 

Section 5.1.

Repayment of Loans.

(a)         Repayment of Revolving Loans. The Borrowers shall repay the
aggregate principal amount of all outstanding Revolving Loans to the
Administrative Agent for the ratable account of the Lenders on the Maturity
Date, and if any Letter of Credit Outstandings exist, then on such date the
Borrowers shall cause each Letter of Credit to be replaced or cash
collateralized in accordance with the provisions of Section 5.3(a).

(b)        Repayment of Swing Line Loans. The Borrowers shall repay the
aggregate principal amount of all outstanding Swing Line Loans to the
Administrative Agent for the account of the Swing Line Lender on the earlier to
occur of (i) the date selected by the Borrowers for each outstanding Swing Line
Loan, which, in each case, shall not be more than 14 days after such Swing Line
Loan is made, and (ii) the Maturity Date; provided, however, that no Swing Line
Loan shall be repaid, in whole or in part, with proceeds of any other Swing Line
Loan.

 

 

39

 

--------------------------------------------------------------------------------

 

Section 5.2.       Voluntary Prepayments. The Borrowers shall have the right to
prepay any of their Loans, in whole or in part, without premium or penalty
(except as specified below), from time to time on the following terms and
conditions:

(a)        the Borrowers shall give the Administrative Agent at the Notice
Office written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) of its intent
to prepay the Loans, the amount of such prepayment and (in the case of
Eurodollar Loans) the specific Borrowing(s) pursuant to which made, which notice
shall be received by the Administrative Agent by (i) 12:00 noon (local time at
the Notice Office) three Business Days prior to the date of such prepayment, in
the case of any prepayment of Eurodollar Loans, or (ii) 12:00 noon (local time
at the Notice Office) one Business Day prior to the date of such prepayment, in
the case of any prepayment of Base Rate Loans or Swing Line Loans, and which
notice shall promptly be transmitted by the Administrative Agent to each of the
Lenders;

(b)       in the case of prepayment of any Borrowings under the Revolving
Facility, each partial prepayment of any such Borrowing shall be in an aggregate
principal of at least $2,000,000 or an integral multiple of $1,000,000 in excess
thereof, in the case of Base Rate Loans, and at least $1,000,000 or an integral
multiple of $500,000 in excess thereof, in the case of Eurodollar Loans;

(c)        in the case of prepayment of any Borrowings under the Swing Line
Facility, each partial prepayment of any such Borrowing shall be in an aggregate
principal of at least $500,000 or an integral multiple of $100,000 in excess
thereof, provided that no partial prepayment of any Swing Line Loan shall be
prepaid, in whole or in part, with proceeds of any other Swing Line Loan;

(d)       no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto;

(e)        each prepayment in respect of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans; and

(f)        each prepayment of Eurodollar Loans or Swing Line Loans pursuant to
this Section 5.2 on any date other than the last day of the Interest Period
applicable thereto, in the case of Eurodollar Loans, or the maturity thereof, in
the case of Swing Line Loans, as the case may be, shall be accompanied by any
amounts payable in respect thereof under Section 2.7.

Section 5.3.       Mandatory Payments and Prepayments. The Loans shall be
subject to mandatory repayment or prepayment, and the Letter of Credit
Outstandings shall be subject to cash collateralization requirements, in
accordance with the following provisions:

(a)         Mandatory Prepayment--Loans Exceed Total Commitment. If on any date
(after giving effect to any other payments on such date) the sum of (i) the
aggregate outstanding principal amount of Revolving Loans plus (ii) the
aggregate amount of Letter of Credit Outstandings, exceeds the Total Revolving
Commitment as then in effect, then the Borrowers shall prepay on such date the
principal amount of Revolving Loans and, after Revolving Loans have been paid in
full, Unpaid Drawings, in an aggregate amount at least equal to such excess and
conforming in the case of partial prepayments of Revolving Loans to the
requirements as to the amounts of partial prepayments of Revolving Loans that
are contained in Section 5.2. If at any time the aggregate amount of Letter of
Credit Outstandings exceeds the Total Revolving Commitment as then in effect, or
if at any time the aggregate amount of Letter of Credit Outstandings (or any
particular Letter of Credit or grouping of Letters of Credit) exceeds the Letter
of Credit Commitment Amount, then the Borrowers shall pay to the Administrative
Agent an

 

 

40

 

--------------------------------------------------------------------------------

 

amount in cash and/or Cash Equivalents equal to such excess and the
Administrative Agent shall hold such payment as security for the reimbursement
obligations of the Borrowers and any other Credit Parties hereunder in respect
of Letters of Credit pursuant to a cash collateral agreement to be entered into
in form and substance reasonably satisfactory to the Administrative Agent, each
Letter of Credit Issuer and the Borrowers (which shall permit certain
investments in Cash Equivalents satisfactory to the Administrative Agent, each
Letter of Credit Issuer and the Borrowers until the proceeds are applied to the
secured obligations).

(b)        Mandatory Prepayment of Swing Line Loans. If on any date (after
giving effect to any other payments on such date) the aggregate outstanding
principal amount of Swing Line Loans exceeds (A) the Unutilized Total Revolving
Commitment as then in effect, the Borrowers shall prepay on such date Swing Line
Loans in an aggregate principal amount at least equal to such excess, and/or
(B) the Swing Line Commitment at such time, the Borrowers shall prepay on such
date Swing Line Loans in an aggregate principal amount at least equal to such
excess.

(c)         Particular Loans to be Prepaid. With respect to each repayment or
prepayment of Loans required by this Section 5.3, the Borrowers shall designate
the Types of Loans that are to be repaid or prepaid and the specific
Borrowing(s) pursuant to which such repayment or prepayment is to be made,
provided that (i) the Borrowers shall first so designate all Loans that are Base
Rate Loans and Eurodollar Loans with Interest Periods ending on the date of
repayment or prepayment prior to designating any other Eurodollar Loans for
repayment or prepayment, (ii) if the outstanding principal amount of Eurodollar
Loans made pursuant to a Borrowing is reduced below the applicable Minimum
Borrowing Amount as a result of any such repayment or prepayment, then all the
Loans outstanding pursuant to such Borrowing shall be Converted into Base Rate
Loans, and (iii) each repayment and prepayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans. In the absence of a
designation by the Borrowers as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion with a view, but no obligation, to minimize breakage costs owing
under Section 2.7. Any repayment or prepayment of Eurodollar Loans or Swing Line
Loans pursuant to this Section 5.3 shall in all events be accompanied by such
compensation as is required by Section 2.7.

 

Section 5.4.

Method and Place of Payment.

(a)        Except as otherwise specifically provided herein, all payments under
this Agreement shall be made to the Administrative Agent for the ratable (based
on its pro rata share) account of the Lenders entitled thereto, not later than
12:00 noon (local time at the Payment Office) on the date when due and shall be
made at the Payment Office in immediately available funds and in lawful money of
the United States of America, it being understood that written notice by the
Borrowers to the Administrative Agent to make a payment from the funds in the
Borrowers’ account at the Payment Office shall constitute the making of such
payment to the extent of such funds held in such account. Any payments under
this Agreement that are made later than 12:00 noon (local time at the Payment
Office) shall be deemed to have been made on the next succeeding Business Day.
Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

(b)       If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Unpaid Drawings,
interest and Fees then due hereunder and an Event of Default is not then in
existence, such funds shall be applied (i) first, towards payment of interest
and Fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and Fees then due to such parties, and
(ii) second, towards payment of principal and Unpaid

 

 

41

 

--------------------------------------------------------------------------------

 

Drawings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and Unpaid Drawings then due to such
parties.

 

 

Section 5.5.

Net Payments.

(a)        All payments made by the Borrowers hereunder, under any Note or any
other Credit Document, will be made without setoff, counterclaim or other
defense. Except as provided for in Section 5.5(b), all such payments will be
made free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, except as provided in the second succeeding sentence, any tax,
imposed on or measured by the net income or net profits of a Lender pursuant to
the laws of the jurisdiction under which such Lender is organized or the
jurisdiction in which the principal office or Applicable Lending Office of such
Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect to such non-excluded taxes, levies
imposts, duties, fees, assessments or other charges (all such non-excluded
taxes, levies, imposts, duties, fees assessments or other charges being referred
to collectively as “Taxes”). If any Taxes are so levied or imposed, the
Borrowers agree to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment by it of all amounts due hereunder,
under any Note or under any other Credit Document, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note or in such other Credit Document. If any
amounts are payable in respect of Taxes pursuant to the preceding sentence, the
Borrowers agree to reimburse each Lender, upon the written request of such
Lender, for Taxes imposed on or measured by the net income or profits of such
Lender pursuant to the laws of the jurisdiction in which such Lender is
organized or in which the principal office or Applicable Lending Office of such
Lender is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction in which the principal office or Applicable
Lending Office of such Lender is located as such Lender shall determine are
payable by, or withheld from, such Lender in respect of the amounts of Taxes
paid to or on behalf of such Lender pursuant to the preceding sentence, which
written request shall be accompanied by a statement from such Lender setting
forth, in reasonable detail, the computations used in determining such amounts.
Subject to Section 2.6(d), the Borrowers will furnish to the Administrative
Agent within 45 days after the date the payment of any Taxes, or any withholding
or deduction on account thereof, is due pursuant to applicable law certified
copies of tax receipts, or other evidence satisfactory to the Lender, evidencing
such payment by the Borrowers. The Borrowers will indemnify and hold harmless
the Administrative Agent and each Lender, and reimburse the Administrative Agent
or such Lender upon its written request, for the amount of any Taxes levied
against, imposed on, or paid by the Administrative Agent or any Lender within 30
days of any written request therefor, without regard to whether such Taxes were
correctly or legally asserted by the relevant Governmental Authority.

(b)       Each Lender that is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Code) for Federal income tax purposes (a
“Non-U.S. Lender”) agrees to provide to the Borrowers and the Administrative
Agent on or prior to the Closing Date, or in the case of a Lender that is an
assignee or transferee of an interest under this Agreement pursuant to
Section 12.4 (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer and such Lender is in
compliance with the provisions of this Section 5.5(b)), on the date of such
assignment or transfer to such Lender, and from time to time thereafter if
required by the Borrowers or the Administrative Agent: (i) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN, W-8ECI,
W-8EXP or W-8IMY (or successor, substitute or other appropriate forms and, in
the case of Form W-8IMY, any related documentation necessary to establish the
claimed exemption or reduction) certifying to such Lender’s entitlement to a
complete exemption from, or a reduced rate of withholding from, U.S. withholding
tax with respect to payments to be made under this

 

 

42

 

--------------------------------------------------------------------------------

 

Agreement, any Note or any other Credit Document, and (ii) in the case of a
Lender seeking to qualify for the portfolio interest exemption, a certificate in
form and substance acceptable to the Administrative Agent (any such certificate,
an “Exemption Certificate”) certifying to such Lender’s entitlement to such
exemption. In addition, each Lender agrees that from time to time after the
Closing Date, when a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect, it will
deliver to the Borrowers and the Administrative Agent two new accurate and
complete original signed copies of the applicable Internal Revenue Service Form,
including any related documentation or Exemption Certificate, and such other
forms as may be required to confirm or establish the entitlement of such Lender
to a continued exemption from or reduction in U.S. withholding tax with respect
to payments under this Agreement, any Note or any other Credit Document, or it
shall immediately notify the Borrowers and the Administrative Agent of its
inability to deliver any such documentation, in which case such Lender shall not
be required to deliver it. Notwithstanding anything to the contrary contained in
Section 5.5(a), but subject to Section 10.4(c) and the immediately succeeding
sentence, (x) the Borrowers shall be entitled, to the extent it is required to
do so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Non-U.S. Lender
that has not provided to the Borrowers such Forms or such Exemption Certificate
and related documentation that establish a complete exemption from or reduction
in the rate of such deduction or withholding and (y) the Borrowers shall not be
obligated pursuant to Section 5.5(a) to gross-up payments to be made to a Lender
in respect of Taxes imposed by the United States or any additional amounts with
respect thereto (I) to the extent such Taxes result from a Lender’s failure to
provide the Borrowers the Internal Revenue Service forms required to be provided
to the Borrowers pursuant to this Section 5.5(b) or (II) to the extent that such
forms do not establish a complete exemption from withholding of such Taxes at
the time the Lender first became a Lender under this Agreement. The Borrowers
agree to pay additional amounts and indemnify each Lender in the manner set
forth in Section 5.5(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any Taxes deducted or
withheld by it as a result of any changes after the Closing Date in any
applicable law, treaty, governmental rule, regulation, guideline or order, or in
the interpretation thereof, relating to the deducting or withholding of income
or similar Taxes.

(c)        The Borrowers will indemnify and hold harmless the Administrative
Agent and each Lender, and reimburse each upon its written request within 30
days thereof, for the amount of any documentary, excise, stamp, property or
other similar taxes, duties, fees, assessments or other charges imposed with
respect to the execution, delivery, filing or enforcement of any Credit
Document, without regard to whether such amounts were correctly or legally
asserted by the relevant Governmental Authority.

(d)       If any Lender, in its sole opinion, determines that it has finally and
irrevocably received or been granted a refund in respect of any Taxes paid as to
which indemnification has been paid by the Borrowers pursuant to this Section,
it shall promptly remit such refund (including any interest received in respect
thereof), net of all out-of-pocket costs and expenses; provided, that the
Borrowers agree to promptly return any such refund (plus interest) to such
Lender if such Lender is required to repay such refund to the relevant taxing
authority. Any such Lender shall provide the Borrowers with a copy of any notice
of assessment from the relevant taxing authority (redacting any unrelated
confidential information contained therein) requiring repayment of such
refund.  Nothing contained herein shall impose an obligation on any Lender to
apply for any such refund.

ARTICLE VI.

 

CONDITIONS PRECEDENT

 

 

43

 

--------------------------------------------------------------------------------

 

Section 6.1.       Conditions Precedent at Closing Date. The obligation of the
Lenders to make Loans, and of any Letter of Credit Issuer to issue Letters of
Credit, is subject to the satisfaction of each of the following conditions:

(a)         Credit Agreement. This Agreement shall have been executed by the
Borrowers, the Administrative Agent and each of the Lenders.

(b)        Notes. The Borrowers shall have executed and delivered to the
Administrative Agent (i) a Revolving Note for the account of each Lender that
has requested a Revolving Note and (ii) a Swing Line Note for the account of the
Swing Line Lender.

(c)         Fees and Expenses. The Borrowers shall have (i) executed and
delivered to the Administrative Agent the Agent Fee Letter and (ii) paid or
caused to be paid all Fees required to be paid by it on the Closing Date
pursuant to Section 4.1 and all reasonable fees and expenses of the
Administrative Agent and of special counsel to the Administrative Agent that
have been invoiced on or prior to such date in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Credit
Documents and the consummation of the transactions contemplated hereby and
thereby.

(d)        Corporate Resolutions and Approvals. The Administrative Agent shall
have received certified copies of the resolutions of the Board of Directors of
each Borrower and each other Credit Party, approving the Credit Documents to
which such Borrower or any such other Credit Party, as the case may be, is or
may become a party, and of all documents evidencing other necessary corporate
action, governmental approvals, if any, and other consents or approvals with
respect to the execution, delivery and performance by such Borrower or any such
other Credit Party of the Credit Documents to which it is or may become a party.

(e)         Incumbency Certificates. The Administrative Agent shall have
received a certificate of the Secretary or an Assistant Secretary of each
Borrower and of each other Credit Party, certifying the names and true
signatures of the officers of such Borrower or such other Credit Party, as the
case may be, authorized to sign the Credit Documents to which such Borrower or
such other Credit Party is a party and any other documents to which such
Borrower or any such other Credit Party is a party that may be executed and
delivered in connection herewith.

(f)         Corporate Charter and Good Standing Certificates. The Administrative
Agent shall have received: (i) an original certified copy of the Certificate of
Incorporation of each Borrower and of each other Credit Party and any and all
amendments and restatements thereof, certified as of a recent date by the
relevant Secretary of State and certified by the secretary or an assistant
secretary of such Person as being true, correct and complete and in full force
and effect as of the Closing Date; (ii) the bylaws of each Borrower and of each
other Credit Party and any and all amendments and restatements thereof certified
by the secretary or an assistant secretary of such Person as being true, correct
and complete and in full force and effect as of the Closing Date; and (iii) an
original good standing certificate from the Secretary of State of the state of
incorporation, dated as of a recent date, listing all charter documents filed
with such Secretary of State that affect such Borrower or such other Credit
Party, as the case may be, and certifying as to the good standing of such
Borrower or such other Credit Party.

(g)        Opinion of Counsel. The Administrative Agent shall have received such
opinions of counsel from counsel to the Borrowers as the Administrative Agent
shall request, each of which shall be addressed to the Administrative Agent and
each of the Lenders and dated the Closing Date and shall be in form and
substance satisfactory to the Administrative Agent.

 

 

44

 

--------------------------------------------------------------------------------

 

(h)        Borrower’s Closing Certificate. The Administrative Agent shall have
received a certificate in the form attached hereto as Exhibit D, dated the
Closing Date, of the Chief Financial Officer of each Borrower to the effect
that, at and as of the Closing Date and both before and after giving effect to
the initial Borrowings hereunder, if any, on the Closing Date, and the
application of the proceeds thereof: (i) all conditions set forth in Section 6.1
have been satisfied; (ii) the Borrowers are in compliance with all of the
covenants contained in Articles VIII and IX of this Agreement; (iii) no Default
or Event of Default has occurred or is continuing; and (iv) all representations
and warranties of the Credit Parties contained herein or in the other Credit
Documents are true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the
Closing Date, except that as to any such representations and warranties that
expressly relate to an earlier specified date, such representations and
warranties are only represented as having been true and correct in all material
respects as of the date when made.

(i)         Settlement Agreement. The Administrative Agent shall have received a
copy of the Settlement Agreement and any and all amendments and restatements
thereof, certified by an Authorized Officer of the Parent as being true, correct
and complete and in full force and effect as of the Closing Date.

(j)         Financial Statements. The Administrative Agent and the Lenders shall
have received the financial statements referred to in Section 7.7(a) and the
Financial Projections.

(k)        Proceedings and Documents. All corporate and other proceedings and
all documents incidental to the transactions contemplated hereby shall be
satisfactory in substance and form to the Administrative Agent and the Lenders
and the Administrative Agent and its special counsel and the Lenders shall have
received all such counterpart originals or certified or other copies of such
documents as the Administrative Agent or its special counsel or any Lender may
reasonably request.

 

Section 6.2.

Conditions Precedent to All Credit Events.

(a)        The obligations of the Lenders to make or participate in any Credit
Event is subject, at the time thereof, to the satisfaction of the following
conditions:

(i)         Notice of Borrowing, Continuation or Conversion. The Administrative
Agent shall have received a Notice of Borrowing, Continuation or Conversion
meeting the requirements of Section 2.2 with respect to the Borrowing,
Continuation or Conversion of a Loan, or a Letter of Credit Request meeting the
requirement of Section 3.2 with respect to the issuance of a Letter of Credit.

(ii)        No Default; Representations and Warranties. At the time of each
Credit Event and after giving effect thereto, (i) there shall exist no Default
or Event of Default and (ii) all representations and warranties of the Credit
Parties contained herein or in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.

(b)       The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrowers to each of the Lenders that all of
the applicable conditions specified in Sections 6.1 and/or 6.2, as the case may
be, have been satisfied as of the times referred to in Sections 6.1 and 6.2. All
of the certificates, legal opinions and other documents and papers referred to
in this

 

 

45

 

--------------------------------------------------------------------------------

 

Article VI, unless otherwise specified, shall be delivered to the Administrative
Agent for the account of each of the Administrative Agent and the Lenders and,
except for the Notes, in sufficient counterparts for the Administrative Agent
and the Lenders, and the Administrative Agent will promptly distribute to the
Lenders their respective Notes and the copies of such other certificates, legal
opinions and documents.

 

ARTICLE VII.

 

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make the Loans and to
issue and to participate in the Letters of Credit provided for herein, each
Borrower makes the following representations and warranties to, and agreements
with, the Lenders, all of which shall survive the execution and delivery of this
Agreement and each Credit Event:

Section 7.1.       Corporate Status. Each of the Parent and its Subsidiaries (a)
is a duly organized or formed and validly existing corporation, partnership or
limited liability company, as the case may be, in good standing under the laws
of the jurisdiction of its formation and has the corporate, partnership or
limited liability company power and authority, as applicable, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage, and (b) has duly qualified and is authorized to do
business in all jurisdictions where it is required to be so qualified except
where the failure to be so qualified would not have a Material Adverse Effect.
Each Subsidiary of the Parent (and the direct and indirect ownership interest of
the Parent therein) as of the date hereof and the jurisdiction of incorporation
of Parent and each such Subsidiary and each jurisdiction in which such entity is
qualified to do business is listed on Schedule 7.1.

Section 7.2.       Corporate Power and Authority. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is party. Each Credit Party has duly executed and delivered each Credit
Document to which it is party and each Credit Document to which it is party
constitutes the legal, valid and binding agreement or obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

Section 7.3.       No Violation. Neither the execution, delivery and performance
by any Credit Party of the Credit Documents to which it is party nor compliance
with the terms and provisions thereof (a) will contravene any provision of any
law, statute, rule, regulation, order, writ, injunction or decree of any
Governmental Authority applicable to such Credit Party or its properties and
assets, (b) will conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Credit Party pursuant to the
terms of any promissory note, bond, debenture, indenture, mortgage, deed of
trust, credit or loan agreement, or any other agreement or other instrument, to
which such Credit Party is a party or by which it or any of its property or
assets are bound or to which it may be subject, or (c) will violate any
provision of the certificate or articles of incorporation, code of regulations
or by-laws, or other charter documents of such Credit Party.

 

 

46

 

--------------------------------------------------------------------------------

 

Section 7.4.       Governmental Approvals. No material order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any Governmental Authority is required to authorize or is
required as a condition to (a) the execution, delivery and performance by any
Credit Party of any Credit Document to which it is a party, or (b) the legality,
validity, binding effect or enforceability of any Credit Document to which any
Credit Party is a party.

Section 7.5.       Litigation. There are no actions, suits or proceedings
pending or, to, the knowledge of any Borrower, threatened with respect to such
Borrower or any of its Subsidiaries (i) that have, or could reasonably be
expected to have, a Material Adverse Effect, or (ii) that question the validity
or enforceability of any of the Credit Documents, or of any action to be taken
by any of the Credit Parties pursuant to any of the Credit Documents.

 

 

Section 7.6.

Use of Proceeds; Margin Regulations.

(a)        The proceeds of all Loans shall be utilized to refinance existing
senior debt facilities, provide funds for Permitted Acquisitions and provide
working capital and funds for general corporate and other lawful purposes not
inconsistent with the requirements of this Agreement.

(b)       No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System. No Borrower is engaged in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock. At no time would more
than 25% of the value of the assets of any Borrower or of any Borrower and its
consolidated Subsidiaries that are subject to any “arrangement” (as such term is
used in Section 221.2(g) of such Regulation U) hereunder be represented by
Margin Stock.

 

 

Section 7.7.

Financial Statements.

(a)        The Parent has furnished to the Lenders and the Administrative Agent
complete and correct copies of the audited consolidated balance sheets of the
Parent and its consolidated Subsidiaries as of December 31, 2007 and the related
audited consolidated statements of income, shareholders’ equity, and cash flows
of the Parent and its consolidated Subsidiaries for the fiscal year then ended,
accompanied by the report thereon of PriceWaterhouse Coopers, as included in the
Parent’s Report on Form 10-K filed with the SEC. All such financial statements
have been prepared in accordance with GAAP, consistently applied (except as
stated therein), and fairly present the financial position of the entities
described in such financial statements as of the respective dates indicated and
the consolidated results of their operations and cash flows for the respective
periods indicated, subject in the case of any such financial statements that are
unaudited, to normal audit adjustments, none of which will involve a Material
Adverse Effect. The Parent and its Subsidiaries did not have, as of the date of
the latest financial statements referred to above, and will not have as of the
Closing Date after giving effect to the incurrence of Loans hereunder, any
material or significant contingent liability or liability for taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
foregoing financial statements or the notes thereto in accordance with GAAP and
that in any such case is material in relation to the business, operations,
properties, assets, financial or other condition or prospects of the Parent or
any of its Subsidiaries.

(b)       The Parent has delivered or caused to be delivered to the Lenders
prior to the execution and delivery of this Agreement financial projections
prepared by management of the Parent for the Parent and its Subsidiaries for the
fiscal years 2008 through 2012 (the “Financial Projections”). The Financial
Projections were prepared on behalf of the Parent in good faith after taking
into account historical levels of business activity of the Parent and its
Subsidiaries; provided, that no representation or warranty is

 

 

47

 

--------------------------------------------------------------------------------

 

made as to the impact of future general economic conditions or as to whether the
Parent’s projected consolidated results as set forth in the Financial
Projections will actually be realized. No facts are known to the Parent at the
date hereof that, if reflected in the Financial Projections, would result in a
material adverse change in the assets, liabilities, results of operations or
cash flows reflected therein.

Section 7.8.       Solvency. Each Borrower has received consideration that is
the reasonable equivalent value of the obligations and liabilities that such
Borrower has incurred to the Administrative Agent and the Lenders. Each Borrower
now has capital sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage and is now solvent and
able to pay its debts as they mature and each Borrower, as of the Closing Date,
owns property having a value, both at fair valuation and at present fair salable
value, greater than the amount required to pay such Borrower’s debts; and no
Borrower is entering into the Credit Documents with the intent to hinder, delay
or defraud its creditors. For purposes of this Section 7.8, “debt” means any
liability on a claim, and “claim” means (x) right to payment whether or not such
a right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or
unsecured; or (y) right to an equitable remedy for breach of performance if such
breach gives rise to a payment, whether or not such right to an equitable remedy
is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.

Section 7.9.       No Material Adverse Change. As of the Closing Date, since
December 31, 2007 there has been no change in the financial or other condition,
business, affairs or prospects of the Parent and its Subsidiaries taken as a
whole, or their properties and assets considered as an entirety, except for
changes none of which, individually or in the aggregate, has had or could
reasonably be expected to have, a Material Adverse Effect.

Section 7.10.     Tax Returns and Payments. Each of the Parent and each of its
Subsidiaries has filed all federal income tax returns and all other material tax
returns, domestic and foreign, required to be filed by it and has paid all
material taxes and assessments payable by it that have become due, other than
those not yet delinquent and except for those contested in good faith. The
Parent and each of its Subsidiaries has established on its books such charges,
accruals and reserves in respect of taxes, assessments, fees and other
governmental charges for all fiscal periods as are required by GAAP. No Borrower
knows of any proposed assessment for additional federal, foreign or state taxes
for any period, or of any basis therefor, that, individually or in the
aggregate, taking into account such charges, accruals and reserves in respect
thereof as the Parent and its Subsidiaries have made, could reasonably be
expected to have a Material Adverse Effect.

Section 7.11.     Title to Properties. The Parent and each of its Subsidiaries
has good and marketable title, in the case of Real Property, and good title (or
valid Leaseholds, in the case of any leased property), in the case of all other
property, to all of its properties and assets free and clear of Liens other than
Permitted Liens. The interests of the Parent and each of its Subsidiaries in the
properties reflected in the most recent balance sheet referred to in
Section 7.7, taken as a whole, were sufficient, in the judgment of the Parent,
as of the date of such balance sheet for purposes of the ownership and operation
of the businesses conducted by the Parent and such Subsidiaries.

Section 7.12.     Lawful Operations. The Parent and each of its
Subsidiaries:  (a) holds all necessary federal, state and local governmental
licenses, registrations, certifications, permits and authorizations necessary to
conduct its business; and (b) is in full compliance with all material
requirements imposed by law, regulation or rule, whether federal, state or
local, that are applicable to it, its operations, or its properties and assets,
including without limitation, applicable requirements of Environmental Laws,
except for any failure to obtain and maintain in effect, or noncompliance, that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

 

48

 

--------------------------------------------------------------------------------

 

 

Section 7.13.

Environmental Matters.

(a)        The Parent and each of its Subsidiaries is in compliance with all
Environmental Laws governing its business, except to the extent that any such
failure to comply (together with any resulting penalties, fines or forfeitures)
would not reasonably be expected to have a Material Adverse Effect. All
licenses, permits, registrations or approvals required for the conduct of the
business of the Parent and each of its Subsidiaries under any Environmental Law
have been secured and the Parent and each of its Subsidiaries is in substantial
compliance therewith, except for such licenses, permits, registrations or
approvals the failure to secure or to comply therewith is not reasonably likely
to have a Material Adverse Effect. Neither the Parent nor any of its
Subsidiaries has received written notice, or otherwise knows, that it is in any
respect in noncompliance with, breach of or default under any applicable writ,
order, judgment, injunction, or decree to which the Parent or such Subsidiary is
a party or that would affect the ability of the Parent or such Subsidiary to
operate any Real Property and no event has occurred and is continuing that, with
the passage of time or the giving of notice or both, would constitute
noncompliance, breach of or default thereunder, except in each such case, such
noncompliance, breaches or defaults as would not reasonably be expected to, in
the aggregate, have a Material Adverse Effect. There are no Environmental Claims
pending or, to the best knowledge of the Borrowers, threatened wherein an
unfavorable decision, ruling or finding would reasonably be expected to have a
Material Adverse Effect. There are no facts, circumstances, conditions or
occurrences on any Real Property now or at any time owned, leased or operated by
the Parent or any of its Subsidiaries or on any property adjacent to any such
Real Property, that are known by any Borrower or as to which the Parent or any
such Subsidiary has received written notice, that could reasonably be expected:
(i) to form the basis of an Environmental Claim against the Parent or any of its
Subsidiaries or any Real Property of the Parent or any of its Subsidiaries; or
(ii) to cause such Real Property to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Property under any
Environmental Law, except in each such case, such Environmental Claims or
restrictions that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect.

(b)       Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property of the Parent
or any of its Subsidiaries or (ii) released on any such Real Property, in each
case where such occurrence or event is not in compliance with Environmental Laws
and is reasonably likely to have a Material Adverse Effect.

Section 7.14.     Compliance with ERISA. Compliance by each Borrower with the
provisions hereof and Credit Events contemplated hereby will not involve any
prohibited transaction within the meaning of ERISA or Section 4975 of the Code.
The Parent and each of its Subsidiaries, (a) has fulfilled all obligations under
minimum funding standards of ERISA and the Code with respect to each Plan that
is not a Multiemployer Plan or a Multiple Employer Plan, (b) has satisfied all
respective contribution obligations in respect of each Multiemployer Plan and
each Multiple Employer Plan, (c) is in compliance in all material respects with
all other applicable provisions of ERISA and the Code with respect to each Plan,
each Multiemployer Plan and each Multiple Employer Plan, and (d) has not
incurred any liability under the Title IV of ERISA to the PBGC with respect to
any Plan, any Multiemployer Plan, any Multiple Employer Plan, or any trust
established thereunder. No Plan or trust created thereunder has been terminated,
and there have been no Reportable Events, with respect to any Plan or trust
created thereunder or with respect to any Multiemployer Plan or Multiple
Employer Plan, which termination or Reportable Event will or could result in the
termination of such Plan, Multiemployer Plan or Multiple Employer Plan and give
rise to a material liability of the Parent or any ERISA Affiliate in respect
thereof. Neither the Parent nor any ERISA Affiliate is at the date hereof, or
has been at any time within the two years preceding the date hereof, an employer
required to contribute to any Multiemployer Plan or Multiple Employer Plan, or a
“contributing sponsor” (as such term is defined in Section 4001 of ERISA) in any
Multiemployer Plan or Multiple Employer Plan. Neither the Parent nor any ERISA
Affiliate has any

 

 

49

 

--------------------------------------------------------------------------------

 

contingent liability with respect to any post-retirement “welfare benefit plan”
(as such term is defined in ERISA) except as has been disclosed to the Lenders
in writing.

Section 7.15.     Intellectual Property. The Parent and each of its Subsidiaries
has obtained or has the right to use all material patents, trademarks, service
marks, trade names, copyrights, licenses and other rights with respect to the
foregoing necessary for the present and planned future conduct of its business,
without any known conflict with the rights of others, except for such patents,
trademarks, service marks, trade names, copyrights, licenses and rights, the
loss of which, and such conflicts, that in any such case individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

Section 7.16.     Investment Company Act; Federal Power Act. None of the Parent
or any of its Subsidiaries is subject to regulation with respect to the creation
or incurrence of Indebtedness under the Investment Company Act of 1940, as
amended. None of the Parent or any of its Subsidiaries, or any Affiliate of any
of them, is subject to regulation under the FPA, or under applicable state or
other laws and regulations respecting the rates or the financial or
organizational regulation of electric utilities, as a result of the creation or
incurrence of the Obligations or the entering into this Agreement or any other
Credit Document or the consummation of any transaction contemplated hereby or
thereby.

Section 7.17.     Insurance. The Parent and each of its Subsidiaries maintains
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in compliance
with the terms of the Credit Documents.

Section 7.18.     True and Complete Disclosure. All factual information (taken
as a whole) heretofore or contemporaneously furnished by or on behalf of the
Parent or any of its Subsidiaries in writing to the Administrative Agent or any
Lender for purposes of or in connection with this Agreement or any transaction
contemplated herein, other than the Financial Projections (as to which
representations are made only as provided in Section 7.7), is, and all other
such factual information (taken as a whole) hereafter furnished by or on behalf
of such Person in writing to any Lender will be, true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time in light of the
circumstances under which such information was provided, except that any such
future information consisting of financial projections prepared by the Parent or
any other Borrower is only represented herein as being based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ materially from the
projected results.

ARTICLE VIII.

 

AFFIRMATIVE COVENANTS

Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter so long as this Agreement is in effect and until such time as the
Total Commitment has been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Credit Documents, have been paid in full:

 

Section 8.1.

Reporting Requirements.

The Parent will furnish to each Lender and the Administrative Agent in the
manner and methods provided for below and in Section 12.3(c):

 

 

50

 

--------------------------------------------------------------------------------

 

(a)         Annual Financial Statements. As soon as available and in any event
within 90 days after the close of each fiscal year of the Parent, the
consolidated balance sheets of the Parent and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated statements of
income, of stockholders’ equity and of cash flows for such fiscal year, in each
case setting forth comparative figures for the preceding fiscal year, all in
reasonable detail and accompanied by the opinion with respect to such
consolidated financial statements of independent public accountants of
recognized national standing selected by the Parent, which opinion shall be
unqualified and shall (i) state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the Parent and its consolidated Subsidiaries as at the end of such fiscal year
and the consolidated results of their operations and cash flows for such fiscal
year in conformity with generally accepted accounting principles, or (ii)
contain such statements as are customarily included in unqualified reports of
independent accountants in conformity with the recommendations and requirements
of the American Institute of Certified Public Accountants (or any successor
organization).

(b)        Quarterly Financial Statements. As soon as available and in any event
within 45 days after the close of each of the quarterly accounting periods in
each fiscal year of the Parent, the unaudited consolidated balance sheets of the
Parent and its consolidated Subsidiaries as at the end of such quarterly period
and the related unaudited consolidated statements of income and of cash flows
for such quarterly period and/or for the fiscal year to date, and setting forth,
in the case of such unaudited consolidated statements of income and of cash
flows, comparative figures for the related periods in the prior fiscal year, and
that shall be certified on behalf of the Parent by the Chief Financial Officer
or other Authorized Officer of the Parent, subject to changes resulting from
normal year-end audit adjustments.

(c)         Officer’s Compliance Certificates. At the time of the delivery of
the financial statements provided for in Sections 8.1(a) and (b), a Compliance
Certificate.

(d)        Notice of Default, Litigation or Material Adverse Effect. Promptly,
and in any event within three Business Days, in the case of clause (i) below, or
five Business Days, after the Parent or any of its Subsidiaries obtains
knowledge thereof, notice of (i) the occurrence of any event that constitutes a
Default or Event of Default, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrowers have taken or propose
to take with respect thereto, and (ii) the commencement of, or any other
material development concerning, any litigation, governmental or regulatory
proceeding pending against the Parent or any of its Subsidiaries, or any other
event if the same involves any reasonable possibility of having a Material
Adverse Effect.

(e)         ERISA. Promptly, and in any event within 10 days after the Parent,
any Subsidiary of the Parent or any ERISA Affiliate knows of the occurrence of
any of the following, the Parent will deliver to each of the Lenders a
certificate on behalf of the Borrowers of an Authorized Officer of the Parent
setting forth the full details as to such occurrence and the action, if any,
that the Parent, such Subsidiary or such ERISA Affiliate is required or proposes
to take, together with any notices required or proposed to be given to or filed
with or by the Parent, the Subsidiary, the ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto (i) that a Reportable
Event has occurred with respect to any Plan; (ii) the institution of any steps
by the Parent, any ERISA Affiliate, the PBGC or any other Person to terminate
any Plan; (iii) the institution of any steps by the Parent or any ERISA
Affiliate to withdraw from any Plan; (iv) the institution of any steps by the
Parent or any Subsidiary to withdraw from any Multiemployer Plan or Multiple
Employer Plan, if such withdrawal could result in withdrawal liability (as
described in Part 1 of Subtitle E of Title IV of ERISA) in excess of $7,500,000;
(v) a non-exempt “prohibited transaction” within the meaning of Section 406 of
ERISA in connection with any Plan;

 

 

51

 

--------------------------------------------------------------------------------

 

(vi) that a Plan has an Unfunded Current Liability exceeding $25,000,000; (vii)
any material increase in the contingent liability of the Parent or any
Subsidiary with respect to any post-retirement welfare liability; or (ix) the
taking of any action by, or the threatening of the taking of any action by, the
Internal Revenue Service, the Department of Labor or the PBGC with respect to
any of the foregoing.

(f)         SEC Reports and Registration Statements. Promptly after transmission
thereof or other filing with the SEC, copies of all registration statements
(other than the exhibits thereto and any registration statement on Form S-8 or
its equivalent) and all annual, quarterly or current reports that the Parent or
any of its Subsidiaries files with the SEC on Form 10-K, 10-Q or 8-K (or any
successor forms).

(g)        Annual and Quarterly Reports, Proxy Statements and other Reports
Delivered to Stockholders Generally. Promptly after transmission thereof to its
stockholders, copies of all annual, quarterly and other reports and all proxy
statements that the Parent furnishes to its stockholders generally.

(h)        Press Releases. Promptly after the release thereof to any news
organization or news distribution organization, copies of any press releases and
other similar statements intended to be made available generally by the Parent
or any of its Subsidiaries to the public concerning material developments
relating to the Parent or any of its Subsidiaries.

(i)         Changes in Ratings. Upon a public announcement thereof, any change
in the Parent S&P Rating and/or the Parent Moody’s Rating.

(j)         Other Information. Promptly, but in any event within 10 Business
Days upon request therefor, such other information or documents (financial or
otherwise) relating to the Parent or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request from time to time.

Section 8.2.       Books, Records and Inspections. Each Borrower will, and will
cause each of its Subsidiaries to, (a) keep proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and the assets and business of such Borrower or such Subsidiaries, as the case
may be, in accordance with GAAP; (b) permit, upon at least two Business Days’
notice to the Chief Financial Officer of any Borrower, officers and designated
representatives of the Administrative Agent or any of the Lenders (i) to visit
and inspect any of the properties or assets of such Borrower and any of its
Subsidiaries in whomsoever’s possession (but only to the extent such Borrower or
such Subsidiary has the right to do so to the extent in the possession of
another Person), and (ii) to examine the books of account of such Borrower and
any of its Subsidiaries, and make copies thereof and take extracts therefrom,
(A) if no Default or Event of Default has occurred and is continuing, twice per
calendar year and to such reasonable extent as the Administrative Agent or any
of the Lenders may request, or (B) if a Default or Event of Default has occurred
and is continuing, at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or any of the Lenders may request; and (c)
permit, upon at least two Business Days’ notice to the Chief Financial Officer
of any Borrower, officers and designated representatives of the Administrative
Agent or any of the Lenders to discuss the affairs, finances and accounts of
such Borrower and of any of its Subsidiaries with, and be advised as to the same
by, its and their officers and independent accountants and independent
actuaries, if any, at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or any of the Lenders may request.

Section 8.3.       Insurance. Each Borrower will, and will cause each of its
Subsidiaries to, (i) maintain insurance coverage by such insurers and in such
forms and amounts and against such risks as are generally consistent with the
insurance coverage maintained by such Borrower and its Subsidiaries at the date
hereof, and (ii) forthwith upon any Lender’s written request, furnish to such
Lender such information about such insurance as such Lender may from time to
time reasonably request, which

 

 

52

 

--------------------------------------------------------------------------------

 

information shall be prepared in form and detail satisfactory to such Lender and
certified by an Authorized Officer of such Borrower.

Section 8.4.       Payment of Taxes and Claims. Each Borrower will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims that, if unpaid, might
become a Lien or charge upon any properties of such Borrower or any of its
Subsidiaries;provided that no Borrower or any of its Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP. Without limiting the
generality of the foregoing, each Borrower will, and will cause each of its
Subsidiaries to, pay in full all of its wage obligations to its employees in
accordance with the Fair Labor Standards Act (29 U.S.C. Sections 206-207) and
any comparable provisions of applicable law.

Section 8.5.       Preservation of Existence, etc. Each Borrower will, and will
cause each of its Subsidiaries to, (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the laws of the
jurisdiction of its organization except in a transaction permitted by Section
9.2; (b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

Section 8.6.       Good Repair. Each Borrower will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in good
repair, working order and condition, normal wear and tear excepted, and that
from time to time there are made in such properties and equipment all needful
and proper repairs, renewals, replacements, extensions, additions, betterments
and improvements, thereto, to the extent and in the manner customary for
companies in similar businesses.

Section 8.7.       Compliance with Statutes, Regulations, Orders, Restrictions.
Each Borrower will, and will cause each of its Subsidiaries to, comply, in all
material respects, with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its property, including all
applicable Environmental Laws other than those the noncompliance with which
would not have, and that would not be reasonably expected to have, a Material
Adverse Effect.

Section 8.8.       Fiscal Years, Fiscal Quarters. No Borrower shall change any
of its or any of its Subsidiaries’ fiscal years or fiscal quarters (other than
the fiscal year or fiscal quarters of a Person that becomes a Subsidiary, made
at the time such Person becomes a Subsidiary to conform to the Borrowers’ fiscal
year and fiscal quarters).

Section 8.9.       Senior Debt. The Borrowers will at all times ensure that
(a) the claims of the Lenders in respect of the Obligations of the Borrowers
will not be subordinate to, and will in all respects rank at least pari passu
with or senior to the claims of every unsecured creditor of any of the
Borrowers, and (b) any Indebtedness of any of the Borrowers that is subordinated
in any manner to the claims of any other creditor of any of the Borrowers will
be subordinated in like manner to such claims of the Lenders.

 

 

53

 

--------------------------------------------------------------------------------

 

ARTICLE IX.

 

NEGATIVE COVENANTS

Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter for so long as this Agreement is in effect and until such time as the
Total Commitment has been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Credit Documents, have been paid in full:

Section 9.1.       Changes in Business. Neither the Parent nor any of its
Subsidiaries will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, that would then be engaged in by
the Parent and its Subsidiaries, would be substantially changed from the general
nature of the business engaged in by the Parent and its Subsidiaries on the
Closing Date.

Section 9.2.       Merger, Consolidation, Acquisitions, Asset Sales. No Borrower
will, and no Borrower will permit any of its Subsidiaries to, (a) wind up,
liquidate or dissolve its affairs, (b) enter into any transaction of merger or
consolidation, (c) make or otherwise effect any Acquisition, (d) sell or
otherwise dispose of any of its property or assets outside the ordinary course
of business, or otherwise make or otherwise effect any Asset Sale, or (e) agree
to do any of the foregoing at any future time, except that the following shall
be permitted:

(i)       a Subsidiary of the Parent (other than the Utility) may merge into the
Parent;

(ii)       any Subsidiary of the Parent may merge with another Subsidiary of the
Parent, provided that the surviving Person in any such merger involving the
Utility shall be the Utility;

(iii)      any Subsidiary of the Parent may merge with any Person (other than
the Parent or any other Subsidiary of the Parent), provided that (a) the
surviving Person in any such merger shall be such Subsidiary and (b) immediately
before and after such merger there shall not exist any Default or Event of
Default;

(iv)      the Parent may merge with any Person (other than the Utility),
provided that (a) the surviving Person in any such merger shall be the Parent
and (b) immediately before and after such merger there shall not exist any
Default or Event of Default;

(v)       any Subsidiary of the Parent may make or effect any Asset Sale to the
Parent or another Wholly-Owned Subsidiary of the Parent, provided that the
Utility shall not make or effect an Asset Sale of all or substantially all of
its assets to any Person;

(vi)      the Parent and its Subsidiaries may sell inventory in the ordinary
course of business;

(vii)     in addition to any other Asset Sale permitted pursuant to any other
subpart in this Section 9.2, the Parent and its Subsidiaries may make or effect
Asset Sales so long as the aggregate amount (based upon the fair market value of
the assets) of all assets sold or otherwise disposed pursuant to all such Asset
Sales on and after the Closing Date does not exceed 10% of the Consolidated
Tangible Assets at the time of and after giving effect to any such Asset Sale;

(viii)    the Parent or any Subsidiary of the Parent may make any Permitted
Acquisition; and

 

 

54

 

--------------------------------------------------------------------------------

 

(ix)      the Parent and its Subsidiaries shall be permitted to make and dispose
of Investments permitted pursuant to Section 9.4.

Section 9.3.       Liens. No Borrower will, and no Borrower will permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or
with respect to any property or assets of any kind (real or personal, tangible
or intangible) of such Borrower or any such Subsidiary whether now owned or
hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable or notes with or without
recourse to any Borrower or any of its Subsidiaries, other than for purposes of
collection of delinquent accounts in the ordinary course of business) or assign
any right to receive income, or file or permit the filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
recording or notice statute, except that the foregoing restrictions shall not
apply to:

 

(a)

the Standard Permitted Liens;

(b)       Liens (i) in existence on the Closing Date that are listed, and the
Indebtedness secured thereby and the property subject thereto on the Closing
Date described, on Schedule 9.3, or (ii) arising out of the refinancing,
extension, renewal or refunding of any Indebtedness secured by any such Liens,
provided that the principal amount of such Indebtedness is not increased and
such Indebtedness is not secured by any additional assets;

(c)        any Lien existing on any fixed assets prior to the acquisition
thereof by the Parent or any of its Subsidiaries, or existing on any fixed
assets of any Person that becomes a Subsidiary after the date hereof prior to
the time such Person becomes a Subsidiary, provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
attach or apply to any other property or assets of the Parent or any of its
Subsidiaries, and (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be; and

(d)       any Lien securing Indebtedness in respect of purchase money
obligations or Capital Lease Obligations for the acquisition or lease of fixed
assets, provided that (i) such Lien only attaches to such fixed assets being
acquired or leased, (ii) the Indebtedness secured by such Lien does not exceed
the cost or fair market value, whichever is lower, of the fixed assets being
acquired or leased on the date of acquisition or lease, and (iii) the aggregate
principal amount of Indebtedness at any time outstanding secured by a Lien
described in this subsection (d) shall not exceed an amount equal to 5% of the
Consolidated Tangible Assets at such time.

Section 9.4.       Investments. No Borrower will, and no Borrower will permit
any of its Subsidiaries to, make or hold any Investments, except (a) Investments
held by a Borrower or any Subsidiary of a Borrower in cash or Cash Equivalents;
(b) Investments of the Parent in any of its Subsidiaries; (c) Investments of a
Subsidiary of the Parent in the Parent or any other Subsidiary of the Parent;
(d) Permitted Acquisitions; and (e) Investments in one or more Energy-Related
Businesses or Persons (other than natural persons) engaged in Energy-Related
Businesses.

Section 9.5.       Consolidated Total Debt/Consolidated Total Capitalization
Ratio. The Parent will not at any time permit the ratio of (i) Consolidated
Total Debt to (ii) Consolidated Total Capitalization to exceed 0.65 to 1.00.

Section 9.6.       Transactions with Affiliates. Except as set forth on Schedule
9.6, no Borrower will, and no Borrower will permit any of its Subsidiaries to,
enter into any transaction or series of

 

 

55

 

--------------------------------------------------------------------------------

 

transactions with any Affiliate (other than, in the case of a Borrower, any
Subsidiary of such Borrower, and in the case of a Subsidiary of a Borrower, a
Borrower or another Subsidiary of such Borrower) other than in the ordinary
course of business of and pursuant to the reasonable requirements of such
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to such Borrower or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except (i) sales of goods to an Affiliate for use or distribution outside the
United States that in the good faith judgment of such Borrower complies with any
applicable legal requirements of the Code, or (ii) agreements and transactions
with and payments to officers, directors and shareholders that are either (A)
entered into in the ordinary course of business and not prohibited by any of the
provisions of this Agreement, or (B) entered into outside the ordinary course of
business, approved by the directors or shareholders of such Borrower, and not
prohibited by any of the provisions of this Agreement.

Section 9.7.       Plan Terminations, Minimum Funding. No Borrower will, and no
Borrower will permit any ERISA Affiliate to, (a) terminate any Plan or Plans so
as to result in liability of any Borrower or any ERISA Affiliate to the PBGC in
excess of, in the aggregate, the amount that is equal to 5% of the Consolidated
Net Worth as of the date of the then most recent financial statements furnished
to the Lenders pursuant to the provisions of this Agreement, (b) permit to exist
one or more events or conditions that reasonably present a material risk of the
termination by the PBGC of any Plan or Plans with respect to which such Borrower
or any ERISA Affiliate would, in the event of such termination, incur liability
to the PBGC in excess of such amount in the aggregate, or (c) fail to comply
with the minimum funding standards of ERISA and the Code with respect to any
Plan.

Section 9.8.       Material Agreements. Neither the Parent nor any Subsidiary of
the Parent shall default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement, instrument
or other document to which the Parent or such Subsidiary, as applicable, is a
party, which default could reasonably be expected to have a Material Adverse
Effect.

Section 9.9.       Utility Dividends. The Parent will not permit to exist any
legal or contractual restriction on the ability of the Utility to pay dividends
to the Parent except as set forth in the Settlement Agreement.

 

ARTICLE X.

 

EVENTS OF DEFAULT

Section 10.1.     Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):

(a)         Payments: the Borrowers shall (i) default in the payment when due
(whether at maturity, on a date fixed for a scheduled repayment, on a date on
which a required prepayment is to be made, upon acceleration or otherwise) of
any principal of the Loans; or (ii) default, and such default shall continue for
five or more days, in the payment when due of any interest on the Loans or any
Fees or any other amounts owing hereunder or under any other Credit Document;

(b)        Representations: any representation, warranty or statement made by
any Borrower or any other Credit Party herein or in any other Credit Document or
in any statement or certificate delivered or

 

 

56

 

--------------------------------------------------------------------------------

 

required to be delivered pursuant hereto or thereto shall prove to be untrue in
any material respect on the date as of which made or deemed made;

(c)         Certain Negative Covenants: any Borrower shall default in the due
performance or observance by it of any term, covenant or agreement contained in
Sections 8.1, 8.2(b), 8.5, 8.9or Article IX of this Agreement;

(d)        Other Covenants: any Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Credit Document, other than those referred to in Section 10.1(a),
(b) or (c) above, and such default is not remedied within 30 days after the
earlier of the date on which (i) an Authorized Officer of any Borrower obtains
actual knowledge of such default and (ii) any Borrower receives written notice
of such default from the Administrative Agent or the Required Lenders (any such
notice to be identified as a “notice of default” and to refer specifically to
this paragraph);

(e)         Cross Default Under Other Agreements: any Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) in an aggregate amount of $15,000,000 or greater,
and such default shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness, or (ii)
default in the observance or performance of any agreement or condition relating
to any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto (and all grace periods applicable to such
observance, performance or condition shall have expired), or any other event
shall occur or condition exist, in each case, the effect of which default or
other event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Indebtedness to become due prior to its stated maturity; or any
such Indebtedness of any Borrower or any of its Subsidiaries shall be declared
to be due and payable, or shall be required to be prepaid (other than by a
regularly scheduled required prepayment or redemption, prior to the stated
maturity thereof);

(f)         Invalidity of Credit Documents: any material provision of any Credit
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or under such Credit Document or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Credit Party or any other Person contests in any manner the
validity or enforceability of any provision of any Credit Document; or any
Credit Party denies that it has any or further liability or obligation under any
Credit Document, or purports to revoke, terminate or rescind any Credit
Document;

(g)        Judgments: one or more judgments, orders or decrees shall be entered
against any Borrower and/or any of its Subsidiaries involving a liability (other
than a liability covered by insurance, as to which the carrier has adequate
claims paying ability and has not effectively reserved its rights) of
$10,000,000 or more in the aggregate for all such judgments, orders and decrees
for the Parent and its Subsidiaries, and any such judgments or orders or decrees
shall not have been vacated, discharged or stayed or bonded pending appeal
within 30 days (or such longer period, not in excess of 60 days, during which
enforcement thereof, and the filing of any judgment lien, is effectively stayed
or prohibited) from the entry thereof; or (ii) one or more judgments, orders or
decrees shall be entered against any Borrower and/or any of its Subsidiaries
involving a required divestiture of any material properties, assets or business
reasonably estimated to have a fair value in excess of $10,000,000, and any such
judgments, orders or decrees shall not have been vacated, discharged or stayed
or bonded pending appeal within 30 days (or such longer period, not in excess of
60 days, during which enforcement thereof, and the filing of any judgment lien,
is effectively stayed or prohibited) from the entry thereof;

 

(h)

Bankruptcy: any of the following shall occur:

 

 

57

 

--------------------------------------------------------------------------------

 

(i)        any Borrower or any of its Subsidiaries (each Borrower and each such
Subsidiary, each a “Principal Party”) shall commence a voluntary case concerning
itself under the Bankruptcy Code;

(ii)       an involuntary case is commenced against any Principal Party under
the Bankruptcy Code and the petition is not controverted within 10 days, or is
not dismissed within 60 days, after commencement of the case;

(iii)      a custodian (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or substantially all of the property of any Principal
Party;

(iv)      any Principal Party commences (including by way of applying for or
consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) of itself or all or any substantial portion of
its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Principal Party;

(v)       any such proceeding of the type set forth in clause (iv) above is
commenced against any Principal Party to the extent such proceeding is consented
by such Person or remains undismissed for a period of 60 days;

(vi)       any Principal Party is adjudicated insolvent or bankrupt;

(vii)     any order of relief or other order approving any such case or
proceeding is entered;

(viii)    any Principal Party suffers any appointment of any conservator or the
like for it or any substantial part of its property that continues undischarged
or unstayed for a period of 60 days;

(ix)      any Principal Party makes a general assignment for the benefit of
creditors or generally does not pay its debts as such debts become due; or

(x)       any corporate (or similar organizational) action is taken by any
Principal Party for the purpose of effecting any of the foregoing.

(i)         ERISA: (i) any of the events described in clauses (i) through (viii)
of Section 8.1(e) shall have occurred; or (ii) there shall result from any such
event or events the imposition of a Lien, the granting of a security interest,
or a liability or a material risk of incurring a liability; and (iii) any such
event or events or any such Lien, security interest or liability, individually,
and/or in the aggregate, in the opinion of the Required Lenders, has had, or
could reasonably be expected to have, a Material Adverse Effect; or

(j)         Change of Control: there occurs a Change of Control.

Section 10.2.     Acceleration; Remedies. Upon the occurrence of any Event of
Default, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to the Borrowers, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
or any Lender to enforce its claims against the Borrowers or any other Credit
Party in any manner permitted under applicable law:

 

58

 

--------------------------------------------------------------------------------

 

(a)        declare the Total Commitment terminated, whereupon the Commitment of
each Lender shall forthwith terminate immediately without any other notice of
any kind;

(b)       declare the principal of and any accrued interest in respect of all
Loans and all other Obligations owing hereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrowers; and/or

(c)       terminate any Letter of Credit that may be terminated in accordance
with its terms;

(d)       direct the Borrowers to pay (and the Borrowers hereby agree that on
receipt of such notice or upon the occurrence of an Event of Default with
respect to the Borrowers under Section 11.1(h), it will pay) to the
Administrative Agent an amount of cash equal to the aggregate Stated Amount of
all Letters of Credit then outstanding (such amount to be held as security for
the Borrowers’ (and any Subsidiary that is an account party) reimbursement
obligations in respect thereof); and/or

(e)        exercise any other right or remedy available under any of the Credit
Documents or applicable law;

provided that, if an Event of Default specified in Section 10.1(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a) and/or (b) above shall occur
automatically without the giving of any such notice.

Section 10.3.     Application of Liquidation Proceeds. All monies received by
the Administrative Agent or any Lender from the exercise of remedies hereunder
or under the other Credit Documents or under any other documents relating to
this Agreement shall, unless otherwise required by the terms of the other Credit
Documents or by applicable law, be applied as follows:

(a)         first, to the payment of all expenses (to the extent not otherwise
paid by the Borrowers or any of the other Credit Parties) incurred by the
Administrative Agent and the Lenders in connection with the exercise of such
remedies, including, without limitation, all reasonable costs and expenses of
collection, reasonable documented attorneys’ fees, court costs and any
foreclosure expenses;

(b)        second, to the payment pro rata of interest then accrued on the
outstanding Loans;

(c)         third, to the payment pro rata of any fees then accrued and payable
to the Administrative Agent, any Letter of Credit Issuer or any Lender under
this Agreement in respect of the Loans or the Letter of Credit Outstandings;

(d)        fourth, to the payment pro rata of (A) the principal balance then
owing on the outstanding Loans and (B) the Stated Amount of the Letter of Credit
Outstandings (to be held and applied by the Administrative Agent as security for
the reimbursement obligations in respect thereof);

(e)         fifth, to the payment to the Lenders of any amounts then accrued and
unpaid under Sections 2.6, 2.7, and 5.4, and if such proceeds are insufficient
to pay such amounts in full, to the payment of such amounts pro rata;

(f)         sixth, to the payment pro rata of all other amounts owed by any
Borrower to the Administrative Agent, to any Letter of Credit Issuer or any
Lender under this Agreement or any other Credit Document; and

 

 

59

 

--------------------------------------------------------------------------------

 

(g)        finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrowers or to whomsoever shall be lawfully entitled
thereto.

ARTICLE XI.

 

THE ADMINISTRATIVE AGENT

Section 11.1.     Appointment. Each Lender hereby irrevocably designates and
appoints KeyBank as Administrative Agent to act as specified herein and in the
other Credit Documents, and each such Lender hereby irrevocably authorizes
KeyBank as the Administrative Agent for such Lender, to take such action on its
behalf under the provisions of this Agreement and the other Credit Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent agrees to act as such upon the express conditions
contained in this Article XI. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Credit Documents, nor any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Administrative Agent.
The provisions of this Article XI are solely for the benefit of the
Administrative Agent, and the Lenders, and no Borrower or any of their
respective Subsidiaries shall have any rights as a third party beneficiary of
any of the provisions hereof. In performing its functions and duties under this
Agreement, the Administrative Agent shall act solely as agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation or
relationship of agency or trust with or for any Borrower or any of its
Subsidiaries.

Section 11.2.     Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Credit Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 11.3.

Section 11.3.     Exculpatory Provisions. Neither the Administrative Agent nor
any of its respective officers, directors, employees, agents, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Document (except for its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by any Borrower or
any of its Subsidiaries or any of their respective officers contained in this
Agreement, any other Credit Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Credit Document
or for any failure of any Borrower or any Subsidiary of the Borrowers or any of
their respective officers to perform its obligations hereunder or thereunder.
The Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of any Borrower or any of its Subsidiaries. The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Agreement or any Credit Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of any Borrower or any of its Subsidiaries to the Administrative Agent or any
Lender or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions,

 

 

60

 

--------------------------------------------------------------------------------

 

provisions, covenants or agreements contained herein or therein or as to the use
of the proceeds of the Loans or of the existence or possible existence of any
Default or Event of Default.

Section 11.4.     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, e-mail or other electronic transmission, facsimile
transmission, telex or teletype message, statement, order or other document or
conversation believed by it, in good faith, to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to any
Borrower or any of its Subsidiaries), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Required Lenders (or all of the
Lenders, or all of the Lenders (other than any Defaulting Lender), as
applicable, as to any matter that, pursuant to Section 12.11, can only be
effectuated with the consent of all Lenders, or all Lenders (other than any
Defaulting Lender), as the case may be), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

Section 11.5.     Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received notice from a
Lender or any Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

Section 11.6.     Non-Reliance. Each Lender expressly acknowledges that neither
the Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates have made any representations or warranties to
it and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of the Borrowers or any of their respective Subsidiaries,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent, or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Borrowers and their respective
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrowers and their respective Subsidiaries. The Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial and
other conditions, prospects or creditworthiness of the

 

 

61

 

--------------------------------------------------------------------------------

 

Borrowers or any of their respective Subsidiaries that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

Section 11.7.     Indemnification. The Lenders agree to indemnify the
Administrative Agent and its Related Parties ratably according to their
respective Loans and Percentages of the Unutilized Total Commitment, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever that may at any time (including, without limitation, at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Administrative Agent or such Related Party in any way relating to or
arising out of this Agreement or any other Credit Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by the Administrative Agent or such
Related Party under or in connection with any of the foregoing, but only to the
extent that any of the foregoing is not paid by the Borrowers, provided that no
Lender shall be liable to the Administrative Agent or such Related Party for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting solely from the Administrative Agent’s or such Related Party’s
gross negligence or willful misconduct. If any indemnity furnished to the
Administrative Agent or any Related Party for any purpose shall, in the opinion
of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The agreements in this Section 11.7 shall survive the payment of all
Obligations.

Section 11.8.     The Administrative Agent in Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Borrower, its Subsidiaries
and their Affiliates as though not acting as Administrative Agent hereunder.
With respect to the Loans made by it and all Obligations owing to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.

Section 11.9.     Successor Administrative Agent. The Administrative Agent may
resign at any time upon not less than 30 days notice to the Lenders, each Letter
of Credit Issuer and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent, provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no such
successor is willing to accept such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
any Letter of Credit Issuer under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this paragraph). The fees payable by the Borrowers to a

 

 

62

 

--------------------------------------------------------------------------------

 

successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 12.1 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Section 11.10.    Other Agents. Any Lender identified herein as a Co-Agent,
Syndication Agent, Documentation Agent, Co-Documentation Agent, Managing Agent,
Manager, Lead Arranger, Arranger or any other corresponding title, other than
“Administrative Agent,” shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Credit Document except
those applicable to all Lenders as such. Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so identified in deciding to enter
into this Agreement or in taking or not taking any action hereunder.

ARTICLE XII.

 

MISCELLANEOUS

 

 

Section 12.1.

Payment of Expenses.

(a)        Irrespective of whether the transactions contemplated hereby are
consummated, the Borrowers agree to pay (or reimburse the Administrative Agent
for) all reasonable out-of-pocket costs and expenses of the Administrative Agent
in connection with the negotiation, preparation, syndication, administration and
execution and delivery of the Credit Documents and the documents and instruments
referred to therein and the syndication of the Commitments, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

(b)       The Borrowers agree to pay (or reimburse the Administrative Agent, the
Lenders and their Affiliates for) all reasonable out-of-pocket costs and
expenses of the Administrative Agent, the Lenders and their Affiliates in
connection with any amendment, waiver, consent or other modification of or
relating to any of the Credit Documents, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent.

(c)        The Borrowers agree to pay (or reimburse the Administrative Agent,
the Lenders and their Affiliates for) all reasonable out-of-pocket costs and
expenses of the Administrative Agent, the Lenders and their Affiliates in
connection with the enforcement of any of the Credit Documents or the other
documents and instruments referred to therein, including, without limitation,
the reasonable fees and disbursements of each counsel to the Administrative
Agent and any Lender (including allocated costs of internal counsel so long as
such costs do not represent services that are duplicative of services provided
by any external counsel retained by the Administrative Agent or any such
Lender).

(d)       Without limitation of the preceding Section 12.1(c), in the event of
the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of any Borrower or any of its Subsidiaries, the Borrowers agree to pay
all costs of collection and defense, including reasonable attorneys’ fees in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, which shall be due and payable together
with all required service or use taxes.

(e)        The Borrowers agree to pay and hold the Administrative Agent and each
of the Lenders harmless from and against any and all present and future stamp
and other similar taxes with respect to the foregoing matters and save the
Administrative Agent and each of the Lenders harmless from and against

 

 

63

 

--------------------------------------------------------------------------------

 

any and all liabilities with respect to or resulting from any delay or omission
(other than to the extent attributable to any such indemnified Person) to pay
such taxes.

(f)        The Borrowers agree to indemnify the Administrative Agent, each
Lender, and their respective Related Parties and Affiliates (collectively, the
“Indemnitees”) from and hold each of them harmless against any and all losses,
liabilities, claims, damages or expenses reasonably incurred by any of them as a
result of, or arising out of, or in any way related to, or by reason of

(i)        any investigation, litigation or other proceeding (whether or not any
Lender is a party thereto) related to the entering into and/or performance of
any Credit Document or the use of the proceeds of any Loans hereunder or the
consummation of any transactions contemplated in any Credit Document, other than
any such investigation, litigation or proceeding arising out of transactions
solely between any of the Lenders or the Administrative Agent, transactions
solely involving the assignment by a Lender of all or a portion of its Loans and
Commitments, or the granting of participations therein, as provided in this
Agreement, or arising solely out of any examination of a Lender by any
regulatory or other governmental authority having jurisdiction over it, or

(ii)       the actual or alleged presence of Hazardous Materials in the air,
surface water or groundwater or on the surface or subsurface of any Real
Property owned, leased or at any time operated by any Borrower or any of its
Subsidiaries, the release, generation, storage, transportation, handling or
disposal of Hazardous Materials at any location, whether or not owned or
operated by any Borrower or any of its Subsidiaries, if such Borrower or any
such Subsidiary could have or is alleged to have any responsibility in respect
thereof, the non-compliance of any such Real Property with foreign, federal,
state and local laws, regulations and ordinances (including applicable permits
thereunder) applicable thereto, or any Environmental Claim asserted against any
Borrower or any of its Subsidiaries, in respect of any such Real Property,

including, in each case, without limitation, the reasonable documented fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified or of any other
Indemnitee who is such Person or an Affiliate of such Person). To the extent
that the undertaking to indemnify, pay or hold harmless any Person set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Borrowers shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities that is
permissible under applicable law.

Section 12.2.     Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the
Borrowers or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender
(including, without limitation, by branches, agencies and Affiliates of such
Lender wherever located) to or for the credit or the account of any Borrower
against and on account of the Obligations and liabilities of the Borrowers to
such Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Obligations of the Borrowers
purchased by such Lender pursuant to Section 12.4(c), and all other claims of
any nature or description arising out of or connected with this Agreement or any
other Credit Document, irrespective of whether or not such Lender shall have
made any demand hereunder and although such Obligations, liabilities or claims,
or any of them, shall be contingent or unmatured. Each Lender agrees promptly to
notify the Borrowers after any such set off and

 

 

64

 

--------------------------------------------------------------------------------

 

application, provided, however, that the failure to give such notice shall not
affect the validity of such set off and application.

 

Section 12.3.

Notices.

(a)         Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subparagraph (c) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows:

(i)        if to a Borrower or any other Credit Party, to it at c/o CH Energy
Group, Inc., 284 South Avenue, Poughkeepsie, New York 12601, Attention:
Christopher Capone (Telecopier No. (845) 486-5459; Telephone No. (845)
486-5439);

(ii)       if to the Administrative Agent, to KeyBank National Association, 127
Public Square, Cleveland, Ohio 44114, Attention:Yvette Dyson-Owens (Telecopier
No. (216) 689-5962;Telephone No. (216) 689-4358); and

(iii)      if to a Lender, to it at its address (or telecopier number) set forth
on Annex I hereto or, in the case of any Lender that becomes a party to this
Agreement by way of assignment under Section 12.4 of this Agreement, to it at
the address set forth in the Assignment Agreement to which it is a party;

(b)        Receipt of Notices. Notices and communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be
deemed to have been given when sent and receipt has been confirmed by telephone.
Notices delivered through electronic communications to the extent provided in
subparagraph (c) below, shall be effective as provided in such subparagraph (c).

(c)         Electronic Communications. Notices and other communications to the
Administrative Agent, a Letter of Credit Issuer or any Lender pursuant to
Section 8.1(a), (b), (c), (f), (g) or (h) may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent. The Administrative
Agent or the Borrowers may, in its discretion, agree in a separate writing to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d)        Change of Address. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 12.3(a).

 

Section 12.4.

Benefit of Agreement.

 

 

65

 

--------------------------------------------------------------------------------

 

(a)         Successors and Assigns Generally. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and assigns, provided that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of all the Lenders (other than any Defaulting Lender), and, provided,
further, that any assignment by a Lender of its rights and obligations hereunder
shall be effected in accordance with Section 12.4(c).

(b)        Participations. Notwithstanding the foregoing, each Lender may at any
time grant participations in any of its rights hereunder or under any of the
Notes to any Person (other than any Credit Party or any of their Affiliates or a
natural Person), provided that in the case of any such participation,

(i)        the participant shall not have any rights under this Agreement or any
of the other Credit Documents, including rights of consent, approval or waiver
(the participant’s rights against such Lender in respect of such participation
to be those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

(ii)       the Swing Line Lender may only assign its Swing Line Commitment and
its Swing Line Loans as an entirety and only if the assignee thereof is or
becomes a Lender with a Revolving Commitment,

(iii)      such Lender’s obligations under this Agreement (including, without
limitation, its Commitment hereunder) shall remain unchanged,

(iv)      such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations,

(v)       such Lender shall remain the holder of any Note for all purposes of
this Agreement, and

(vi)      the Borrowers, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation, except that the participant shall be entitled to the
benefits of Sections 2.6, 2.7 and 5.5 of this Agreement to the extent that such
Lender would be entitled to such benefits if the participation had not been
entered into or sold (provided that the participant shall only be entitled to
the benefits of Section 5.5 to the extent that it complies with the requirements
of that section as though it were a Lender),

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (w) extend the final scheduled
maturity or change the scheduled repayments of the Loans in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such participant’s participating interest
in any Commitment over the amount thereof then in effect (it being understood
that a waiver of any Default or Event of Default shall not constitute a change
in the terms of any such Commitment), (x) release any guarantor from its
guaranty of any of the Obligations, except strictly in accordance with the terms
of the Credit Documents, or (y) consent to the assignment or transfer by any
Borrower of any of its rights and obligations under this Agreement.

 

 

66

 

--------------------------------------------------------------------------------

 

(c)         Assignments by Lenders. Any Lender may assign all, or if less than
all, a fixed portion, of its Loans and/or Commitment and its rights and
obligations hereunder to one or more Eligible Assignees, each of which shall
become a party to this Agreement as a Lender by execution of an Assignment
Agreement, provided that

(i)        except in the case of (x) an assignment of the entire remaining
amount of the assigning Lender’s Loans and/or Commitment or (y) an assignment to
another Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender, the aggregate amount of each such assignment of such Commitment
(which for this purpose includes the Loans outstanding thereunder), shall not be
less than $5,000,000 (or, if greater, in integral multiples of $1,000,000 in
excess thereof),

(ii)       the Swing Line Lender may only assign its Swing Line Commitment and
its Swing Line Loans as an entirety and only if the assignee thereof is or
becomes a Lender with a Revolving Commitment,

(iii)      in the case of any assignment to an Eligible Assignee at the time of
any such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders,

(iv)      upon surrender of the old Notes, if any, upon request of the new
Lender, new Notes will be issued, at the Borrower’s expense, to such new Lender
and to the assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.4 (with appropriate modifications) to the extent
needed to reflect the revised Commitments,

(v)       unless waived by the Administrative Agent, the Administrative Agent
shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500,

and, provided further, that such transfer or assignment will not be effective
until the Assignment Agreement in respect thereof is recorded by the
Administrative Agent on the Lender Register maintained by it as provided herein.

To the extent of any assignment pursuant to this Section 12.4(c) the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments.

At the time of each assignment pursuant to this Section 12.4(c) to a Person that
is not already a Lender hereunder and that is not a United States Person (as
such term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes, the respective assignee Lender shall provide to the Borrowers and the
Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable an Exemption Certificate) described in Section 5.5(b). To the extent
that an assignment of all or any portion of a Lender’s Commitment and related
outstanding Obligations pursuant to this Section 12.4(c) would, at the time of
such assignment, result in increased costs under Section 5.5 from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

Nothing in this Section 12.4(c) shall prevent or prohibit (i) any Lender that is
a bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank, or (ii) any Lender that is a trust, limited
liability company, partnership or other investment company from pledging its
Notes or

 

 

67

 

--------------------------------------------------------------------------------

 

Loans to a trustee or agent for the benefit of holders of certificates or debt
securities issued by it. No such pledge, or any assignment pursuant to or in
lieu of an enforcement of such a pledge, shall relieve the transferor Lender
from its obligations hereunder.

(d)        No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section 12.4, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrowers
to file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.

(e)         Representations of Lenders. Each Lender initially party to this
Agreement hereby represents, and each Person that became a Lender pursuant to an
assignment permitted by this Section 12.4 will, upon its becoming party to this
Agreement, represent that it is a commercial lender, other financial institution
or other “accredited” investor (as defined in SEC Regulation D) that makes or
acquires loans in the ordinary course of its business and that it will make or
acquire Loans for its own account in the ordinary course of such business,
provided that subject to the preceding Sections 12.4(b) and (c), the disposition
of any promissory notes or other evidences of or interests in Indebtedness held
by such Lender shall at all times be within its exclusive control.

Section 12.5.     No Waiver; Remedies Cumulative. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between the Borrowers and the Administrative Agent or any Lender shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. No notice to or demand on the Borrowers in
any case shall entitle the Borrowers to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, any Lender or the Letter of Credit Issuer may have had
notice or knowledge of such Default or Event of Default at the time. The rights
and remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

 

 

Section 12.6.

Payments Pro Rata; Sharing of Setoffs.

(a)        The Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrowers in respect of any Obligations,
it shall distribute such payment to the Lenders (other than any Lender that has
expressly waived in writing its right to receive its pro rata share thereof) pro
rata based upon their respective shares, if any, of the Obligations with respect
to which such payment was received. As to any such payment received by the
Administrative Agent prior to 1:00 P.M. (local time at the Payment Office) in
funds that are immediately available on such day, the Administrative Agent will
use all reasonable efforts to distribute such payment in immediately available
funds on the same day to the Lenders as aforesaid.

(b)       Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) that is applicable to the payment of the principal of, or interest
on, the Loans or Fees, of a sum that with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and

 

 

68

 

--------------------------------------------------------------------------------

 

due to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations to such Lenders
in such amount as shall result in a proportional participation by all of the
Lenders in such amount, provided that (i) if all or any portion of such excess
amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest, and (ii) the provisions of this Section 12.6(b) shall not be
construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement, or any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant pursuant to Section 12.4, other
than to any Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this Section 12.6(b) shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.

(c)        Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 12.6(a) and (b) shall be subject to the
express provisions of this Agreement that require, or permit, differing payments
to be made to Lenders that are not Defaulting Lenders, as opposed to Defaulting
Lenders.

(d)       If any Lender shall fail to make any payment required to be made by it
to the Administrative Agent pursuant to Section 2.3(b), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision of this
Agreement), apply any amounts thereafter received by the Administrative Agent
for the account of such Lender to satisfy such Lender’s obligations to the
Administrative Agent under such Sections until all such unsatisfied obligations
are fully paid.

Section 12.7.     Governing Law; Submission to Jurisdiction; Venue; Waiver of
Jury Trial.

(a)        THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK GOVERNS THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS. Any legal action or proceeding with respect to this Agreement or any
other Credit Document may be brought in the Supreme Court of the State of New
York sitting in New York County or in the United States District Court of the
Southern District of New York, and, by execution and delivery of this Agreement,
each Borrower hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each Borrower hereby further irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to such Borrower at its address for notices pursuant to Section 12.3,
such service to become effective 30 days after such mailing or at such earlier
time as may be provided under applicable law. Nothing herein shall affect the
right of the Administrative Agent or any Lender to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against the Borrowers in any other jurisdiction.

(b)       Each Borrower hereby irrevocably waives any objection that it may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in Section 12.7(a)

 

 

69

 

--------------------------------------------------------------------------------

 

above and hereby further irrevocably waives and agrees not to plead or claim in
any such court that any such action or proceeding brought in any such court has
been brought in an inconvenient forum.

(c)         EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS PARAGRAPH.

Section 12.8.     Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement.

Section 12.9.     Integration. This Agreement, the other Credit Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent, for its own account and benefit and/or for the account,
benefit of, and distribution to, the Lenders, constitute the entire contract
among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof or thereof.

Section 12.10.    Headings Descriptive. The headings of the several sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

 

Section 12.11.

Amendment or Waiver.

(a)        Neither this Agreement nor any other Credit Document, nor the terms
hereof or thereof, may be amended, changed, waived or otherwise modified unless
such amendment, change, waiver or other modification is in writing and signed by
the Borrowers and the Administrative Agent, and also signed (or consented to in
writing by) the Required Lenders, provided that

(i)        no change in, or waiver or other modification otherwise affecting,
the amount or time of any scheduled or mandatory reduction in or termination of
the Total Commitment provided for in Section 4.3 to which a Lender shall be
entitled, shall be made without the written consent of each Lender;

 

(ii)

no change, waiver or other modification shall:

(A) increase (1) the Commitment of any Lender hereunder, without the written
consent of such Lender, or (2) the Total Revolving Commitment, without the
consent of all of the Lenders, except any increase pursuant to and in accordance
with Section 2.1(b);

(B) extend or postpone any Maturity Date provided for herein that is applicable
to any Loan of any Lender, extend or postpone the expiration date of any Letter
of Credit

 

 

70

 

--------------------------------------------------------------------------------

 

as to which such Lender is a Participant pursuant to Section 3.4 beyond the
latest expiration date for a Letter of Credit provided for herein, or extend or
postpone any scheduled expiration or termination date provided for herein that
is applicable to a Commitment of any Lender, without the written consent of such
Lender;

(C) reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend the time of payment of, or excuse the payment of, interest
thereon (other than as a result of waiving the applicability of any post-default
increase in interest rates), without the written consent of such Lender; or

(D) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees to which any Lender is entitled hereunder, without the written consent
of such Lender; and

(iii)      no change, waiver or other modification shall, without the written
consent of each Lender (other than a Defaulting Lender) affected thereby,

(A) release any Borrower from any obligations as a guarantor of its
Subsidiaries’ obligations under any Credit Document, except in accordance with
the express terms of this Agreement;

(B) amend, modify or waive any provision of this Section 12.11, or Section 10.3,
11.7, 12.1, 12.4 or 12.6, or any other provision of any of the Credit Documents
pursuant to which the consent or approval of all Lenders, or a number or
specified percentage or other required grouping of Lenders or Lenders having
Commitments under a particular Facility, is by the terms of such provision
explicitly required;

(C) reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders; or

(D) consent to the assignment or transfer by any of the Borrowers of any of its
rights and obligations under this Agreement, except in accordance with the
express terms of this Agreement.

Any waiver, consent, amendment or other modification with respect to this
Agreement given or made in accordance with this Section 12.11 shall be effective
only in the specific instance and for the specific purpose for which it was
given or made.

(b)       No provision of Article III or XI may be amended without the consent
of (x) any Letter of Credit Issuer adversely affected thereby or (y) the
Administrative Agent, respectively.

Section 12.12.    Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Section 2.6, 2.7, 5.4, 11.7 or 12.1 shall
survive the execution and delivery of this Agreement and the making and
repayment of Loans.

Section 12.13.    Domicile of Loans. Each Lender may transfer and carry its
Loans at, to or for the account of any branch office, subsidiary or affiliate of
such Lender, provided that the Borrowers shall not be responsible for costs
arising under Section 2.6 resulting from any such transfer (other than a
transfer pursuant to Section 2.8) to the extent not otherwise applicable to such
Lender prior to such transfer.

 

Section 12.14.

Confidentiality.

 

 

71

 

--------------------------------------------------------------------------------

 

(a)        The Administrative Agent, each Letter of Credit Issuer and the
Lenders each agrees to maintain the confidentiality of all Confidential
Information (as defined below), except that Confidential Information may be
disclosed (i) to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such Confidential Information confidential), but in each case subject to
applicable law and internal confidentiality policies and restrictions, (ii) to
any direct or indirect contractual counterparty in any swap, hedge or similar
agreement (or to any such contractual counterparty’s professional advisor, so
long as such contractual counterparty (or such professional advisor) agrees to
be bound by the provisions of this Section 12.14, (iii) to the extent requested
by any regulatory authority, (iv) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (v) to any other party
to this Agreement, (vi) to any other creditor of any Borrower or any other
Credit Party that is a direct or intended beneficiary of any of the Credit
Documents, (vii) in connection with the exercise of any remedies hereunder or
under any of the other Credit Documents, or any suit, action or proceeding
relating to this Agreement or any of the other Credit Documents or the
enforcement of rights hereunder or thereunder, (viii) subject to an agreement
containing provisions substantially the same as those of this Section 12.14, to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement, (ix) with the consent
of the Borrowers, or (x) to the extent such Confidential Information (A) becomes
publicly available other than as a result of a breach of this Section 12.14, or
(B) becomes available to the Administrative Agent, any Letter of Credit Issuer
or any Lender on a non-confidential basis from a source other than the Borrower.

(b)       As used in this Section, “Confidential Information” shall mean all
information received from any Borrower relating to any Borrower or its business,
other than any such information that is available to the Administrative Agent,
any Letter of Credit Issuer or any Lender on a non-confidential basis prior to
disclosure by any Borrower, provided that in the case of information received
from any Borrower after the Closing Date, such information is clearly identified
at the time of delivery as confidential. Notwithstanding anything herein to the
contrary, “Confidential Information” shall not include, and the Administrative
Agent and each Lender may disclose to any and all Persons, without limitation of
any kind, any information with respect to the “tax treatment” and “tax
structure” (as such terms are defined in Section 1.6011-4 of the Code
regulations) of the transactions contemplated hereby and all materials of any
kind (including opinions or other tax analyses) that are provided to the
Administrative Agent or such Lender relating to such tax treatment and tax
structure.

(c)        Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section 12.14 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such Person would accord to its own confidential information. Each Borrower
hereby agrees that the failure of the Administrative Agent, any Letter of Credit
Issuer or any Lender to comply with the provisions of this Section 12.14 shall
not relieve any Borrower, or any other Credit Party, of any of its obligations
under this Agreement or any of the other Credit Documents.

Section 12.15.    Lender Register. Each Borrower hereby designates the
Administrative Agent to serve as its agent, solely for purposes of this
Section 12.15, to maintain a register (the “Lender Register”) on or in which it
will record the names and addresses of the Lenders, and the Commitments from
time to time of each of the Lenders, the Loans made to the Borrowers by each of
the Lenders and each repayment and prepayment in respect of the principal amount
of such Loans of each such Lender. Failure to make any such recordation, or
(absent manifest error) any error in such recordation, shall not affect the
Borrowers’ obligations in respect of such Loans. With respect to any Lender, the
transfer of the Commitment of such Lender and the rights to the principal of,
and interest on, any Loan made pursuant to such Commitment shall not be
effective until such transfer is recorded on the Lender Register maintained

 

 

72

 

--------------------------------------------------------------------------------

 

by the Administrative Agent with respect to ownership of such Commitment and
Loans and prior to such recordation all amounts owing to the transferor with
respect to such Commitment and Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Lender Register only
upon the acceptance by the Administrative Agent of a properly executed and
delivered Assignment Agreement pursuant to Section 12.4(c). Each Borrower agrees
to indemnify the Administrative Agent from and against any and all losses,
claims, damages and liabilities of whatsoever nature that may be imposed on,
asserted against or incurred by the Administrative Agent in performing its
duties under this Section 12.15, except to the extent attributable to the gross
negligence or willful misconduct of the Administrative Agent. The Lender
Register shall be available for inspection by the Borrowers or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

Section 12.16.    Limitations on Liability of the Letter of Credit Issuers. The
Borrowers assume all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to the use of such Letters of
Credit. Neither any Letter of Credit Issuer nor any of its officers or directors
shall be liable or responsible for: (a) the use that may be made of any Letter
of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith; (b) the validity, sufficiency or genuineness of documents,
or of any endorsement thereon, even if such documents should prove to be in any
or all respects invalid, insufficient, fraudulent or forged; (c) payment by a
Letter of Credit Issuer against presentation of documents that do not comply
with the terms of a Letter of Credit, including failure of any documents to bear
any reference or adequate reference to such Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that the Borrowers (or another Credit Party that is the
account party in respect of the Letter of Credit in question) shall have a claim
against a Letter of Credit Issuer, and a Letter of Credit Issuer shall be liable
to the Borrowers (or such Credit Party), to the extent of any direct, but not
consequential, damages suffered by the Borrowers (or such Credit Party) that the
Borrowers (or such Credit Party) prove were caused by (i) such Letter of Credit
Issuer’s willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (ii) such Letter of Credit Issuer’s willful failure to make lawful
payment under any Letter of Credit after the presentation to it of documentation
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, a Letter of Credit Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation.

Section 12.17.    General Limitation of Liability. No claim may be made by any
Borrower, any Lender, the Administrative Agent, any Letter of Credit Issuer or
any other Person against the Administrative Agent, any Letter of Credit Issuer
or any other Lender or the Affiliates, directors, officers, employees, attorneys
or agents of any of them for any damages other than actual compensatory damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any of the other Credit Documents, or any act, omission or event occurring in
connection therewith; and each of the Borrowers, each Lender, the Administrative
Agent and each Letter of Credit Issuer hereby, to the fullest extent permitted
under applicable law, waives, releases and agrees not to sue or counterclaim
upon any such claim for any special, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

Section 12.18.    No Duty. All attorneys, accountants, appraisers, consultants
and other professional Persons (including the firms or other entities on behalf
of which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Credit Documents
shall have the right to act exclusively in the interest of the Administrative
Agent or such Lender, as the case may be, and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Borrower, to any of its Subsidiaries, or to any other Person,
with respect to any matters within the scope of such representation or related
to their

 

 

73

 

--------------------------------------------------------------------------------

 

activities in connection with such representation. Each Borrower agrees, on
behalf of itself and its Subsidiaries, not to assert any claim or counterclaim
against any such Persons with regard to such matters, all such claims and
counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.

Section 12.19.    Lenders and Agent Not Fiduciary to Borrowers. The relationship
among the Borrowers and their respective Subsidiaries, on the one hand, and the
Administrative Agent, each Letter of Credit Issuer and the Lenders, on the other
hand, is solely that of debtor and creditor, and the Administrative Agent, each
Letter of Credit Issuer and the Lenders have no fiduciary or other special
relationship with the Borrowers and their respective Subsidiaries, and no term
or provision of any Credit Document, no course of dealing, no written or oral
communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.

Section 12.20.    Survival of Representations and Warranties. All
representations and warranties herein shall survive the making of Loans, the
execution and delivery of this Agreement, the Notes and the other documents the
forms of which are attached as Exhibits hereto, the issue and delivery of the
Notes, any disposition thereof by any holder thereof, and any investigation made
by the Administrative Agent or any Lender or any other holder of any of the
Notes or on its behalf. All statements contained in any certificate or other
document delivered to the Administrative Agent or any Lender or any holder of
any Notes by or on behalf of any Borrowers or of its Subsidiaries pursuant
hereto or otherwise specifically for use in connection with the transactions
contemplated hereby shall constitute representations and warranties by the
Borrowers hereunder, made as of the respective dates specified therein or, if no
date is specified, as of the respective dates furnished to the Administrative
Agent or any Lender.

Section 12.21.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 12.22.    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

Section 12.23.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

Section 12.24.    Amendment Effective. The parties hereto agree that (i) this
Agreement amends and restates in its entirety the Original Credit Agreement and
(ii) references to the “Credit Agreement” in the other Credit Documents shall be
considered references to this Agreement. Notwithstanding the

 

 

74

 

--------------------------------------------------------------------------------

 

foregoing or any other provision hereof, this Agreement does not constitute a
novation of the Original Credit Agreement or serve to terminate Section 11.12 of
the Original Credit Agreement or any of Borrowers’ obligations thereunder.

[Remainder of page intentionally left blank; signature pages follow.]

 

 

75

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

CH ENERGY GROUP, INC.

By: /s/ Christopher M. Capone

Name: Christopher M. Capone

Title: Executive Vice President and Chief Financial Officer

 

 

CENTRAL HUDSON ENTERPRISES CORPORATION

By: /s/ Christopher M. Capone

Name: Christopher M. Capone

Title: Chief Financial Officer

 

 

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender, as a Letter of Credit Issuer, as the Swing Line Lender and as the
Administrative Agent



By: /s/ Sherrie I. Manson  

Name: Sherrie I. Manson

Title: Senior Vice President

 

 

JPMORGAN CHASE BANK, N.A.,
as a Lender and as Syndication Agent

By: /s/ Paul M. Bilodeau

Name: Paul M. Bilodeau

Title: Underwriter

 

 

BANK OF AMERICA, N.A.,
as a Lender and as Co-Documentation Agent

By: /s/ Alyson Brody

Name: Alyson Brody

Title: Vice President

 

HSBC BANK USA,
as a Lender and as Co-Documentation Agent

By: /s/ Marianne McGoldrick

Name: Marianne McGoldrick

Title: First Vice President


 

Signature Page
to

CH Energy Group, Inc. Amended and Restated Credit Agreement

 

 

--------------------------------------------------------------------------------

 

ANNEX I

 

INFORMATION AS TO LENDERS

Name of Lender

Commitments

Notice Address

KeyBank National Association

Revolving Commitment:

$60,000,000

Swing Line Commitment:

$15,000,000

 

 

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114
Facsimile: (216) 689-5962
Attention: Yvette Dyson-Owens

 

JPMorgan Chase Bank, N.A.

Revolving Commitment:

$30,000,000

 

JPMorgan Chase Bank, N.A.

12 Corporate Woods Blvd.

Albany, New York 12211
Facsimile: (518) 433-0295
Attention: Karen B. Shulman

Bank of America, N.A.

Revolving Commitment:

$30,000,000

 

 

Bank of America, N.A.

Peter D. Kiernan Plaza

Mail Code: NY6-543-03-02

Albany, New York 12207
Facsimile: (518) 447-3768
Attention: Debbie Bayer

HSBC Bank USA

Revolving Commitment:

$30,000,000

 

 

HSBC Bank USA

801 Auto Park Place

Newburgh, New York 12550
Facsimile: (845) 569-8107
Attention: Wanda Flynn

 



 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

REVOLVING NOTE

$________________

Cleveland, Ohio
_________, 2008


FOR VALUE RECEIVED, the undersigned CH ENERGY GROUP, INC., a New York
corporation, and CENTRAL HUDSON ENTERPRISES CORPORATION, a New York corporation
(herein, together with their respective successors and assigns, collectively,
the “Borrowers” and, individually, the “Borrower”), jointly and severally, each
hereby promises to pay to the order of _______________________ (the “Lender”),
in lawful money of the United States of America and in immediately available
funds, at the Payment Office (such term and certain other terms used herein
without definition shall have the meanings ascribed thereto in the Credit
Agreement referred to below) of KeyBank National Association (the
“Administrative Agent”), the principal sum of ________________DOLLARS AND 00/100
($___________) or, if less, the then unpaid principal amount of all Revolving
Loans made by the Lender to the Borrowers pursuant to the Credit Agreement, on
the Maturity Date.

The Borrowers promise also to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Revolving Loan made by the
Lender from the date of such Revolving Loan until paid at the rates and at the
times provided in Section 2.5 of the Credit Agreement.

This Note is one of the Revolving Notes referred to in the Amended and Restated
Credit Agreement, dated as of February 21, 2008, among the Borrowers, the
lending institutions from time to time party thereto (including the Lender), and
the Administrative Agent (as the same may from time to time be further amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), and is
entitled to the benefits thereof and of the other Credit Documents. As provided
in the Credit Agreement, this Note is subject to mandatory prepayment prior to
the Maturity Date, in whole or in part.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

Each Borrower hereby waives presentment, demand, protest or notice of any kind
in connection with this Note. No failure to exercise, or delay in exercising,
any rights hereunder on the part of the holder hereof shall operate as a waiver
of any such rights.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note as of
the date first written above.


 

CH ENERGY GROUP, INC.

By:  ___________________________

Name:  _________________________

Title:  __________________________

 

 

 

CENTRAL HUDSON ENTERPRISES
CORPORATION

By:  ___________________________

Name:  _________________________

Title:  __________________________

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT A-2

 

SWING LINE NOTE

$15,000,000

Cleveland, Ohio
February 21, 2008



FOR VALUE RECEIVED, the undersigned CH ENERGY GROUP, INC., a New York
corporation, and CENTRAL HUDSON ENTERPRISES CORPORATION, a New York corporation
(herein, together with their respective successors and assigns, collectively,
the “Borrowers” and, individually, “Borrower”), jointly and severally, each
hereby promises to pay to the order of KEYBANK NATIONAL ASSOCIATION (the
“Lender”), in lawful money of the United States of America in immediately
available funds, at the Payment Office (such term and certain other terms used
herein without definition shall have the meanings ascribed thereto in the Credit
Agreement referred to below) of KeyBank National Association (the
“Administrative Agent”), the principal sum of FIFTEEN MILLION DOLLARS AND 00/100
($15,000,000) or, if less, the then unpaid principal amount of all Swing Line
Loans made by the Lender to the Borrowers pursuant to the Credit Agreement. The
Borrowers will pay the principal amount of any Swing Line Loan on the maturity
date specified therefor in the Notice of Borrowing, Continuation or Conversion
relating thereto, which maturity date shall in no event be more than 14 days
following the date such Swing Line Loan was made.

The Borrowers promise also to pay interest on the unpaid principal amount of
each Swing Line Loan made by the Lender in like money at such office from the
date of such Swing Line Loan until paid at the rates and at the times provided
in Section 2.5 of the Credit Agreement.

This Note is one of the Swing Line Notes referred to in the Amended and Restated
Credit Agreement, dated as of February 21, 2008, among the Borrowers, the
lending institutions from time to time party thereto (including the Lender), and
the Administrative Agent (as the same may from time to time be amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), and is
entitled to the benefits thereof and of the other Credit Documents. As provided
in the Credit Agreement, this Note is subject to mandatory prepayment prior to
the maturity date of any Swing Line Loan, in whole or in part.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Agreement.

Each Borrower hereby waives presentment, demand, protest or notice of any kind
in connection with this Note. No failure to exercise, or delay in exercising,
any rights hereunder on the part of the holder hereof shall operate as a waiver
of any such rights.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note as of
the date first written above.


 

CH ENERGY GROUP, INC.

By:  ___________________________

Name:  _________________________

Title:  __________________________

 

 

 

CENTRAL HUDSON ENTERPRISES
CORPORATION

By:  ___________________________

Name:  _________________________

Title:  __________________________

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT B-1

NOTICE OF BORROWING, CONTINUATION OR CONVERSION

______________, 20___

KeyBank National Association,

as Administrative Agent for the Lenders party

to the Credit Agreement referred to below

127 Public Square

Cleveland, Ohio 44114

Attention: ____________________________

 

Re:

Notice of Borrowing, Continuation or Conversion

 

Ladies and Gentlemen:

[For a Borrowing:

The undersigned, _____________, a ______ corporation (the “Company”), refers to
the Amended and Restated Credit Agreement, dated as of February 21, 2008 (as the
same may from time to time be further amended, modified or supplemented, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Company and [______________________], as Borrowers, the
lending institutions from time to time party thereto (the “Lenders”), and
KeyBank National Association, as Administrative Agent for such Lenders, and
hereby gives you notice, irrevocably, pursuant to Section 2.2(b) of the Credit
Agreement, that the undersigned hereby requests one or more Borrowings under the
Credit Agreement, and in that connection therewith sets forth in the schedule
attached hereto the information relating to each such Borrowing (collectively
the “Proposed Borrowing”) as required by Section 2.2(b) of the Credit Agreement.

The undersigned hereby specifies that the Proposed Borrowing will consist of
Loans as indicated in the schedule attached hereto.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A)       the representations and warranties of the Credit Parties contained in
the Credit Agreement and the other Credit Documents are and will be true and
correct in all material respects, before and after giving effect to the Proposed
Borrowing and to the application of the proceeds thereof, as though made on such
date, except to the extent that such representations and warranties expressly
relate to an earlier specified date, in which case such representations and
warranties were true and correct in all material respects as of the date when
made; and

(B)       no Default or Event of Default has occurred and is continuing, or
would result from such Proposed Borrowing or from the application of the
proceeds thereof.]

[For a Continuation:

The undersigned, _____________, a ______ corporation (the “Company”), refers to
the Amended and Restated Credit Agreement, dated as of February 21, 2008 (as the
same may from time to time be further amended, modified or supplemented, the
“Credit Agreement,” the terms defined therein

 



 

--------------------------------------------------------------------------------

 

being used herein as therein defined), among the Company and
[______________________], as Borrowers, the lending institutions from time to
time party thereto (the “Lenders”), and KeyBank National Association, as
Administrative Agent for such Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.2(b) of the Credit Agreement, that the undersigned hereby
requests one or more Continuations of Loans, consisting of one Type of Loan,
pursuant to Section 2.2(a) of the Credit Agreement, and in that connection
therewith sets forth in the schedule attached hereto the information relating to
each such Continuation.]

[For a Conversion:

The undersigned, _____________, a ______ corporation (the “Company”), refers to
the Amended and Restated Credit Agreement, dated as of February 21, 2008 (as the
same may from time to time be further amended, modified or supplemented, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Company and [______________________], as Borrowers, the
lending institutions from time to time party thereto (the “Lenders”), and
KeyBank National Association, as Administrative Agent for such Lenders, and
hereby gives you notice, irrevocably, pursuant to Section 2.2(b) of the Credit
Agreement, that the undersigned hereby requests one or more Conversions of
Loans, consisting of one Type of Loan, into Loans of another Type, pursuant to
Section 2.2(a) of the Credit Agreement, and in that connection therewith sets
forth in the schedule attached hereto the information relating to each such
Conversion.]

Very truly yours,

 

 

Very truly yours,

[__________________________]




By:  ________________________________

Name:  ______________________________

Title:  _______________________________

 

 



 

--------------------------------------------------------------------------------

 

BORROWING SCHEDULE

Proposed Borrowing #1:

Business Day
of
Proposed
Borrowing

Type of
Loans

Aggregate
Amount
of Loans

Interest Period
if Loans are
Eurodollar
Loans

______, 20___

Base Rate Loans

Eurodollar Loans

Swing Line Loans with rate of interest of _____% and maturity of _____ days

[Circle one of

above]

 

$____________

One Month

Two Months

Three Months

Six Months

[Circle one of

above]

 

 

Proposed Borrowing #2:

Business Day
of
Proposed
Borrowing

Type of
Loans

Aggregate
Amount
of Loans

Interest Period
if Loans are
Eurodollar
Loans

______, 20__

Base Rate Loans

Eurodollar Loans

Swing Line Loans with rate of interest of _____% and maturity of _____ days

[Circle one of

above]

 

$____________

One Month

Two Months

Three Months

Six Months

[Circle one of

above]

 



 

--------------------------------------------------------------------------------

 

CONTINUATION SCHEDULE

Proposed Continuation #1

[of the Loans described in the first table below

into the Loans described in the second table below]

Date of Loans

Type of Loans

Aggregate
Amount
of Loans

Interest Period
of Loans

____, 20__

 

Eurodollar Loans

 

$________

One Month

Two Months

Three Months

Six Months

[Circle one of

above]

 

 

 

 

Date of Loans

Type of Loans

Aggregate
Amount
of Loans

Interest Period
of Loans

____, 20__

 

Eurodollar Loans

 

$________

One Month

Two Months

Three Months

Six Months

[Circle one of

above]

 

 

 



 

--------------------------------------------------------------------------------

 

Proposed Continuation #2

[of the Loans described in the first table below

into the Loans described in the second table below]

Date of Loans

Type of Loans

Aggregate
Amount
of Loans

Interest Period
of Loans

____, 20__

 

Eurodollar Loans

 

$________

One Month

Two Months

Three Months

Six Months

[Circle one of

above]

 

 

 

 

Date of Loans

Type of Loans

Aggregate
Amount
of Loans

Interest Period
of Loans

____, 20__

 

Eurodollar Loans

 

$________

One Month

Two Months

Three Months

Six Months

[Circle one of

above]

 

 

 



 

--------------------------------------------------------------------------------

 

CONVERSION SCHEDULE

Proposed Conversion #1

[of the Loans described in the first table below

into the Loans described in the second table below]

Date of Loans

Type of Loans

Aggregate
Amount
of Loans

Interest Period
if Loans are
Eurodollar Loans

____, 20__

Base Rate Loans

Eurodollar Loans

[Circle one of

Above]

$________

One Month

Two Months

Three Months

Six Months

[Circle one of

above]

 

 

 

 

Date of Loans

Type of Loans

Aggregate
Amount
of Loans

Interest Period
if Loans are
Eurodollar Loans

____, 20__

Base Rate Loans

Eurodollar Loans

[Circle one of

Above]

$________

One Month

Two Months

Three Months

Six Months

[Circle one of

above]

 

 

 



 

--------------------------------------------------------------------------------

 

Proposed Conversion #2

[of the Loans described in the first table below

into the Loans described in the second table below]

Date of Loans

Type of Loans

Aggregate
Amount
of Loans

Interest Period
if Loans are
Eurodollar Loans

____, 20__

Base Rate Loans

Eurodollar Loans

[Circle one of

Above]

$________

One Month

Two Months

Three Months

Six Months

[Circle one of

above]

 

 

Date of Loans

Type of Loans

Aggregate
Amount
of Loans

Interest Period
if Loans are
Eurodollar Loans

____, 20__

Base Rate Loans

Eurodollar Loans

[Circle one of

Above]

$________

One Month

Two Months

Three Months

Six Months

[Circle one of

above]

 

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT B-2

 

LETTER OF CREDIT REQUEST

No. ______________

Dated __________, 20___

KeyBank National Association,

as Administrative Agent for the Lenders party

to the Credit Agreement referred to below

127 Public Square

Cleveland, Ohio 44114

Attention: Letter of Credit Operations

Ladies and Gentlemen:

The undersigned, [CH ENERGY GROUP, INC., a New York corporation (the “Company”)]
[CENTRAL HUDSON ENTERPRISES CORPORATION, a New York corporation (the “Company”)]
, refers to the Amended and Restated Credit Agreement, dated as of February 21,
2008 (as may be further amended, modified, supplemented or amended and restated
from time to time, the “Credit Agreement,” the capitalized terms defined therein
being used herein as therein defined), among the Borrowers, the lending
institutions from time to time party thereto (the “Lenders”), and KeyBank
National Association, as Administrative Agent for such Lenders.

The undersigned hereby requests that                , as a Letter of Credit
Issuer, issue a Letter of Credit on            , 20___ (the “Date of Issuance”)
in the aggregate amount of $_____________, for the account of
____________________.

The beneficiary of the requested Letter of Credit will be __________, and such
Letter of Credit will be in support of ___________ and will have a stated
termination date of _____________.

The undersigned hereby certifies that after giving effect to the requested
issuance of the Letter of Credit:

 

(i)

$_________ principal amount of Loans will be outstanding; and

 

(ii)

the Letter of Credit Outstandings will be $___________.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Date of Issuance:

(A)       the representations and warranties of the Credit Parties contained in
the Credit Agreement and the other Credit Documents are and will be true and
correct in all material respects, before and after giving effect to the issuance
of the Letter of Credit and to the application of the proceeds thereof, as
though made on such date, except to the extent that such representations and
warranties expressly relate to an earlier specified date, in which case such
representations and warranties were true and correct in all material respects as
of the date when made; and

 



 

--------------------------------------------------------------------------------

 

(B)       no Default or Event of Default has occurred and is continuing, or
would result after giving effect to the issuance of the Letter of Credit
requested hereby.

Copies of all documentation with respect to the supported transaction are
attached hereto.

Very truly yours,

 

[CH ENERGY GROUP, INC.]

 

[CENTRAL HUDSON ENTERPRISES CORPORATION]

 

 

By:_______________________________

 

Name:_____________________________

 

Title:______________________________

 



 

--------------------------------------------------------------------------------

 

EXHIBIT C

COMPLIANCE CERTIFICATE

 

For Fiscal Quarter ended ____________________

THE UNDERSIGNED HEREBY CERTIFY THAT:

(1)       [I am a][We are] duly elected Chief Financial Officer[s] of CH ENERGY
GROUP, INC., a New York corporation, and CENTRAL HUDSON ENTERPRISES CORPORATION,
a New York corporation [, respectively] (collectively, the “Borrowers” and,
individually, “Borrower”);

(2)       [I am][We are] familiar with the terms of that certain Amended and
Restated Credit Agreement, dated as of February 21, 2008, among the undersigned,
the Lenders, as defined in the Amended and Restated Credit Agreement, and
KeyBank National Association, as Administrative Agent (as the same may from time
to time be further amended, restated, supplemented or otherwise modified, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), and the terms of the other Credit Documents, and [I][we] have made, or
have caused to be made under [my][our] supervision, a review in reasonable
detail of the transactions and condition of the Parent and its Subsidiaries
during the accounting period covered by the attached financial statements;

(3)       The review described in paragraph (2) above did not disclose, and
[I][we] have no knowledge of, the existence of any condition or event that
constitutes or constituted a Default or Event of Default, at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate;

(4)       Each Borrower hereby represents that the representations and
warranties made by the Borrowers contained in the Credit Agreement and each
other Credit Document are true and correct as though made on and as of the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier specified date, in which case such representations and
warranties were true and correct in all material respects as of the date when
made; and

(5)       Set forth on Attachment I hereto are calculations of the covenant set
forth in Section 9.5 of the Credit Agreement, which calculations show compliance
with the terms thereof.

IN WITNESS WHEREOF, [I][we] have signed this certificate the ___ day of
_________, 20___.

[____________________________]

 

 

By:_____________________________

 

Name:___________________________
Title: ___________________________

 



 

--------------------------------------------------------------------------------

 

EXHIBIT D

CLOSING CERTIFICATE

 

Pursuant to Section 6.1(h) of the Amended and Restated Credit Agreement, dated
as of February 21, 2008 (the “Credit Agreement”; all capitalized terms used
herein have the meaning given to them in the Credit Agreement unless otherwise
defined herein), among CH ENERGY GROUP, INC., a New York corporation, and
CENTRAL HUDSON ENTERPRISES CORPORATION, a New York corporation (collectively,
the “Borrowers” and, individually, “Borrower”), the lending institutions party
thereto (collectively, the “Lenders”) and KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders under the Credit Agreement (“Administrative
Agent”), the undersigned, being the duly elected, qualified and acting Chief
Financial Officer of [each Borrower] hereby certifies on behalf of [each
Borrower] as follows:

1.         all conditions precedent set forth in Section 6.1 of the Credit
Agreement have been satisfied;

2.         both before and after giving effect to any Borrowings made on the
date hereof and the application of the proceeds thereof, the Borrowers are in
compliance with all covenants contained in Articles VIII and IX of the Credit
Agreement;

3.         both before and after giving effect to any Borrowings made on the
date hereof and the application of the proceeds thereof, no Default or Event of
Default has occurred or is continuing; and

4.         both before and after giving effect to any Borrowings made on the
date hereof and the application of the proceeds thereof, all representations and
warranties of the Credit Parties contained in the Credit Agreement and in the
other Credit Documents are true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date hereof, except that as to any such representations and warranties
that expressly relate to an earlier specified date, such representations and
warranties are only represented as having been true and correct in all material
respects as of the date when made.

IN WITNESS WHEREOF, the undersigned has executed this Certificate on February
21, 2008.

 

__________________________________
Name:

Title: Chief Financial Officer

 

 

 

 



 

--------------------------------------------------------------------------------

 

EXHIBIT E

ASSIGNMENT AGREEMENT

 

DATE:_____________

Reference is made to the Amended and Restated Credit Agreement described in Item
2 of Annex I annexed hereto (as the same may from time to time be further
amended, restated, supplemented or otherwise modified, the “Credit Agreement”).
Unless defined in Annex I attached hereto, terms defined in the Credit Agreement
are used herein as therein defined.

_____________ (the “Assignor”) and ______________ (the “Assignee”) hereby agree
as follows:

1.         The Assignor hereby sells and assigns to the Assignee without
recourse and without representation or warranty (other than as expressly
provided herein), and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to all of the Assignor’s rights and obligations
under the Credit Agreement as of the date hereof that represents the percentage
interest specified in Item 4 of Annex I (the “Assigned Share”) of all of
Assignor’s outstanding rights and obligations under the Credit Agreement
indicated in Item 4 of Annex I, including, without limitation, all rights and
obligations with respect to the Assigned Share of the Assignor’s Commitment and
of the Loans and the Notes held by the Assignor. After giving effect to such
sale and assignment, the Assignee’s Commitment will be as set forth in Item 4 of
Annex I.

2.         The Assignor (i) represents and warrants that it is duly authorized
to enter into and perform the terms of this Assignment Agreement, that it is the
legal and beneficial owner of the interest being assigned by it hereunder and
that such interest is free and clear of any liens or security interests;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the other Credit Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or the other Credit Documents or any other instrument or
document furnished pursuant thereto; and (iii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Parent or any of its Subsidiaries or the performance or observance by the
Parent or any of the other Credit Parties of any of its obligations under the
Credit Agreement or the other Credit Documents or any other instrument or
document furnished pursuant thereto.

3.         The Assignee (i) represents and warrants that it is duly authorized
to enter into and perform the terms of this Assignment Agreement; (ii) confirms
that it has received a copy of the Credit Agreement and the other Credit
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment Agreement;
(iii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iv) appoints and authorizes each Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement and the
other Credit Documents as are delegated to such Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; [and] (v) agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of the Credit Agreement are required to be performed by it as a
Lender[; and (vi) to the extent legally entitled to do so, attaches the forms
described in Section  5.5(b)(ii) of the Credit Agreement]1.

_________________________

1  the Assignee is organized under the laws of a jurisdiction outside the United
States.

 



 

--------------------------------------------------------------------------------

 

4.         Following the execution of this Assignment Agreement by the Assignor
and the Assignee, an executed original hereof (together with all attachments)
will be delivered to the Administrative Agent. The effective date of this
Assignment Agreement shall be the date of execution hereof by the Assignor, the
Assignee and the consent hereof by the Administrative Agent and the receipt by
the Administrative Agent of the administrative fee referred to in
Section 12.4(c) of the Credit Agreement, unless otherwise specified in Item 5 of
Annex I hereto (the “Settlement Date”).

5.         Upon the delivery of a fully executed original hereof to the
Administrative Agent, as of the Settlement Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment
Agreement, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and (ii) the Assignor shall, to the extent provided in
this Assignment Agreement, relinquish its rights and be released from its
obligations under the Credit Agreement and the other Credit Documents.

6.         It is agreed that upon the effectiveness hereof, the Assignee shall
be entitled to (x) all interest on the Assigned Share of the Loans at the rates
specified in Item 6 of Annex I, and (y) all Commitment Fee (if applicable) on
the Assigned Share of the Commitment at the rate specified in Item 7 of Annex I,
that, in each case, accrue on and after the Settlement Date, such interest and,
if applicable, Commitment Fee, to be paid by the Administrative Agent, upon
receipt thereof from any Borrower, directly to the Assignee. It is further
agreed that all payments of principal made by any Borrower on the Assigned Share
of the Loans that occur on and after the Settlement Date will be paid directly
by the Administrative Agent to the Assignee. Upon the Settlement Date, the
Assignee shall pay to the Assignor an amount specified by the Assignor in
writing that represents the Assigned Share of the principal amount of the
respective Loans made by the Assignor pursuant to the Credit Agreement that are
outstanding on the Settlement Date, net of any closing costs, and that are being
assigned hereunder. The Assignor and the Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Settlement Date directly between themselves on the Settlement Date.

7.         THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

* * *

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

[NAME OF ASSIGNOR],

[NAME OF ASSIGNEE],

 

as Assignor

as Assignee

 

By:______________________________

By:___________________________

Name:____________________________

Name:_________________________

Title:_____________________________

Title:__________________________

 

 

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

By:_______________________________

Name:_____________________________

Title:______________________________

 



 

--------------------------------------------------------------------------------

 

ANNEX I

TO

ASSIGNMENT AND ASSUMPTION AGREEMENT

1.

The Borrowers:

CH ENERGY GROUP, INC.

 

CENTRAL HUDSON ENTERPRISES CORPORATION

2.

Name and Date of Credit Agreement:

Amended and Restated Credit Agreement, dated as of February 21, 2008, among CH
Energy Group, Inc. and Central Hudson Enterprises Corporation, the Lenders from
time to time party thereto, and KeyBank National Association, as Administrative
Agent.

3.

Date of Assignment Agreement:

_________ ___, _____

4.

Amounts (as of date of item #3 above):

 

Revolving Commitment

Revolving Loans

Swing Line
Commitment

Swing Line
Loans

Aggregate Amount for all Lenders

$_____

$_____

$_____

$_____

Assigned Share

_____%

_____%

_____%

_____%

Amount of Assigned Share

$_____

$_____

$_____

$_____

Amount Retained by Assignor

$_____

$_____

$_____

$_____

 

5.

Settlement Date:

_________ ___, ___

6.

Rate of Interest

 

to the Assignee:

As set forth in Section 2.5 of the Credit Agreement (unless otherwise agreed to
by the Assignor and the Assignee).2

7.

Commitment

 

Fee:

As set forth in Section 4.1(a) of the Credit Agreement (unless otherwise agreed
to by the Assignor and the Assignee).3

_________________________

2  Borrowers and the Administrative Agent shall direct the entire amount of the
interest to the Assignee at the rate set forth in Section 2.7 of the Credit
Agreement, with the Assignor and Assignee effecting any agreed upon sharing of
interest through payments by the Assignee to the Assignor.

3  Borrowers and the Administrative Agent shall direct the entire amount of the
Commitment Fee to the Assignee at the rate set forth in Section 4.1(a) of the
Credit Agreement, with the Assignor and the Assignee effecting any agreed upon
sharing of Commitment Fee through payment by the Assignee to the Assignor.

 



 

--------------------------------------------------------------------------------

 

8.

Notices:

ASSIGNOR:

______________________

______________________

______________________

Attention:

Telephone No.:

Facsimile No.:

ASSIGNEE:

______________________

______________________

______________________

Attention:

Telephone No.:

Facsimile No.:

9.

Payment Instructions:

ASSIGNOR:

______________________

______________________

______________________

ABA No.

Account No.:

Reference:

Attention:

Telephone No.:

Facsimile No.:

ASSIGNEE:

______________________

______________________

______________________

ABA No.

Account No.:

Reference:

Attention:

Telephone No.:

Facsimile No.:

 



 

--------------------------------------------------------------------------------